APRIL 1992
COMMISSION DECISIONS
04-21-92

Klamath Pacific Corporation

WEST 91-515-M

Pg. 535

ADMINISTRATIVE LAW JUDGE DECISIONS
04-02-92
04-03-92
04-03-92
04-06-92
04-06-92
04-13-92
04-15-92
04-15-92
04-15-92
04-17-92
04-23-92
04-23-92
04-24-92
04-27..:..92
04-27-92
04-28-92
04-28-92
04-28-92
04-29-92

Peabody Coal Company
Helen Mining Company
Ronny Boxwell v. National Cement
Twentymile Coal Company
Tom K. Sperry v. Ames Construction, Inc.
Local 2122, UMWA v. U.S. Steel Mining Co.
Southern Ohio Coal Company
Jeffery A. Pate v. White Oak Mining Co.
Pyramid Mining, Inc.
Old Ben Coal Company
Wallace Brothers
Consolidation Coal Company
Grefco, Incorporated
Walker Stone Company, Inc.
Mettiki Coal Corporation_
Charles T. Smith v. KEM Coal Company
Austin Powder Company
Consolidation Coal Company
Consolidation Coal Company

Pg.
LAKE 91-691
Pg.
PENN 92-73
SE
90-112-DM Pg.
Pg.
WEST 91-449
WEST 91-473-DM Pg.
SE
Pg.
91-26-C
WEVA 88-144-R Pg.
SE
91-104-D
Pg.
KENT 92-136
Pg.
LAKE 91-416
WEST 92-372-M Pg.
Pg.
WEVA 91-301
CENT 91-176-M Pg.
CENT 91-130-M Pg.
Pg.
YORK 89-10-R
Pg.
KENT 90-30-D
Pg.
WEST 91-112-M
WEVA 91-171-R Pg.
Pg.
WEVA 91-2034

.

537
540
541
549
555
563
564
566
572
578
586
590
601
603
608
609
620
632
643

ADMINISTRATIVE LAW JUDGE ORDERS
04-07-92
04-30-92

Contests of Respirable Dust Samples
Sec. Labor on behalf of Jerry Lee Dotson v.
Lad Mining Inc., et al.

Master No. 91-1 Pg.649
SE
92-181-D
Pg.655

APRIL
Review was granted in the following cases during the month of April:
Secretary of Labor, MSHA v. Klamath Pacific Corporation, Docket No.
WEST 91-515-M. (Judge Merlin, Settlement of February 21, 1992)
Secretary of Labor, MSHA v. Peabody Coal Company, Docket No.
KENT 91-1231. (Judge Melick, March 18, 1992)
There were no cases filed in which review was denied.

COl\Il\fiSSION DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

Aprii 21, 1992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEST 91-515-M

v.

KLAMATH PACIFIC CORPORATION

BEFORE:

Ford, Chairman; Backley, Doyle, Holen, and Nelson, Commissioners

ORDER
BY THE COMMISSION:
This civil penalty proceeding arises under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (1982)("Mine Act"). On February
21, 1992, Commission Chief Administrative Law Judge Paul Merlin issued a
Decision Approving Settlement, pursuant to a motion to approve settlement
filed by the Secretary of Labor, with respect to eight citations issued to
Klamath Pacific Corporation ("Klamath Pacific"). The Secretary stated in the
motion, filed December 3, 1991, that Klamath Pacific agreed to the terms of
the settlement. In accordance with the motion, the judge assessed a lump sum
civil penalty of $956.80, a reduction in the penalties, $1,472.00, originally
proposed by the Secretary. On December 16, 1991, the Commission received a
letter from Klamath Pacific stating that it "contest[ed] all alleged
violations."
On March 11, 1992, Klamath Pacific filed a letter with Judge
Merlin stating that three of the citations "should be dropped," because it did
not violate the regulation cited in those citations. For the reasons
discussed below, we reopen this proceeding, vacate the judge~s decision
approving settlement, and remand this matter to the judge for further
proceedings.
The judge's jurisdiction in this proceeding terminated when his decision
approving settlement was issued on February 21, 1992. 29 C.F.R. § 2700.65(c).
The judge's decision became a final decision of the Commission 40 days after
issuance. ·30 U.S.C. § 823(d)(l). The Commission did not act on Klamath
Pacific's March 11, 1992, letter within the period provided in the Mine Act
for considering requests for discretionary review due to processing error.
Under these circumstances, we deem Klamath Pacific's March 11 letter to be a
request for relief from a final Commission decision.

535

Relief·from a final judgment or order of the Commission is available to
a party under Fed. R. Civ. P. 60(b)(l) & (6) on the basis of inadvertence,
mistake, surprise, excusable neglect, or any other reason justifying relief.
29 C.F.R. § 2700.l(b) (Federal Rules of Civil Procedure apply, "so far as
practicable" and "as appropriate," in the absence of applicable Commission
rules). See,~. Danny Johnson v, Lamar Mining Co., 10 FMSHRC 506, 508
(April 1988). Klamath Pacific's letters suggest that the decision approving
settlement may have been entered in error.
Accordingly, we conclude that
this matter should be reopened and remanded in order to afford Klamath Pacific
the opportunity to present its position to the judge, who shall determine
whether final relief from the decision approving settlement is warranted.
For the foregoing reasons, we reopen this matter, vacate the judge's
order approving settlement, and remand this matter to the judge for
appropriate proceedings. Klamath Pacific is reminded to serve counsel for the
Secretary with copies of its filings in this proceeding. 29 C.F.R.
§ 2700.7(a).

~~AL~
Ford B. Ford, Chairman

~L
Arlene Holen, Commissioner

L. Clair Nelson, Commissioner

536

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, Ioth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH,. VIRGINIA

APR
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

22041

21992
CIVIL PENALTY PROCEEDING
Docket No. LAKE 91-691
A.C. No. 11-00585-03796

v.
No. 10 Mine
PEABODY COAL COMPANY,
Respondent
DECISION

Appearances:

Christine M. Kassak, Esq., Office of the
Solicitor, u.s.'bepartment of Labor, Chicago,
Illinois, for the Petitioner;
David R. Joest, Esq., Peabody Coal Company,
Henderson, Kentucky,· for the Respondent.

Before:

Judge Melick

This case is before me upon the petition for civil penalty
filed by the Secretary of Labor pursuant to section 105(d) of the
Federal Mine Safety and Health Act of 1977, 30 C.F.R. § 801
et seq., the "Act," charging the Peabody Coal Company (Peabody)
with one violation of the mandatory standard at 30 C.F.R.
§ 70.lOO(a). The general issue before me is whether Peabody
violated the cited standard and, if so, what is the appropriate
civil penalty to be assessed.
The citation at bar, No. 9941679 charges as follows:
The results of five (5) respirable dust samples
collected by the operator as shown by computer message
Nao 001 dated April 15, 199lp indicates the average
concentration of respirable dust in the working
environment of the designated occupation and mechanized
mining unit No. 003-0 (036) was 2.1 milligrams per
cubic meter which exceeded the applicable limit of
2.0 milligrams per cubic meter.
The cited standard provides as follows:
Each operator shall continuously maintain the
average concentration of respirable dust in the mine
atmosphere during each shift to which each miner in the

537

active workings of each mine is exposed at or below
2.0 milligrams of respirable dust per cubic meter of
air as measured with an approved sampling device and in
terms of an equivalent concentration determined in
accordance with § 70.206 (Approved sampling devices;
equivalent concentrations).
The Secretary's evidence is undisputed. Lewis Raymond,
Chief of the Weighing Branch and supervisory physical scientist
at the Pittsburgh Technical Support Center of the Federal Mine
Safety and Health Administration (MSHA) testified concerning the
quality control procedures followed by MSHA in handling
respirable dust samples. According to Raymond under the MSHA
respirable dust measurement program the operator is required to
collect dust samples for high risk occupations. The operator or
its agent also completes a data card and sends it along with the
sealed respirable dust cassette and filter to MSHA for weighing
and analysis. The cassettes are opened by MSHA lab personnel,
the filter is removed, and the weight of the filter is recorded.
The data is electronically tr,~nsmit.t:ed to the MSHA Information
Systems Center in Denver, Colorado. When the average
concentration of the five (51 samples exceeds 2.0 milligrams
per cubic meter of air (mg/m ) a notice of non-compliance is
generated.
Thomas Tomb is Chief of the Dust Division at the MSHA Health
and Safety Technology Laboratory in Pittsburgh. He has a
Bachelor of Science degree in physics and a master's degree in
Industrial Hygiene. According to Tomb, given a ~inding by the
MSHA lab of an average concentration of 2.1 mg/m based on five
samples, there is an 86 percent confidence level that the amoun!
of respirable dust in the mine atmosphere is above the 2.0 mg/m
level allowed by the regulations.
As previously noted, Peabody does not challenge the
admissibility of this evidence but maintains that such evidence,
based upon an 86 percent confidence level that the actual
respirab1e dust concentration exceeded the legal limit of
2.0 mg/m p is insufficient to establish a violation of the cited
standard. The ~ssue as framed by Peabody is whether a violation
of the 2.0 mg/m standard ~an be proven by five samples with an
average weight of 2.1 mg/m , when it is conceded that t~ere is
only an 86 percent probability that an average 2.1 mg/m actually
represents a violation of the standard. Respondent maintains
that at the 86 percent confidence level, more than one out of 10
results would falsely show a non-existent violation, and that
this Commission should establish as a "matter of policy" that
such proof is not sufficient.
The only support for Respondent's position however are cases
involving statistical epidemiological studies where courts have
held as inadmissible those epidemiological studies having less

538

than a 95 percent confidence level. See Deluca v. Merrell-Dow
Pharmaceuticals, Inc., 911 F.2d 941 (3d Cir. 1990) and Whelan v.
Merrell-Dow Pharmaceuticals, Inc., 117 FRO 299 (D.D.C. 1987). In
the case at bar however, there is no evidence indicating that an
86 percent level of confidence applied to respirable dust
sampling is not the generally accepted criterion for reliability
in this field. Indeed the only expert testimony in this regard
is to the contrary. Under the circumstances I find that the
Secretary has proven by a preponderance of the evidence through
credible expert testimony applying statistical analys~s
establishing that from the average weight of 2.1 mg/m of the
five respirable dust samples taken in this case it can be
inferred that the samples exceeded the 2.0 mg/m 3 standard. There
is sufficient connection between the evidentiary facts at an
86 percent confidence level and the ultimate fact sought by
Secretary to be inferred. Secretary v. Garden Creek Pocahontas
Co., 11 FMSHRC 2148 (1989); Secretary v. Mid Continent Resources,
6 FMSHRC 1132 (1984). See also Curtis and Wilson, The Use of
Statistics and Statisticians in the Litigation Process,
20 Jurimetrics Journal 109 (Winter (1979). The violation is
therefore proven as charged.
·
Considering the minute differences herein between a
violative and nonviolative condition and considering all of the
criteria under section llO(i) of the Act, I find that a civil
penalty of $100 is appropriate.
ORDER
I

Citation No. 9941679 is affirmet. Peabody .oal Company is
hereby directed to pay a civil ,f·enaJ Y of $100 w"thin 30 days of
the date of this decision.
~

flF

I
/Gary Me:
Adminis:

'

~

.w Judge

Distribution:
Christine M. Kassak, Esq., Office of t~e Solicitor, U.S.
Department of Labor, 230 South Dearborn Street, 8th Floor,
Chicago, IL 60604 (Certified Mail)
David R. Joest, Esq., Midwest Division Counsel, Peabody Coal
Company, 1951 Barrett Court, P.O. Box 1990, Henderson, KY
42420-1990 (Certified Mail)
/fb

539

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE. 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

APR 31992
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. PENN 92-73
A.C. No. 36-00926-03905

v.
Homer City Mine
HELEN MINING COMPANY,
Respondent
DECISION APPROVING SETTLEMENT
Appearances:

Richard w. Rosenblitt, Esq., Office of the
Solicitor, U.S. Department of Labor, Philadelphia,
Pennsylvania, for the Petitioner;
Ronald B. Johnson, Esq., Volk, Frankovitch,
Anetakis, Recht, Robertson & Hellerstedt,
Wheeling, West Virginia, for the Respondent.

Before:

Judge Melick

This case is before me upon a petition for assessment of
civil penalty under Section lOS(d) of the Federal Mine Safety and
Health Act of 1977 (the Act)"
At hearing the parties filed a
motion to approve a settlement agreement and to dismiss the caseo
A reduction in penalty from $1,300 to $600 was proposed. I have
considered the representations and documentation submitted in
this case at hearing, and I conclude that the proffered
settlement is appropriate under the criteria set forth in Section
llO(i) of the Act.

WHEREFORE, the motion for approval of settlement is GRANTED,
and it is ORDERED that Respondent pay a penalty of $600 within
30 days of this order.

(.

(

\

Gary Melick

Admfnistra~ive Law Judge
')

540

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

.2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR

31992

RONNY BOSWELL,

DISCRIMINATION PROCEEDING
Complainant
Docket No. SE 90-112-DM

v.

SE-MD-90-04

NATIONAL CEMENT COMPANY,
Respondent

Ragland Plant
DECISION UPON REMAND
Before:

Judge Maurer

On February 26, 1992, the Commission remanded this matter to
me, affirmed in part, vacated in part, and with special instructions on how to proceed with the remand.
Basically, on January 11, 1990, complainant was "disqualified" from his job as a utility laborer, a position which he had
occupied for a sum total of approximately 10 years at
respondent's cement plant in Ragland, Alabama.
National Cement "disqualified" Boswell from his position as
a utility laborer pursuant to a "Disciplinary Action Report"
(Respondentns Ex. No. 1) dated January 11, 1990. This report
indicated five grounds for Boswell us disqualification:
(1) a
kiln incident on August 8, 1989; (2) a clay shredder incident on
October 1 and 2, 1989; (3) a radio incident on October 22, 1989;
(4) a kiln incident on December 22, 1989; and (5) a bobcat and
wheelbarrow incident on January 1, 1990.
In my original decision, reported at 13 FMSHRC 207 (February
1991) (ALJ), I found that the complainant had engaged in
protected activity by refusing to perform work and asking for a
11
safety review 111 related to the kiln incident of August 8, 1989,
and the bobcat and wheelbarrow incident of January 1, 1990.
1
/

Under the collective bargaining agreement at the plant, a
miner has the right to call for a safety review if he believes
that a situation is unsafe, and cannot be disciplined for
refusing to perform an unsafe task. Under the safety review
procedure, representatives of the union and company meet to
review the situation. If the two sides cannot agree, they may
request a review by the Department of Labor's Mine Safety and
Health Administration.

541

Furthermore, I found that the disqualification from his position
as a utility .laborer was motivated at least in major part by that
protected activity. I therefore had concluded that Boswell was
discriminated against in violation of section 105(c) of the Mine
Act. That ultimate conclusion necessarily implicitly includ~d
antecedent determinations that National Cement had not successfully rebutted the complainant's prima facie case nor had it met
its burden of proof with regard to any affirmative defense.
It is the wheelbarrow portion of the January 1, 1990
incident that we are concerned with at this point on remand, as
well as the respondent's putative affirmative defense that
protected activity aside, it would have disciplined Boswell, in
any event, for his unprotected activity alone.
Initially, Boswell was instructed by his foreman, James
Allen, to use a bobcat to remove three bobcat buckets full of
3-inch diameter alloy steel mill grinding balls from the mill
basement at the plant. A bobcat is a relatively small machine
with a scoop bucket on the front that allows you to pick up
material.
It doesn't have a 'steering wheel, but rather is
steered with foot and hand controls. It requires good
coordination and some getting used .to in order to properly
operate it. It is sort of a miniature bulldozer or front-end
loader.
In any event, Boswell drove the bobcat to the mill and then
called Allen to say he was afraid to run it up and down the ramp.
The mill basement, where the grinding balls were located is
accessed by a 20-30 degree inclined ramp, 12 feet wide and 3040 feet long, which was strewn with loose clinkers (small marbles
or rocks) at the time Boswell inspected it. Boswell did not
believe he had been adequately trained to operate the bobcat in
these conditions and did not feel he would be safe operating it
up and down the inclined ramp.
When Boswell balked at using the bobcat, he was then
instructed by Allen to use a wheelbarrow instead. Complainant
testified that Allen told him to take a wheelbarrow and go down
into the mill basement, load these steel balls into it and push
up the ramp.
Boswell says you can 1 t even walk up and down
that ramp without holding onto the side, much less while pushing
a wheelbarrow. He says "nobody can. 11 That conclusion is
seriously disputed by respondent. Mr. Allen, who claims to have
done it himself at one time, was asked at Tr. 92~

Q. And do you deem it unsafe to put the balls in a
wheelbarrow and take them up that ramp?
A. Not if you only -- you know, you only put so many
in there. Just what you can push up there. That's it.

542

When Boswell in turn claimed retrieving the balls from the
mill basement was unsafe using the wheelbarrow, Allen attempted
to change his mind and more or less cajole him into doing it.
Allen testified that he told him he would get him some help. He
told him to first sweep the inclined ramp free of clinkers in
order to have better footing, and finally, he told him he could
carry loads as little as ten pounds per trip. I find this last
to be patently ridiculous since if that were the case, he could
have just put a steel ball in each of his pants pockets and
walked up the ramp, holding onto the side if he wished. The
wheelbarrow would have been an unnecessary encumbrance. Itself
would outweigh the 10 pounds of balls by a factor of 4 or 5 at
the least.
The Commission noted that the undersigned failed to address
Allen's testimony in this regard in my original decision.
I had
presumed that the incredulity of this scenario was so obvious
that no comment was necessary. We have to remember that Allen
needed to get three full bobcat bucket loads of 3-inch diameter
steel balls out of the mill basement. This is a lot of balls.
It would have been of very little practical help to him to have
Boswell carry them up out of there in a wheelbarrow or otherwise,
two or three balls at a time. This alternative makes no sense,
unless perhaps we view it as an attempt to embarrass or pressure
Boswell into taking a chance with his personal safety in order to
get the job done. What Allen really wanted Boswell to do was use
the bobcat and get it over with. Accomplish the mission. Get
the balls out of the basement. He finally got another miner
named Echols to run the bobcat up and down the ramp. He took out
the three bobcat bucket loads of balls that night.
To be very clear about this, it is my considered opinion
that nobody believesu least of all Allen and Boswell, that he was
merely being asked to bring up ten pounds, ioe., two or three
balls at a time in his wheelbarrow or pockets or however he could
carry them.
As an objective matter, I did not initially and do not now
find that the wheelbarrow alternative Boswell was presented with,
and by that I mean bringing up a substantial load of steel balls
out of the basementv was unsafe. Perhaps it could have been done
safelyv without incident or injuryo But I do find that Boswell
thought it was unsafe and in accordance with established
procedures at the cement plant, he could and did ask for a
90
safety review, 11 as was his right to do. This was not a simple
matter of refusing to perform a task. Boswell called the union
safety man at home and determined that he could come to the plant
right away to settle the matter. But his supervisor, Allen,
would not allow him the "safety review" he sought. Allen instead
told him to "let it go" and reassigned him to get on a bulldozer
and push rock.
Boswell did as he was told and went to push rock.

543

Therefore, I do not view this strictly as a reasonable or
unreasonable refusal to work. Rather, I view it as a reasonable
exercise of Boswell's right to ask for a "safety review" of the
task. Up to that point I believe he was well within the
protection of the Mine Act. When the company foreman decided not
to pursue the "safety review 11 and simply reassigned him to
another task, they could not thereafter be heard to complain that
he had refused to work.
After all, we don't know what would have happened if the
company would have conducted the requested "safety review."
Perhaps the union safety man would have seen it the company's way
and advised Boswell to perform the requested task. In any event,
it is apparently undisputed that Boswell's request for a "safety
review" regarding the bobcat and wheelbarrow incident was
protected activity. Protected activity that formed part of the
basis for his subsequent "disqualification." The admittedly
protected activity of seeking a "safety review" is inextricably
tied up with the work refusal itself. In my opinion, it is
impossible to separate the two. There would have been no request
for a "safety review" absent a dispute about the alleged
unsafeness of the requested task.
The "safety review" is a right without a remedy if the
company never in fact provides one when requested. Not only
that, but if a worker asks for too many of them (in this case,
two in five months), he could be subject to disciplinary action.
Seemingly, that is the "lesson" to be learned by the worker
caught in this type of dilemma.
I am mindful that for our purposes, the miner must have a
good faith, reasonable if only a subjective belief that the
requested work is unsafe for him to perform. I am of the opinion
that Boswell held such a belief and that the operator did nothing
to address his concerns. Purportedlyu that is the function of a
'"
review 1u at this plant.

I am also mindful that such a "safety review" procedure
could become a source of misuse and abuse by a worker, but there
is no evidence of that in this case.
Accordingly; I conclude that Boswell's belief that it was
unsafe for him to push a loaded wheelbarrow up a 20 degree
inclined ramp was at least subjectively reasonable and entitled
him to preliminarily seek a 11 safety review" of the job which
request was refused or ignored by the respondent. Therefore, I
find that Boswell engaged in protected activity on January 1,
1990, in connection with his refusal to use the wheelbarrow, and
adverse action motivated in part by that protected activity
occurred shortly thereafter.

544

If an operator cannot, as here, show either that no
protected activity occurred or that the adverse action taken was
in no part motivated by protected activity, it may nevertheless
affirmatively defend by proving that it would have taken the
adverse action in any event on the basis of the miner's
unprotected activity alone. Secretary on behalf of Fasula v.
Consolidation Coal Co., 2 FMSHRC 2786, 2797-2800 (October 1980),
rev'd on other grounds, sub nom. Consolidation Coal Co. v.
Marshall, 663 F.2d 1211 (3rd Cir. 1981); and Secretary on behalf
of Robinette v. United Castle Coal Co., 3 FMSHRC 803, 817-18
(April 1981). See also Eastern Assoc. Coal Corp. v. FMSHRC, 813
F.2d 639, 642 (4th Cir. 1987); Donovan v. Stafford Construction
Co., 732 F.2d 954, 958-59 (D.C. Cir. 1984); Baich v. FMSHRC, 719
F.2d 194, 195-96 (6th Cir. 1983) (specifically approving the
Commission's Fasula-Robinette test).
NLRB v. Transportation
Management Corp., 462 U.S. 393, 397-413 (1983) (approving nearly
identical test under National Labor Relations Act).
Basically, I believed and still believe Boswell was
"disqualified" for the reasons the respondent stated they
disqualified him in their "Disciplinary Action Report" of
January 11, 1990 (Respondent's Ex. No. 1). Most particularly,
for calling the "safety review" in August 1989 and the last
straw, again on January 1, 1990. Ten days after that he was
reprimanded and disqualified as a utility laborer.
Both of these
incidents are clearly protected activity under the Mine Act.
The other three instances cited in the Disciplinary Action
Report were essentially nonissues, i.e., throw-ins. None of
these incidents taken separately or together provides any
credible unprotected justification for the adverse action taken
against Boswell. See the earlier ALJ decision at 13 FMSHRC 207
for my rationale concerning these incidents.
As for Boswell us allegedly poor work history going back to
1980, and his inability to get along with his foreman, Mr. Allen,
forming the basis for a viable affirmative defense in this case,
I am not persuaded.
I think they are bound by their own
Disciplinary Action Report, i.e., they took the action against
Boswell for the reasons they say they did, on January 11, 1990.
At the hearing, on September 5, 1990, I specifically asked
Mr. Cedric Phillips, the personnel director for the respondent,
if the allegations contained in that report were the only grounds
the company relied on to disqualify Boswell from his utility
laborer position. He replied:
"Yes sir. Those are the ones
that were used." (Tr. 161). He then went on to state that "Ronny
[Boswell] and James [Allen] wasn't getting along together" and
therefore, "Ronny needed to be removed from his job and from his
shift."
(Tr. 162). Thats it. That is the sum total of the
evidence that anything other then the grounds stated in

545

Respondent's Exhibit No. 1 were used to disqualify Boswell. On
the other hand, Boswell's unrebutted testimony was that he worked
for James Allen for the last 8 years and had no more problems
with supervision and supervisors than anyone else did.
Lastly, I will turn to the seven earlier incidents
concerning Boswell's work which were not even mentioned in the
January 11, 1990 report, but which are included in the hearing
record as respondent's exhibits.
Respondent's Exhibit No. 5 dated May 27, 1980, Respondent's
Exhibit No. 6 dated April 27, 1981, Respondent's Exhibit No. 7
dated December 10, 1981, Respondent's Exhibit No. 8 dated
December 14, 1981, and Respondent's Exhibit No. 9 dated April 16,
1982, I deem too remote in time to have any bearing whatsoever on
his 1990 "disqualification."
There were two further incidents written up during 1988.
one on May 24, 1988 (Respondent's Exhibit No. 10) is on a piece
of scratchpad on which is written a Mr. Harvey Hyde's note that
Boswel 1 had refused to fallow' -a. ·· supervisor 1 s orders concerning
signing the change sheets for cement silos. There is no further
elucidation in the record of what this is all about, nor is there
any mention of it in connection with the 1990 "disqualification."
Respondent's Exhibit No. 11 is also signed by one Harvey Hyde and
appears to be more serious. It is on a "Disciplinary Action
Report" form and again has to do with following procedures or
failing to follow procedures about changing cement from one silo
to another. Again, it has been dumped into the record cold and
has no readily discernible connection with the adverse action the
respondent took against Boswell on January 11, 1990.
As noted by the Commission in Bradley v. Belva Coal Company,
4 FMSHRC 982 (June 1982), it is not our function to pass on the
wisdom or fairness of such purported justifications, but only to
determine whether they are credible and whether they would have
motivated the operator as claimed. Assuming all these earlier
incidents happened, and taking them at face value within the four
corners of the documents presented, I conclude that respondent
has failed to prove that it would have disqualified Boswell over
any of these incidents separately or together. The elapsed time
alone between these incidents and the complained of adverse
action casts substantial doubt on that claim.
Accordinglyp considering the entire record of proceedings
made in this case yet again and in particular the Commission's
Decision and remand instructions to me of February 26, 1992, I
conclude and find that:
1. The wheelbarrow incident did constitute a protected work
refusal; and

546

2. National Cement Company failed to prove that it would
have disqualified Boswell in any event for his unprotected
activities alone, and this is so whether these activities are
considered separately, in any combination thereof or in toto.
With regard to the adverse action in this case, complainant
was unrepresented by counsel at the hearing and was unable in my
opinion to sustain his burden of ,proving his entitlement to back
pay. However, the Commission has concluded that Boswell suffered
an adverse action in this respect as well. "[T]he evidence shows
that Boswell earned more because he worked more, but that he
nevertheless suffered a loss in his base pay rate." Slip Op.
at 8.
Therefore, in addition to the remedies previously ordered in
my original decision of reinstatement to his former position and
expungement of his personnel record, I am herein ordering back
pay paid to the complainant in the amount of $1.08 per hour for
every hour he has worked between the date of disqualification and
the date of reinstatement to ,t.he position of utility laborer,
plus interest.
ORDER
It is ORDERED that:

1. The respondent shall pay to complainant Ronny Boswell
back wages in the amount of $1.08 per hour for every hour he has
worked from January 11, 1990 until the date of reinstatement to
the utility laborer position, with interest thereon computed in
accordance with the Commission's Decision in UMWA v. Clinchfield
Coal Co.u 10 FMSHRC 1493 (1988)u aff'd, 895 F.2d 773 (D.C. Cir.
1990)0
The parties shall confer within 15 days of the date of
this decisionQ in an effort to stipulate the amount due
complainant under this ordero If they are unable to so
stipulate 1 complainant shall submit within 20 days of the date of
this decision, its statement of the amount due. Respondent may
respond within 10 days thereafter.
2.
The terms of my earlier Order dated February 7u 1991,
are reiterated here.
3.
This decision upon remand will not become final until a
subsequent order
issued awarding back pay and declaring the
decision to be final.

Law Judge

547

Distribution:
Harry L. Hopkins, Esq., Lange, Simpson, Robinson & Somerville,
1700 First Alabama Bank Building, Birmingham, AL 35203 (Certified
Mail}
Mr. Larry G. Myers, United Paperworkers International Union,
District Council No. 5, 229 Roebuck Plaza Drive, Suite 203,
Birmingham, AL 35206 {Certified Mail)
Mr. Ronny Boswell, P.
Mail)

o. Box 177, Wattsville, AL 35182 (Certified

dcp

548

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

APR C
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
TWENTYMILE COAL COMPANY,
Respondent

.
.
.
.
:
:
.

CIVIL PENALTY PROCEEDING
Docket No. WEST 91-449
A.C. No. 05-03836-03539
Foid el Cr eek

DECISION

Before:

Judge Lasher

In this proceeding the Secretary of Labor CMSHA) originally
sought assessment of penalties for a total of five alleged violations pursuant to Section llO(a) of the Federal Mine Safety and
Health Act of 1977, 30 u.sc. § 820Ca) (1977). Thereafter, on
March 2, 1992, the parties filed a Motion to Approve Settlement
of four of the five Citations involved in this docket and such is
being approved in my Decision Approving Partial Settlement issued
simultaneously herewith.
The fifth and remaining Citation, No.
9996580, is being sub.nitted on the basis of a written "Stipulation" submitted by the parties on March 2, 199 2, which I conclude
is sufficient upon which to base this decision since the sole
issue is (1) legal rather than factual and (2) is one on one
which I have previously :ruled in this matter in denying Respondentu s motion for summary decision.
The Stipulation in pertinent part provides:

1
On October 10 0 1990 0 Citation No. 9996580 was issued
pursuant to Section 104 (a) of the Federal Mine Safety and Health
Act of 1977 ("the Actv•).

2.

The Citation alleged a violation of 30 C.F.R.

§

70.lOOA

as followsz
Based on the results of five valid dust samples
collected by the operator, the average concentration of respirable dust in the working environment of the designated occupation, Code 036
in mechanized mining unit 006-0 was 2.1 milligrams which exceeded the applicable limit of 2.0
milligrams. See attached computer printout dated

549

October Su 1990. Management will take correctiv€ actions to lower the respirable dust and
then sample each production shift until five
valid samples are taken and submitted to the
Pittsburgh Respirable Dust Processing Laboratory. Approved respiratory eq:uipment shall be
made available to all persons working in the
area.
3. The Citation alleged that the condition significantly
and substantially contributed to the cause and effect of a mine
safety or health hazard.
4o
The miners, who were the subject of the sampling on
which the Citation was based, were not wearing respirators at the
time the sampling was conducted.
5.
The average concentration of respirable dust on which
the Citation was k:ased was 2 ol.. mg/m3"

60 On September 4, 1991, '!Wentymile filed a Motion for
Sununary Decision as to the issue of the appropriateness of the
"Significant and Substantial" designation.
7o

On October 2v 199lu the Administrative Law Judge denied

such motion.
8.

A hearing in this matter is scheduled for March 20,

1992.
9o
The parties agree and stipulate that the only issue for
hearing in this matter is whether a citation based upon an average respirable dust concentration of 2al mg/m3 may properly be
designated as ~significant and Substantialallil Twentymile wishes
't.o seek review of such issue by the Commission.. The parties believe that a hearing is not necessary on such issue, since the
issue is a legal one based upon the Congressional findings contained in the legislative history of the Federal Mine Safety and

Health Act and the regulatory historyo

lOa To that end 0 the parties agree and stipulate that a violation of the cited standard existed and thatu if the citation is
designated "Significant and Substantial., lJil the appropriate penalty
is $276o00v the full proposed penaltyo
11. The parties further agree and stipulate that the
decision of the Administrative Law Judge on partial smunary
decision regarding the issue of the designation of the citation
as significant and substantial may be incorporated in the order
of the Judge so that review may be sought at this time.

550

In paragraph 10 of the Stipulation, Respondent concedes the
violation charged of 30 C.F.R. § 70.lOOO(a) which provides:
(a) Each operator shall continuously maintain
the average concentration of respirable dust in
the mine atmosphere during each shift to which
each miner in the active workings of each mine
is exposed at or below 2. 0 milligrams of respirable dust per cubic meter of air as measured
with an approved sampling device and in terms
of an equivalent concentration determined in
accordance with § 70.206 (approved sampling
devices; equivalent concentrations).
In my Order Denying Motion for partial summary decision
dated October 2, 1991, referred to in paragraph 11 of the Stipulation and re-adopted here, r .. .found the position of the Secretary
in opposition to the motion meritorious and adopted it, citing
the decision of Commission Chief Administrative Law Judge Merlin
in Consolidation Coal Company, 13 FMSHRC 1076 (July 1991) as dispositive of the issue" 1
Judge Merlin 1 s opinion, relying on prior Commission and
Federal Circuit Court precedents, is incisive on the question
posed here and the holdings and rationale contained therein are,
as suggested in my Order Denying Motion ref erred to paragraph 11
of the Stipulation, incorporated here by reference. In particular v I note and quote from Judge Merlin's decision the section
thereof entitled "Precedents,w to wit:
In Consolidation Coal Company, 8 FMSHRC 890
(June 1986), the Commission decided that a respirable dust concentration of 4.1 mg/m3 constituted a significant and substantial violation.
In so holding, the Commission adopted principles
which appropriately serve as a guide for resolution of the present mattero Similarly, the Court

l

As the parties have stipulated, the only issue here is
whether a wcitation based upon an average respirable dust concentration of 2.1 mg/m3 may properly be designated as 1 Significant
and Substantial 0 ow In the instant case and in the Consolidation
case before Judge Merlinu the dust concentration~was the same-2.1 mg/m3e

551

of-Appeals which affirmed the Commission in Consolidation Coal Company v. Federal Mine Safe~
and Health Review Commission, 824 F.2d 1071 (D.C.
Cir. 1987), further elucidated the precepts which
govern this inquiry.
In Consolidation Coal Company, the Commission recognized the unambiguous legislative purpose to prevent disability from pneumoconiosis
or any other occupation-related disease.
The
Commission stated that Congress intended the 2.0
mg/m3 standard to be the maximum permissible exposure level in order to achieve its goal of
preventing disabling respiratory disease.
8 FMSHRC at 897. ·The respirable dust violation
was then analyzed to determine whether it was
significant and substantial in accordance with
the four-step test enunciated by the Commission
in National Gypsum G~., 3UFMSHRC 822 Cl981); and
Mathies Coal Company, 6 FMSHRC 1 ( 1984). The
respirable dust violation was admitted (first
step) and the Commission held that any exposure
above the 2 .0 mg/m3 level established a measure
of danger to heal th (second step) • 8 FMSHRC at
898.
In finding a reasonble likelihood that the
hazard would result in illness (third step), the
Commission stated that although a single incident
of overexposure would not in and of itself estab. lish a reasonable likelihood, the development of
respiratory disease was due to cumulative overexposure with precise prediction of whether and
when respiratory disease would develop being impossibleo
4 FMSHRC at 8980
Accordingly 11 the
Commission held that if the Secretary proves an
overexposure in violation of§ 70.lOOCa) a presumption arises that there has been established
a reasonable likelihood that the heal th hazard
will result
illness"
8 FMSHRC at 8 9 9" Final11
the Commission found there was no serious dispute that the illness in question would be of a
reasonably serious nature (fourth step). 8 FMSHRC
at 8990 Because the four elements of the significant and substantial test would be satisfied in
any case where there was a violation of § 70.100
Ca) 11 the Commission held that when the Secretary
finds a violation of § 70 .. lOO(a), a presumption
that the violation is significant and substantial.
is appropriate.
The presumption may be rebutted
by proof of non-exposure.
8 FMSHRC at 899.

552

_ Upon review, the Court of Appeals affirmed
the Commission and upheld its adoption of the
presumption that all respirable dust violations
of § 70.lOO(a) are significant and substantial.
The Court stated in pertinent part as follows:

* * * The determination of the likelihood
of harm from a violation of an exposurebased health standard necessarily rests
on generalized medical evidence concerning the
f ects of exposure to the harmful substance, rather than on evidence
specific to a particular violation.
* * * Once the Commission had determined
on the basis of medical evidence that any
violation of the respirable dust standard
should be considered significant and subs tantial, it would be meaningless to required that the''sa.me findings be made in
each individual case in which a violation
occurs. * * *

*

*

*

*

*

The Commission's adoption of the presumption at issue here is consistent with
the congressional intent in enacting the
Mine Act, and specifically with Congress's
use of the "Significant and Substantial"
language.
1824 Fo2d at 1084 11 10850

current precedents sustain the validity of the presmnption
that exposures above the 2. 0 mg/m3 limit set forth in Section
§ 70.lOO(a} are significant and substantial.
Accordinglyu in
terms of the issue presentedu it is held that a citation blsed
upon an average respirable dust concentration of 2.1 mg/m3 may
operly be designated as ~significant and Substantial.• 2

2
The presmnption being rebuttable it is further noted
that there is no evidence to rebut the same, such as the wearing
of protective equipment by employees otherwise exposed. See
Stipulation, paragraph 4.

553

ORDER
1. Citation No. 9996580, including the "Significant and
Substantial" designation in Section lOc thereof, is AFFIRMED.

2. Respondent SHALL within 40 days from the date hereof
PAY the stipulated penalty 3 of $276 to the Secretary of
Labor.

~/~j;<,,(- 4

~:,£ /{c1 /; .

Mi cha el A. Ia sher i Jr.
Administrative Law Judge

Distribution:
Susan J. Eckert, Esq., Office of the Solicitor, u.s. Department
of Labor, 1585 Federal Office Building, 1961 Stout Street,
Denver, CO 80294 (Certified Mail)
Ro

Henry Moore 0 Esq" u BUCHANAN INGERSOLL,, P,,Co il USX Tower,, 57th
oor 600 Grant Street 0
ttsburgh 0 PA 15219 (Certified Mail)

ek

3

See Stipulation, paragraph 10.

554

FEDERAL MINE SA~ETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

APR

61992

TOM K. SPERRY,

DISCRIMINATION PROCEEDING
Complainant
Docket No. WEST 91-473-DM

v.
WE MD 91-12
AMES CONSTm.JCTION, INC.,
Respondent

.
Q

DECISION
Appearances:

Tom K. Sperry, pro se, Nephi, Utah,
for Complainant;
Lawrence R. Dingivan, Esq., Jill Dunyon-Hansen, Esq.,
Salt Lake City, Utah,
for Respondent.

Before:

Judge Lasher

This matter was initiated by Mr. Sperry's complaint filed
with the Commission on July 8, 1991, pursuant to Section 105(c)
(3) of the Federal Mine Safety and Health Act of 1977, 30 u.s.c.
§ 80lu et~ (1982) u (herein 1'the Act"L
His initial Section
105(c)(2) complaint wasv on June 13u 199lu found by the Federal
Mine Safety and Health Administration (MSHA) to lack meritc
Complainant then filed the instant action with the Commissionc
Mro Sperry's complaint with MSHA alleged:
I was promised in October of 1990 to be rehired
around February of l 99L
I talked to this Company several times through the winter of 90-91
with no problems at that time. On February 4u
1991,, I was told by Russ that I would not be
rehired 17 that he had talked to Pete Smyle and
Leon DeWitt and they had changed there [sic]
mind about put ting me ba. ck to work this season,,
I am sure that this action is because of a discrimination complaint I brought against them
through your off ice.
I have been in touch with my Labor Union in
Reno.
They said that if they put me ba.ck to
work that they would find some way to get rid
of me at a later date.
The person at Reno is
Chuck Billings Bus. Agent.

555

Contentions
Complainant contends that after being laid off in a reduction in force on October 19, 1990 (Ex. C-2), he was not thereafter rehired by Respondent because of his protected activities
in filing an MSHA complaint on September 26, 1990 (Ex. C-4) 1 and
making other on-the-job safety complaints to his employer. Complainant also alleges that his layoff was discriminatory.
CT. 20}.

Respondent contends it laid off Complainant for lack of work
and that it did not rehire him because he was an unsafe employee.
Findings and Conclusions
Based on the preponderance of the reliable and probative
evidence introduced on the record at the hearing in this matter,
the following findings of fact are made:
Respondent at material times was a contractor for Newmont
Gold Company.
(Ex. C-4). Its work was seasonal - depending on
when various of its contracts would be completed and new contracts would commenceo At times a reduction of force would be
necessary and employees would be laid off.
CT. 139, 149,
161-162)
0

Complainant (approximately 39 years old) commenced employment with Respondent at Newmont Mine No. 3 as an equipment operator (operating a No. 631 caterpillar scraper) in the fall of 1989.
His immediate supervisor most of the time thereafter was foreman
(now Superintendent) Lavene "Pete" Srnyleo
(T,, 25v 107-108)"
Complainant operated a lliwa ter wagon" for most of his employment
beginning in approximately January 19900
(To 27)o
During his employment, Complainant engaged in various activities protected under the Act"

ao
A discrimination complaint was filed under Section
105(c)
Mro Sperry on September 26u 1990 (see MSHA Final
Reports Ex" C-4)o This complaint was voluntarily withdrawn on
October 2v 1990 (EXo C-4). As general information, it is noted
that MSHA us iliFinal Reportvv states with respect to this complaint~

l
Complainant voluntarily withdrew this complaint on
October 2, 1990..
(Attachment to Ex. C-4).

556

The incidents took place over an extended period of time beginning approximately in October of 1989. The complainant was engaged in
protected activity.
The complainant did communicate his belief of a protected activity to
mine management.
The specific discriminatory
act that the complainant alleges mine managemwent has undertaken is a failure to recognize
his concern over his evaluation of possible
maintenance problems associated with brakes on
scrapers and water trucks as well as e::juipment
for dust control.

*

*

*

*

*

Ms.nagement and the complainant were instructed
that MSHA would not be placed in a position to
arbitrate controversy regarding labor disputes.
Both parties were al-so instructed that any resolution of the complaint would have to be voluntary on the part of Mr. Sperry. 2
b.
Complainant advised a fellow anployee how to get
in touch with the Nevada Mine Safety off ice in Reno, Nevada.
Respondent's foreman, DeWitt, told Complainant he "was wrong" in
doing this •
( T. 51- 5 2 ) •
c.
Complainant made various complaints to his supervision, such as for inadequate brakes on equipment.
CT. 52). 3
It is not clear and was not established ~ Mr. Sperry
that other alleged safety problems he observed were both ( 1) reported to managementg and (2) actually unsafe or (3) reasonably

2
See also To 61-63u indicating Complainant 1 s reasons for
withdrawing the complain tu such as his belief that 11 things were
going to improve~ and his belief that Russell Harvey (Respondent
Project Director) would satisfactorily address his problems.
3
Complainant 1 s testimony concerning a conversation with
a foreman named Mike Beck concerning inadequate brakes on a CAT
compactor has been scrutinized and is found not to constitute a
safety complaint.
CT. 55-58). Mr. Sperry's testimony frequently
was unclear, irrelevant, disjointed, rambling, and speculative in
nature. On cross-examination, at times he was hesitant.
(T.65,
66, 67 I 68-70) •

557

perceived by him to be unsafe.
[See T. 27-28 (cut curtains);
31, 46-48 (dental appointment problem); 82-83].
d.
Complainant himself apparently contacted the Nevada
Mine Safety office (T. 27, 31). Whether Respondent was aware of
these contacts l:1j Mr. Sperry was not established, however.
(T. 31).
It is clear that in filing the MSHA complaint and in advising a
co-worker as to the whereabouts of Nevada's Mine Safety office,
Complainant engaged in safety activities protected l:1j the Mine
Act, and that these activities were known to Respondent's management.
With respect to the layoff, the evidentiary presentation was
limited.
'lbe record does clearly indicate that the employment
expectations of Respondent's employees were not of a permanent
nature since the work was seasonal.
(T. 40, 139, 149, 161-162).
Further, Respondent proved that 23. employees were laid· off for
lack of work in a reduction in force between September 20, 1990,
and November 21, 1990. This group of 23 included Complainant who
was laid off on ~tober 19, 1990.
(T. 92, 148-150, 152; Exs.
R-2,

R-6) •

Complainant produced no probative or convincing evidence,
that his layoff was discriminatorily motivated. 4
·
I am unable to conclude from the evidence of record that
Respondent was in any way motivated by Complainant's protected
activities in laying him off as part of the reduction in force
in October 1990.
Thus, no basis is found to conclude that the
'«discriminatory layoff 11 change of the Complainant has merit,,
We blrn now to Complainantgs charge that Respondentvs refusal to rehire him was discriminatorye As Respondent contends in
its brief, the provisions of the labor agreement (see T. 50,
84-87u 91-92v 97-103, 105) between Complainant 1 s employer and his
union do not govern the determination whether discrimination
occurredo
The rulesu reroediesu burdens of proof v and analytical
formulae for determining such are set forth in the Mine Act and
specific precedents established by the Federal Mine Safety and

It appears from the record that Complainant• s primary-indeed, ini tial--intent in filing the instant complaint was to
allege discrimination in Respondent's refusal to rehire him after
the layoff.

558

Health Review Commission and the federal courts. In order to
establish a-prima facie case of mine safety discrimination under
Section 105( c) of the Act, a complaining miner bears the burden
of production and proof to establish (1) that he engaged in protected activity, and (2) that the adverse action complained of
was motivated in any part by that activity. Secretary on behalf
of Pasula v. Consolidation Coal Co., 2 FMSHRC 2786, 2797-2800
(October 1980), rev'd on other grounds sub nom. consolidation
Coal Co. v. Marshall, 663 F.2d 1211 C3d Cir. 1981); and Secretary
on behalf of Robinette v. United States Coal Co., 3 FMSHRC 803,
817-818 (April 1981).
'!he operator may rebut the prima facie
case by showing either that no protected activity occurr
or
that the adverse action was in no part motivated by protected
activity.
If an operator /cannot rebut the prima facie case in
this manner, it may nevertheless affirmatively defend by proving
that Cl> it was also motivated by the miner's unprotected activities, and ( 2) it would have taken the adverse action in any event
for the unprotected activities alone.
The operator bears the
burden of proof with regard to the affirmative defense. Haro v.
Magma Copper Co., 4 FMSHRC 19.35, 1936-1938 {November 1982). The
ultimate burden of persuasion does not shift from the complainant.
Robinette, 3 FMSHRC at 818 n. 20. See also Baich v.
FMSHRC, 719 F.2d 194, 195-196 (6th Cir. 1983)iJ)Onovan v. Stafford Const. Co., 732 F.2d 954, 958-959 CD.C. Cir. 1984) (specifically approving the Commission's Pasula-Robinette test); and
Goff v. Youghiogheny & Ohio Coal Company, 8 FMSHRC 1860 {Dec.
1986)
0

In terms of the ra:iuired prima facie case in discrimination,
Complainant clearly established the first elements thereof, i.e.,
that he had engaged in protected safety activities and the Respondent1s management was aware thereof prior to the time he was
id
f and subsa:iuently not rehiredo
The first of the two
issues posed is whether the adverse action taken by Respondent
aga
t Complainant was 0uin any part 11 motivated by Complainant 0 s
protected activitieso
'!he affirmative defense provided under the
Commissionis discrimination formula raises the second issue:
Even assuming arguendo that Respondent was in part motivated by
Complainant 1 s protected activitiesv was it also motivated ~ his
unprotected activities (unsafe job performance) and would itu in
any eventv have not rehired him for this alone.
Under the 1977 Mine Safety Act, discriminatory motivation is
not to be presumed but must be proved. Simpson v. Kenta Energy,
Inc.e and Jacksone 8 FMSHRC 1034, 1040 (1986) o
In this connection, Respondent 9 s management witnesses convincingly testified that they were not motivated by Complainant's
protected activities in laying him off and refusing to rehire him.

5

In contrast, the evidence introduced by Complainant failed to establish a motivational nexus between the allegedly discriminatory
adverse actions taken against him and his mine safety activities
was not convincing. 5
Direct evidence of actual discriminatory motive is rare.
Short of such evidence, illegal motivation may be established if
the facts support a reasonable inference thereof. Secretary on
behalf of Chacon v. Phelps Dodge Corp., 3 FMSHRC 2508, 2510, 2511
(Nov. 1981), rev 1 d on other grounds sub nom. Donovan v. Phelps
Dodge Corp., 709 F.2d CD.C. Cir. 1983); Sammons v. Mine Services
Co., 6 FMSHRC 1391, 1398-1399 (June 1984). The weight of the
evidence in this record is not probative that Respondent was
illegally motivated in whole or in part, nor is there support for
drawing an inference of such discriminatory intent.
The record reveals that the decision not to rehire Complainant was effectively made by his foreman, Mr. Srnyle. He credibly
attributed this decision to the fact that he did not consider
Mr. Sperry to be a safe anpl'oyee.;
(T. 116-117, 164, 171-172).
Respondent made out a relatively strong case that Complainant did
not perform his duties in a safe manner.
Thus, Complainant
Sperry was shown to have been involved in an incident--in the
Spring of 1990 when he was under the supervision of his first
foreman--where he pulled his water wagon out in front of a large
truck.
(T. 110-155). 6 He was being considered for discharge
because of this incident when Foreman Smyle, who was short of
help, said "Send him down to me, I can work with him. 11
(T. 112).
Complainant thereafter, in June 1990, received a verbal warning
from Mr. Smyle for overwatering a curve which resulted in a truck
sliding off the road.
CT. 113-114). Significantly, after this,
Mro Smyle received complaints (To 114v 168) from other drivers
that Sperry was overwa tering o He testified::

5
Based on observation of the demeanor of the witnesses
and Complainantu the various reasons appearing elsewhere in ths
decisionu and the relatively convincing testimony of Respondentis
witnesses (Mro Smyleu in particularu was closely cross-examined>u
the accounts of Complainant have been determined not to carry the
same degree of reliability as those of Respondent's witnesses.
6

According to Complainant, he also was "accused" of
ngetting in the way of trucks 11 --in September 1990.
CT. 51).

560

Shortly after that, yes, we had some more
complaints, and I don't recall the date, but I
know it was on a Monday morning safety meeting,
I went into the bus and told him specifically
that he had to watch this, that the drivers were
complaining. And he told me specifically, "Why
don't they tell me?"
And I said, "That's not their job.
is my job. " ( T .114) • 7

That

Respondent also presented evidence that Complainant turned
in front of another truck driver, Jay Pace, after which Mr. Smyle
told Complainant that he would have "to start paying more attention and be more careful or we're going to have a fatality."
(T. 115-116) ..

The preponderance of the reliable and probative evidence in
this record indicates that Complainant was, as Respondent alleges, an unsafe employee in the performance of the duties he
performed for Respondent and that this was its motivation in not
rehiring him. 8
In reaching the conclusion that Complainant failed to establish that his layoff and not being rehired were discriminatorily
motivated, consideration also has been given to the fact that the
instant record overall does not reflect a pattern on the part of
Respondent's management personnel to engage in such conduct. A
history of retaliatory reaction to the expression of safety complain ts was not persuasively shown. Complainant points out several instances of what he considered hostile words or action
taken by management personnel toward himo Yet,, such were not
demonstrated to be beyond normal workplace occurrences. '!here
was no evidence of retaliation against other employees who had
engaged in safety activities or who expressed safety complaints.

See To 128-1290
As the Commission pointed out in Bradley v. Belva Coal
CompanyQ 4 FMSHRC 981Q 991 (June 1982) g "Our function is not to
pass on the wisdom or fairness of such asserted business justifications, but rather only to determine whether they are credible
and, if so, whether they would have motivated the particular
operator as claimed."

561

ULTIMATE CONCLUSIONS
Respondent's motivation in laying off Complainant was
economic and in not rehiring him was because he was unsafe and
the decision to take such actions was justified. These adverse
actions were not wholly or in part discriminatorily motivated.
Thus, Complainant has failed to establish a prima facie case of
discrimination under Section 105(c) of the Mine Act.
Even assuming arguendo, that if it were established by a
preponderance of the reliable probative evidence, that Complainant's layoff and Respondent's refusal to rehire him were motivated in part by his protected activities, Respondent established
by a clear preponderance of such evidence that it was also motivated by business reasons and Complainant's unprotected activities
and that it would have taken the adverse actions in any event for
such.
'ORDER
Complainant having failed to establish Mine Act discrimination on the part of Respondent, the Complaint herein is found to
lack merit and this proceeding is DISMISSED.

/

'9~~~ed

~~<t2~--

Mi cha el A • Ia sh er, Jr •
Administrative Law Judge

Distributiom
Mr., Tom K. Sperry" 1350 West North Temple, Salt Lake City, UT
84116
CCertified Mail)
Mr

Roger Lo McBrideu Director of Safetyv AMES CONSTRUCTIONu
14420 County Road Sv Burnsville, MN 55337 (Certified Mail)

INCov

Lawrence Ro Dingivanu Esq.u Jill Dunyon-Hansen, Esq., SUITTER,
AXLAND 0 ARMSTRONG & HANSON 0 175 West South Temple, Suite 700u
Salt Lake City 0 UT 84101-1480
(Certified Mail)
ek

562

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

APR 131992
COMPENSATION PROCEEDING

LOCAL UNION 2122, DISTRICT 20,
UNITED MINE WORKERS OF
AMERICA,
Complainants
v.

Docket No. SE 91-26-C
Oak Grove Mine

U. S. STEEL MINING COMPANY,
INCORPORATED,
Respondent
ORDER OF DISMISSAL

Before:

Judge Weisberger

The Stay Order issued on July 18, 1992, is hereby lifted.
on March 31, 1992, Complainant's filed a Motion to Withdraw
based on a stipulation of settlement filed January 31, 1992.
Pursuant to 29 C.F.R. § 2700.11, this Motion is granted, based on
the assertions set forth in the Motion.
It is ORDERED that this case b

Distribution:
Mary Lu Jordan, Esq., United Mine Workers of America,
900 15th Street, NW, Washington, DC 20005 (Certified Mail)
Billy M. Tennant, Esq., Employee Relations, U. S. Steel Mining
Company, Inc., USX Corporation, Suite 1580, 600 Grant Street,
Pittsburgh, PA 15219 (Certified Mail)
nb

563

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
22041

FALLS CHURCH, VIRGINIA

APR 151992
SOUTHERN OHIO COAL COMPANY,
Contestant

v.

CONTEST PROCEEDING
Docket No. WEVA 88-144-R
Order No. 2895540; 1/27/88

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Martinka No. 1 Mine
Mine ID 46-03805
CIVIL PENALTY PROCEEDING
Docket No. WEVA 88-212
A. C. No. 46-03805-03852

v.
Martinka No. 1 Mine
SOUTHERN OHIO COAL COMPANY,
Respondent
DECISION UPON REMAND APPROVING SETTLEMENT
ORDER OF DISMISSAL
Before~

Judge Maurer

The Secretary proposes to vacate Order No. 2895348 because
the evidence available at the retrial of this case on remand
would not support the fact of violation using the criterion
announced by the Commission in Southern Ohio Coal Co.v
14 FMSHRC 1 (January 1992).
I accept the Secretaryvs
representations in this regard and accordinglyu Order No. 2895348
!S VACATED.
The other matter previously included in the civil penalty
proceeding was Order No. 2895540, which was modified to a
section 104(a) citation and assessed a civil penalty of $500 by
my Decision and Order of October 16, 1989, which can be found at
11 FMSHRC 1992 (October 1989) (ALJ). counsel of record for
respondent assures roe that this $500 has been long ago paid.

564

That being the case, the captioned contest proceeding
moot and both of the above proceedings are now DISMISSED.

Law Judge
Distribution:
David A. Laing, Esq., Porter, Wright, Morris & Arthur, 41 s. High
street, Columbus, OH 43215-3406 (Certified Mail)
Joseph T. Crawford, Esq., Office of the Solicitor, u. s.
Department of Labor, 3535 Market Street, Philadelphia, PA 19104
(Certified Mail}
dcp

565

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

APR 151992
JEFFERY A. PATE,
Complainant

·.

v.

DISCRIMINATION PROCEEDING
Docket No. SE 91-104-D
BARB CD 90-36

WHITE OAK MINING COMPANY,
Respondent

White Oak Mining
DECISION

Appearances:

Before:

Mitch Damsky, Esq., Birmingham, Alabama, for the
Complainant;
David M. Smith, Esq., Maynard, Cooper, Frierson &
Gale, P.c., Birmingham, Alabama, for the
Respondent.

Judge Maurer
STATEMENT OF THE CASE

This proceeding concerns a discrimination complaint filed by
the complainant, Jeffery A. Pate, against the respondent, White
Oak Mining Company (White Oak), pursuant to section 105(c) of the
Federal Mine Safety and Health Act of 1977v 30 U.S.C. § 801
seq. Mr. Pate filed his initial complaint with the Secretary
of Laborv Mine Safety and Health Administration (MSHA). Following an investigation of his complaint, MSHA determined that a
violation of section 105(c) had not occurred, and Mr. Pate then
filed his complaint with the Commission. Pursuant to notice, a
hearing was conducted in Birmingham, Alabama, on November 6,
1991. Subsequently, respondent filed a posthearing brief on
January 15 1992 1 which I have considered along with the entire
record of proceedings in this case in making the following
decisiono
The complainant alleges that he was discharged or "constructively discharged 11 (quit) from his job with White Oak for
refusing to perform a task which he believed to be unsafe and
dangerous. The respondent ascribes other motives to
complainant's refusal to work.
The fundamental issue in this case is whether the
complainant's work refusal amounted to protected activity under
section 105(c) of the Mine Act.

566

DISCUSSION

Pate began his "employment" at White Oak in March or April
of 1990, and that "employment" ended on June 27, 1990. He was
never an "employee" per se of White Oak, but rather was a
subcontractor/laborer. He was paid a flat $10 per hour and
neither social security nor withholding taxes were deducted from
his pay. White Oak was also contractually not responsible for
his insurance coverage or his personal injuries on the job.
Basically he performed manual labor for a flat fee and was paid
the gross amount by check every 2 weeks without deductions.
He also received no benefits or training of any kind while
employed there, including the safety training mandated by the
Mine Act.
Complainant was unhappy with just about everything at White
Oak. He didn't like the fact that he was not considered a fulltime, regular employee. He was unhappy that the company didn't
deduct taxes from his paycheck.as they would a regular employee.
He had to pay his own insurance, social security, taxes, etc.,
out o'f his gross wages.
Pate was most unhappy with the fact that
one Jerry Hill was hired as a loader operator after him in time,
but in Pate's words "they gave him the good jobs and stuck me
with all of the bad jobs. 11 He was also upset with the fact that
of the three loader operators, Hill included, he was assigned the
loader that was the least modern, i.e., was not air-conditioned.
What Mr. Pate really wanted out of White Oak was to be
considered a regular, full-time loader operator ensconced in an
air-conditioned cab. One thing he in particular did not want to
be doing was shoveling the belt line around the stacker-blender
tailpiece" This was hot, sweaty heavy labor"
It was unpleasant
work, as well as being dangerous work if the guard or guards were
not in place around the stacker-blender"
over the relatively short period of time which was Pate's
tenure at White Oak he also had complained about dust while he
was operating the loadero He
leges they didn 1 t keep the area
watered down. And in fact the company was cited on June 11,
1990p for poor visibility because of the dust.
With regard to
this dust, Pate also claims he asked for a respirator to no
ava
Howeverr I find as a fact that the company routinely
supplied or at least made available the paper dust masks that
they kept a supply of in the office on site. Pate had on at
least one occasion refused to use this type of mask, claiming
that it "smothered 11 him.
The testimony was, however, that
several other employees did use them and managed to keep
breathing.

567

Most relevant to the ,instant case, he had previously complained (prior to June 27, 1990) to MSHA Inspector Early about
lack of guarding around the stacker-blender belt line tailpiece
where he on occasion had to shovel around the end of the belt
line. He had already caught his shirt in the belt line once and
he was afraid that with no guards and the belt line running while
he was shoveling coal back on there, if he missed a step or lost
his balance, he could fall in and possibly get rolled around back
under the tailpiece. I believe it is generally conceded that it
is not a recommended practice to work around this area of moving
belt with the guards removed. However, Mr. Whitfield, the
White Oak supervisor who ultimately fired Pate, opined that it
wouldn't be dangerous. He is the lone dissenter in that respect.
In any case, on the day Pate was fired, the brakes had gone
out on the loader he was operating, so he parked it and Mr. Boyd,
another White Oak supervisor, instructed him to go shovel around
the stacker-blender tailpiece. After going there and observing
the conditions, Pate refused to perform the work because it had
no guards up and he had previously spoken to Inspector Early by
telephone and was.told that if he thought the condition was
dangerous, he didn't have to do it. He could refuse to do it.
And so he did. Boyd then told him to go to the office. Once he
got there he spoke with Messrs. Hollis and Whitfield. Pate told
Whitfield that he didn't have to go down there and endanger his
life shoveling around that unguarded belt line and that he wasn't
going to do it. Whitfield told him that if he was refusing to do
the job, he was in effect, fired.
To be sure, there was more on Pate's mind than the unguarded
tailpiece. For one thing, when he was assigned to shovel along
the belt line, Jerry Hill was still operating one of the loaders,
an air-conditioned one at that" Pate admits he was angry about
that and I believe it formed part of the basis for his work
refusalo But only parto
The general principles governing analysis of discrimination
cases under the Mine Act are well settled. In order to establish
a prima facie case of discrimination under section 105(c) of the
Actf a complaining miner bears the burden of production and proof
in establishing that (1) he engaged in protected activity and (2)
the adverse action complained of was motivated in any part by
that protected activity. Secretary on behalf of Pasula v.
Consolidation Coal Co., 2 FMSHRC 2786, 2797-2800 (October 1980),
rev 1 d on other grounds sub nom. Consolidation Coal Co. v.
Marshall, 663 F.2d 1211 (3rd Cir. 1981); Secretary on behalf of
Robinette v. United Castle Coal Co., 3 FMSHRC 817-18 (April
1981). The operator may rebut the prima facie case by showing
either that no protected activity occurred or that the adverse
action was in no part motivated by protected activity. If an
operator cannot rebut the prima facie case in this manner, it
nevertheless may defend affirmatively by proving that it also was

568

motivated by the miner's unprotected activity and would have
taken the adverse action in any event for the unprotected
activity alone.
Fasula, supra; Robinette, supra. See also
Eastern Assoc. Coal Corp. v. FMSHRC, 813 F.2d 639, 642 (4th Cir.
1987); Donovan v. Stafford Construction Co., 732 F.2d 954, 958-59
(D.C. Cir. 1984); Boich v. FMSHRC, 719 F.2d 194, 195-96 (6th Cir.
1983) (specifically approving the Commission's Fasula-Robinette
test).
• NLRB v. Transportation Management Corp., 462 U.S.
393, 397-413 (1983) (approving nearly identical test under
National Labor Relations Act).
In the instant case, we have narrowed the scope of the
inquiry to a much sharper focus than the general principles cited
just above.
It is undisputed herein that Pate refused to perform
a specific work assignment on June 27, 1990, and as a direct
result of that work refusal, he was fired.
The ultimate issue
presented for decision then is whether Pate's work refusal was
protected under the Mine Act. See, ~, Secretary of Labor v.
Metric Constructors, Inc., 6 FMSHRC 226, 229-30 (February 1984)
aff'd sub nom. Brock v. Metric .. Constructors, Inc., 766 F.2d 469,
472-73 (llthCir. 1985); Secretary on behalf of Dunmire & Estle
v. Northern Coal co., 4 FMSHRC 126, 132-33 (February 1982).
It is also well settled that the refusal by a miner to
perform work is protected activity under section 105(c) of the
Mine Act if it results from a good faith belief that the work
involves safety hazards, and if that belief is a reasonable one.
Pasula, supra, 2 FMSHRC at 2789-96; Robinette, supra, 3 FMSHRC at
807-12; Bradley v. Belva Coal Co., 4 FMSHRC 982 (June 1982). See
also, ~' Metric Constructors, supra.
Further, where reasonably possible, the reason for the work
refusal must be communicated to the operator. The miner must
communicate his belief that a hazardous condition exists or at
least attempt to do so. Simpson v. Kenta Energy, Inc., 8 FMSHRC
1034, 1038-40 (July 1986); Dillard Smith v. Reco, Inc., 9 FMSHRC
992 (June 1987); Conatser v. Red Flame Coal Co., 11 FMSHRC 12
January 1989); Dunmire & Estle, supra, 4 FMSHRC at 133-35. See
also, ~, Miller v. Consolidation Coal Co., 687 F.2d 194, 19597 (7th Ciro 1982) (approving the Dunmire & Estle communication
requirement) "
As the Commission emphasized in Simpson:
"[T]he right to
make safety complaints and to refuse work under the Mine Act is
premised on the belief that communication of hazards and response
to such hazards are the means by which the Act's purposes will be
attained. 11 8 FMSHRC at 1039 (citations omitted).
I find as a fact that the guard that was supposed to be
around the stacker-blender tailpiece was not in place on June 27,
1990. Pate is most emphatic, of course, that it was missing.
But even Mr. Whitfield concedes the guards were not always in

569

place. Sometimes they are working on the tail pulley assembly or
the belt llne and someone neglects to replace the guard(s) when
they finish.
Whitfield explained that usually there were guards
around the stacker-blender. He testified that there was a screen
at the tail pulley and handrails around the outer perimeter.
But
on June 27, 1990, when Pate was instructed to shovel around the
stacker-blender, one guard was conceivably off of it at that time
because repairs were being made or had just been made to the
equipment. He estimated that if the guard or guards were down,
that it would have taken probably 30 minutes to reinstall them.
I also find that Pate had a good faith, reasonable belief
that the work he had been ordered to do and subsequently refused
to do, was hazardous. Mr. Saunders, an independent safety
trainer hired by the operator to provide their workers with
safety training, agrees. He opined that it would not be prudent
to shovel along that area of belt line if the guards were not
there.
In fact, he stated he wouldn't do it. Furthermore,
Inspector Early had told the company in Pate's presence to put
the guards up on or about June 1, 1990. This formed part of the
basis for Pate's belief that the unguarded tailpiece was
dangerous.
"[B]y him verbally telling them that they needed to
put some guards around that, I figured it was dangerous."
(Tr. 41).
Finally, I am making a credibility choice in favor of Pate
and finding that when he refused to work, he informed Whitfield
that he was refusing because there were no guards on the belt
line and that is why he was refusing, at least in the main.
I am
mindful that he had other, unrelated grievances with the company.
I am also mindful that Whitfield testified that Pate made no
complaint about guards prior to being fired.
But on the day in
question; June 27 7 1990, there was a third person present at that
conversationo Mro Hollis was there and he was also present in
the courtroom and even testified at the trial of this caseo He
could conceivably have corroborated Whitfield's testimony. The
inference I draw from the fact that he didn't is that he wouldn't
or couldn't.
Accordingly I conclude that the discharge of Pate by
Whitfield on June 27, 1990, violated section 105 of the Mine Act.
REMEDIES
On August 30, 1990, the operator offered to reinstate Pate,
provide him with the required mine safety training and pay him
$1000 in back pay.
Pate turned down that offer of reinstatement
and since there is a duty on the part of the complainant to
mitigate his damages, I find that the ending date for Pate's

570

entitlement to back pay is August 30, 1990. Of course, his
entitlement to back pay between the period June 27 - August 30,
1990, is also reduced by any amounts he actually earned in other
employment during that time period.
Therefore, I am herein ordering back pay paid to the complainant in the amount of $10 per hour for every hour he would
have worked between June 27, 1990 and August 30, 1990, but for
his violative discharge, reduced by any earnings he actually made
during that period.
Interest is also payable on that award,
computed in accordance with the Commission's Decision in UMWA v.
Clinchfield Coal Co., 10 FMSHRC 1493 (1988), aff'd, 895 F.2d 773
(D.C. Cir. 1990).
Reinstatement is no longer possible. White Oak terminated
its operations on December 30, 1990, and has not employed anyone
since that time and has no employees now.
Pate is also entitled to reimbursement for reasonable
attorney fees and costs associated with prosecuting his case.

ORDER
It is ORDERED that:
1. The parties shall confer within 15 days of the date of
this decision, in an effort to stipulate the amount due
complainant under this order.
If they are unable to so stipulate, complainant shall submit within 20 days of the date of this
decision, its detailed, itemized statement of the amount due.
Respondent may respond within 10 days thereafter.
In the event
that a contested issue of fact arises as to the proper type or
quantum of damages due the complainant 1 a hearing on that issue
or issues will be required 0 and will be held in the immediate
futureo

2. This decision is not final until a further order is
issued with respect to complainant's relief.

411M~
~aurer

, srrative Law Judge
Distribution:
Mitch Damsky, Esq., 3600 Clairmont Avenue, Birmingham, AL 35222
(Certified Mail)
David M. smith, Esq., Maynard, Cooper, Frierson & Gale, P.C.,
2400 AmSouth, Harbert Plaza, Birmingham, AL 35203-2602 {Certified
Mail)
dcp

571

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE. 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

APR 151992
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. KENT 92-136
A. C. No. 15-11620-03527

v.
Hall No. 2 Mine
PYRAMID MINING, INCORPORATED,
Respondent
PARTIAL DECISION
Appearances:

Before:

Mary Sue Taylor, Esq., Office of the Solicitor,
U.S. Department-of.Labor, Nashville, Tennessee for
Petitioner;
Frank Stainback, Esq., Holbrook, Wible, Sullivan,
& Mountjoy, P.S.C., Owensboro, Kentucky for
Respondent.

Judge Weisberger

This civil penalty proceeding was scheduled for hearing in
Owensboro, Kentucky, on April 1, 1992. At the commencement of
the hearing I was advised by counsel that they were in the
process of negotiating a settlement. Subsequently the
particulars of the settlement, and the motion to approve it were
placed on the record.
Citation Nos. 9897840, 3416900, and 3416892
Counsel for the Secretary indicated that Citation Nos.
9897840, 3416900 and 3416892 were to be vacated and asked that

the petition for assessment of civil penalty for these citations
be withdrawn.
Pursuant to 29 C.F.R. § 2700.11 the Secretary's
Motion is granted.
Citation No. 3416891
This Citation alleges a significant and substantial
violation of 30 C.F.R. § 77.1104 in that combustible materials,
hydraulic oil, and grease, were permitted to accumulate around
the engine of a caterpillar.
It was represented that at the time
of the inspection, the equipment was not in actual use, and had
been taken out of service, as a hose had blown prior to the
inspection. It also was represented that the operator was in the
process of cleaning the accumulation on the equipment.
It was
proposed to reduce the penalty from the proposed assessment $79
to $20, and amend the citation to be not significant and
substantial.
I accepted the representations of the parties and

572

concluded that the settlement is appropriate under the criteria
set forth in Section llO(i) of the Federal Mine Safety and Health
Act of 1977.
C~tation

No. 3416984

Citation No. 3416984 alleges a violation of 30 C.F.R.
§77.404(a) in that no safety devices were provided to keep a
dolly carriage from coming loose from the overhead rail. The
citation further alleges that the operator's negligence was
moderate. At the hearing, it was represented that the hoist in
question was installed in accordance with the specification of
the manufacturer.
It was proposed to reduce the penalty of $79
to $43, and to indicate that the operator was not negligent.
I
accepted the representations of counsel and concluded that the
proposed settlement is appropriate under the terms of Section
llO(i) of the Act.
citation No. 3416898
Respondent, on March 19, 1992, filed a motion to continue
the hearing with respect to Citation No. 3416898.
In a telephone
conference call on March 26, 1992, with ·counsel for both parties,
counsel for the Secretary indicated that she did not oppose this
motion. Accordingly, and for the reasons set forth in the
motion, the motion was granted.
ORDER
It is ORDERED that:
(1) Citation Nos. 9897840, 3416900, and
3416892 be DISMISSED; (2) Citation No. 3416891 be amended to
indicate a violation that is not significant and substantial;
(3) Citation No. 3416984 be amended to indicated that the
operator was not negligent; (4) Respondent shall pay $63 within
30 days of the date of this decision as a civil penalty;
(5) further proceedings with regard to Citation 3416898 be
stayed, pending the filing of a petition of assessment of civil
penalty with regard to Citation No. 3416897.

0'
~isberger
fi?

Distribution:

Administrative Law Judge

Mary Sue Taylor, Esq., Office of the Solicitor, U. S. Department
of Labor, 2002 Richard Jones Road, Suite B-201, Nashville, TN
37215 (Certified Mail)
Frank Stainback, Esq., Holbrook, Wible, Sullivan & Mountjoy, PSC,
100 St., Ann Building, P.O. Box 727, Owensboro, KY 42302-0727
{Certified Mail)
,nb
573

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

April 15, 1992

COMPENSATION PROCEEDING

UNITED MINE WORKERS OF
AMERICA ON BEHALF OF
LOCAL 5922,
Complainants

Docket No. WEVA 92-289-C
No. 2 Mine

TOP KAT MINING,
INCORPORATED, and w p COAL
COMPANY,
Respondents

:

DECISION APPROVING SETTLEMENT
Before:

Judge Merlin

This case is before me pursuant to section 111 of the
Federal Mine Safety and Health Act of 1977. The parties have
filed a joint motion to approve settlement of this matter which
states in relevant part:
lo

In order to finally and fully resolve this
matter, W P Coal Company agrees to pay, within 30 days of the signing of this Stipulation
by counsel for the UMWA, the employees identified in Exhibit A attached hereto, or their
heirs or assigns, the amounts of pay set out
therein.

2o

W P Coal Company will process the payment of
such amounts listed in Exhibit A and will
notify the International Health and Safety
Representative when the checks have been
prepared.

3o

If any person believes that the names of a
person employed at the No. 2 Mine on August
22u 1992v has been incorrectly excluded from
Exhibit Av such person shall notify counsel
for the UMWA within 45 days of the signing of
this Stipulation by Counsel for the UMWAo
Such counsel shall immediately notify counsel
for W P Coal Company and counsel for the
parties will seek to resolve the merits of
such claim. If such person was incorrectly
excluded from the list in Exhibit A, he or
she will be paid according to the appropriate
formulas utilized in developing Exhibit A.
During such 45 day period the parties may
file supplemental stipulations if necessary,
to supplement Exhibit A.

574

4.

The UMWA shall withdraw its Complaint in this
matter within 30 days of the end of the 45
day period after execution of this Stipulation by its counsel, assuming agreement has
been reached regarding any persons who may
have notified UMWA counsel in accordance with
Paragraph 3.

5.

Entry into this Stipulation does not constitute an admission by W P Coal Company for any
purpose but is made solely to avoid further
litigation in this matter.

6.

Payment, of the amounts set out in Exhibit A,
to the persons listed therein, will be a full
and complete accord and satisfaction of all
claims by such persons against W P Coal Company arising under Section 111 of the Act.
Payments of amounts to persons, pursuant to
the provision of Paragraph 3, will be a full·
and complete accord and satisfaction of all
claims by such persons against W P Coal Company arising under Section 111 of the Act.
All persons paid as set out in Exhibit A, or
pursuant to agreement under Paragraph 3,
release W P Coal Company, its successors and
assigns, and its affiliated subsidiaries and
parents, from any and all liability arising
under Section 111 of the Act related to any
orders issued on August 22, 1992, by MSHA, or
compensation after such date related to the
idling of the mine.

7o

Persons not listed in Exhibit A, but who were
employed by Top Kat Mining Inc. at the No. 2
Mine on August 22, 1992, and who fail to
comply with the requirement to bring their
claims to the attention of counsel for the
UMWA within 45 days of the signing of the
Stipulation by counsel for the UMWA, waive
any and all claims against W P Coal Company
arising under Section 111 of the Act as it
relates to any order issued by MSHA on or
about August 22, 199L

8.

The parties hereto agree that they will not
issue any press release or otherwise in like
manner attempt to publicize the matters contained herein and resolved hereby.

575

Based on the foregoing and noting that both parties have
signed the -agreement, I conclude that the proffered settlement is
appropriate under the provisions of the Mine Act.
Accordingly, the motion for approval of settlement is
GRANTED and it is ORDERED that this case be DISMISSED.

Paul Merlin
Chief Administrative Law Judge
Attachment: Exhibit A
Distribution:
Mary Lu Jordan, Esq., UMWA, 900 15th Street, NW., Washington, DC
20005
(Certified Mail)
Mr. Robert D. King, President, Top Kat Mining, Inc., Box 52,
Peach Creek, WV 25639
(Certified Mail)
Joseph Mack III, Esq., Thorp, Reed & Armstrong, One Riverfront
Center, Pittsburgh, PA 15222
(Certified Mail)
Mr. Vernon Cornett, President, W P Coal Company, Box 570, Omar,
WV 25638
(Certified Mail)
·;gl

576

EXHIBIT A

HOURS OWED

HOURLY RATE

TOTAL DUE

L. Blevins

8

16.9150

135.32

T. Hodges

16

16.9150

270.64

c. Blankenship

8

16.6150

132.92

G. Conley

8

16.9150

135.32

w. Lowe

8

16.6150

132.92

D. Hall

8

16.6150

132.92

J. Vinson

8

16.6150

132.92

R. Santos

8

16.6150

132.92

R. Acord

8

16.6150

132.92

R. Sheppard

8

16.6150

132.92

J. Ghee

8

16.6150

132.92

R. James

8

16.6150

132.92

v. Maynard

8

16.6150

132.92

m

8

16.6150

132.92

EMPLOYEE

.2..

Q

Daniels

577

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

APR 1 71992
CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. LAKE 91-416
A. C. No. 11-00590-03831
Mine No. 26

OLD BEN COAL COMPANY,
Respondent

Docket No. LAKE 91-720
A.C. No. 11-00589-03790
Mine No. 24

DECISION
Appearances:

Before:

Miguel Carmona, Esq., Office of the Solicitor,
U.S. Department of Labor, Chicago, Illinois for
Petitioner;
Gregory s. Keltner, Esq., Old Ben Coal Company,
Fairview Heights, Illinois for Respondent.

Judge Weisberger

These two consolidated civil penalty proceedings are before
me based upon petitions filed by the Secretary (Petitioner)
alleging violations of 30 C.F.R. § 316 and 400.
Subsequent to
notice, the cases were heard in st. Louis, Missouri, on
January 28, 29 and 30, 1992. At the hearing, Robert Stamm,
James D. Britton, George Dvorzank, Robert M. Montgomery, and Mark
Eslinger, testified for Petitioner. Jeffrey Lane Bennett,
Joseph w. Rizor Roger Griffith, Clarence H. Woodford, Robert
Mcatee, David stritzel, and Donald William Mitchell, testified
for the Operator (Respondent) . The parties filed post hearings
briefs on March 26, 1992.
I.

Order No. 3538631 (Docket No. LAKE 91-416),
and Citation No. 3220697 (Docket No.
LAKE 91-720) .

Findings of Fact and Discussion
On November 2, 1990, Robert Stamm, an MSHA inspector,
inspected Respondent's Mine No. 26, an underground coal mine.
the time of the inspection, a diesel-powered scoop was being
operated on the 12th CM-2 (007-0) working section. There was
loose coal in the articulation area, and under the torque

578

At

converter, diesel engine, and winch. The coal had a depth
ranging from 2 to 4 inches. The loose coal under the engine and
torque converter extended approximately 3 feet by 6 feet.
In the
area of the articulation, the extent of the coal accumulation was
approximately 2 feet by 3 feet. Under the winch, the extent of
the accumulation was approximately 2 1/2 feet by 3 feet.
Stamm opined that the coal that had accumulated was
combustible, inasmuch as it was being sold in order to be burned,
and in addition, combustible hydraulic oil was mixed with the
coal. He further an indicated that the combustible material was
likely to propagate a fire.
George Dorznak, the Chief of Mechanical Safety Division for
MSHA, indicated that ignition could occur if the electric wires
on the scoop would short. He indicated that this could easily
occur if the wires should lie on a sharp corner of the machine.
In this situation, over a period of time, the wires can rub
against the corner causing it to tear and short. He also
indicated that a collision or-a roof fall could cause the wires
to short. He further explained that if the shaft of the
articulation joint should break, it could cause a cut in the
electric wires. Should the hydraulic lines be cut at the same
time, a fire could result. Also, ignition could occur should one
of the scoopqs shafts or bearings become overheated.
Stamm issued a section 104(d) (2) order, citing an
accumulation of coal in violation of 30 C.F.R. § 75.400.
On May 10, 1991, James D. Britton, an MSHA inspector,
inspected Respondent's underground No. 24 Mine, and observed a
diesel eimco scoop being operated in proximity to the c shaft.
Dry loose coal, coal covered with oil, and loose rock was present
on several parts of the scoop. Oil, from a 11 film 11 ,
81, 83) to up to 5 inches
depth, was located in the
operator 1 s compartment, under and around the engine, water tank,
and drive compartment, and on hoses, conduits, and the frame of
the transmission and engine. In addition, there was loose coal
saturated with oil. Britton
a citation alleging an
accumulation of coal and o
on the scoop car in violation of
75.400 supra.
Both citations present the identical issue i.e., whether
30 C.F.R. § 75.400 supra has been v
ated. Section 75.400
supra, provides, as pertinent, that coal dust and other
combustible materials shall be cleaned up and not be permitted to
accumulate 11 • • • in active workings, or on electric equipment
therein. 11 This language is ident
1 to that found in section
304(a) of the Federal Mine Safety and Health Act of 1977
(P.L. 95-164, "the 1977 Act"), and section 304(a) of its
predecessor, the Federal Coal Mine Health and Safety Act of 1969

579

(P. L. 91-173, "the 1969 Act") . 1 Neither the 1969 Act, nor the
1977 Act, nor the regulatory equivalent, (section 75.400 supra)
contains any definition of the term "electric equipment".
Further, the legislative history of the 1977 Act, and 1969
Act does not shed any light on the Congressional intent as to the
meaning to be accorded the term "electric equipment." Hence,
reliance is placed on its common meaning.
Webster's Third New
International Dictionary, (1986 Edition) ("Webster's"), defines
"electric" as "2a: operated by an electric motor
[an- - - refrigerator] 2 •
The diesel scoops in question are used to haul and load
materials.
Each scoop contains a set of 4 lights that are
powered by an alternator.
Conduits containing wires make an
electric connection between the alternator and the scoop by way
of a switch.
It is Petitioner's position that, since the scoops
have an electric component, they are to be considered electric
equipment.
For the reasons that follow I find this position to
be without merit.
Each scoop is operated by a diesel engine, and no
electricity is involved in its operation.
The scoop's alternator
is used only to operate the scoop's lights, and this electric
lighting system is not connected to, and operates independent of
the operation of the scoop itself.
Also, it is clear that the
scoops perform their function of loading and hauling material
independent of their electric component. Accordingly, considering the common meaning of the term electric equipment, I
1 In

order for Petitioner to prevail, it must first be
established that any accumulations herein were either in "active
workings" or on 11 electric equipment".
Neither the order nor the
citation in issue alleged, as a basis for the violations cited,
that there were any accumulations in 11 active workings".
Nor does
Petitioner urge that the violation herein be predicated upon
accumulations located in active workings which are defined as
ugoo .any place
in a coal mine where miners are normally required
to work or travel; 11
(30 C.F.R. § 75.2(g) (4))
Since the only
accumulations cited were those found on the two scoop cars in
question, the issue fer resolution
whether these scoops are
electric equipment within the purview of section 75.400.
2 Donald

William Mitchell was called as an expert witness by
Respondent in the hearing on Citation No. 35364831 (Docket No.
LAKE 91-416, infra). He testified that, based on his experience
in the mining industry, the term "electric equipment" is commonly
defined as any piece of equipment powered by an electric source
or cable.
Due to his extensive experience, considerable weight
was placed upon his testimony in this regard.

580

conclude that the scoops in question are not electric equipment.
Hence, I find that Respondent did not violate Section 75.400
as alleged. Accordingly, Order No. 3538631 and Citation
No. 3220697 are to be dismissed.
II.

Citation No. 3536483 (Docket No. LAKE 91-416).

Findings of Fact and Discussion
A.

On August 4, 1990, Robert N. Montgomery, an MSHA ventilation
specialist inspected Respondent's mine No. 26. He indicated
that seals3/ were being constructed with the use of concrete
cement blocks 6 inches high, 8 inches wide, and 16 inches long.
He said that the blocks were rolled in Block Bond, and then laid
in 3 separate rows on top of a concrete footer that was 30 inches
wide and 36 inches high. Montgomery stated that he was able to
insert a .025 inch thick gage 2 1/2 to 3 inches between the
horizontal joints of the seals, andthat the "opening" extended
"several inches" horizontally 11 in a number of places" {-Tr. 36).
He also indicated that there was no "visible" mortar between the
joints {Tr.36}.
According to Montgomery, mortar
a cement product
containing sand, or mixed with sand and water, and is used to
provide a joint between blocks. In essence, he indicated that
this
the common definition of mortar in the mining industry.
According to Montgomery, Block Bond is a sealant, and not
interchangeable with mortar.
Mark Eslinger, an MSHA supervisory mining engineer in charge
of a group of ventilation special
, accompanied Montgomery in
his inspection.
He indicated that he did not see mortar between
the joints of the cement blocks. Eslinger testified that in the
mining industry, mortar means a mixture of cement, sand, and
water, which is sometimes pre-mixed, and that the "common way" to
apply mortar is to trowel it (Tr. 101).
·

general, seals are constructed in a mine to seal off the
gob or other areas that are no longer being ventilated.
ly, seals are constructed to prevent the buildup of
gases in an abandoned area from entering the rest of the mine.
As such, as explained by Eslinger, seals should be structurally
sound, and made of material that is non-combustible. Also, in
order to prevent an explosion in the abandoned area from
propagating into the working areas of the mine, the seals should
be constructed of material that is able to withstand an
explosion.

581

Montgomery issued a citation alleging a violation of
30 C.F.R. § 75.316. His testimony indicates that it is his
position that the Ventilation Plan ("the Plan") was not being
complied with in the following particulars:
(1) the plan
requires the use of mortar in the joints of the cement blocks,
but the blocks in question were "dry stacked" (Tr. 33) without
mortar; and (2} the plan requires two parallel rows of cement
blocks separated by 8 inches with the gap filled with mandoseal,
whereas Respondent was constructing three parallel rows of blocks
8 inches wide; and (3) the use of 8 inch blocks is required by
the plan whereas Respondent used blocks that were 6 inches in
height.
Further, Montgomery testified that when he returned to
the mine on January 11, 1991, subsequent to the date set for
abatement, substantially no work had been performed to correct
the cited condition, and he therefore issued a section 104(b)
order.
David Stritzel, Respondent's Director of Health and Safety,
indicated that it was his decision to construct the seals at
issue, in order to seal a go~-~rea of approximately 15,000 to
16,000 feet by 10,000 feet, to prevent the gob gases or water in
the gob area from entering the rest of the mine. He indicated
that, in his experience, mortar is defined as an adhesive.
Essentially the same definition was provided by Robert Macatee,
Respondent's manager of safety, who indicated that the common
understanding of the term mortar is a substance that bonds
surfaces of block together. Stritzel, in essence, indicated that
it was his decision to use B-bond (Block Bond) as it was safer
than other materials with regard to chemical burns, and he had
previously used it in constructing block stoppings.
Joe Rizor, who was in charge of the construction of the
seals
sue testified that hitches were cut out of the ribs,
top and bottom of the entries in which the seals were
constructed in order to tie in the seal to the strata. He
testified that he had instructed the mine superintendent, and
notified all the miners working on the seals, that the cement
blocks were to be immersed in a B-Bond (Block Bond) mixture and
then stacked.
He stated that the bag that contained the B-Bond
indicated that it consisted of portland cement, fiberglass, and
an aggregate.
According to Rizor, on the date of the initial
inspection he observed an area of B-Bond material, approximately
4 to 5 inches high, in a corner of the outby side of seal number
34 A.
He further opined that inasmuch as the concrete blocks
have smooth surfaces, if they were dry stacked without any
bonding material it would not have been possible to insert a
gauge between the blocks. Hence, he concluded that the fact that
it was possible to insert a gauge indicates that there was
material in the joints. He also stated that gaps in the joints
between the blocks do not establish a lack of mortar, as such
gaps are common.

582

B. Mortar in the Joints
Based on the testimony of Rizor, whom I found to be a
credible witness, I find that the miners who constructed the
seals were instructed to dip or immerse the cement blocks in the
block bond mixture, and then stack them.
Also, due to the fact
that Rizor was present in the area of the construction of the
seals eight hours a day throughout the period of their
construction, I accord considerable weight to his testimony that
the blocks were dipped in the mixture.
Donald Williams, a mining
engineer, testified that if a cement block is dipped in Block
Bond mixture, an eighth to a quarter of an inch of the mixture,
would remain, and partially cover the bottom of the surface of
the block. He also indicated that although it is desirable, it
is not critical to have coating of the entire surface of the
block. This testimony was neither impeached nor rebutted.
I
thus accord it considerable weight, especially considering
Mitchell's impressive work experience, publications and
expertise.
Petitioner did not impeach or rebut Rizor's testimony with
regard to the presence on the date of the inspection of a mass of
B-Bond material on the floor, which indicated that this material
had been used to bond the blocks.
In addition, I note Rizor's
testimony that had B-Bond material not been used, it would not
had been possible to have inserted a .025 gauge to a depth of 2
1/2 inches, I find this testimony credible inasmuch as it has not
been. impeached or rebutted.
Indeed it was essentially
corroborated by the testimony of Mitchell. Due to the latter's
expertise, I accord considerable weight to his testimony.
I thus
conclude that the cement blocks had been dipped into the Block
Bond mixture, and then stacked.
Diagram No. MB-631(B) of the plan requires that 11 • • • all
joints between blocks will be mortared. 10 In evaluating the
evidence before me with regard to the common meaning of the term
11
mortar 11 in the mining industry, I accord most weight to the
testimony of Mitchell, due to the extent and breadth of his
experience, and the fact that it
based upon the definition
found in the American Society of Testing Materials (ASTM) . He
fied to that definition as follows:
"The primary purpose of
mortar in masonry is to bond masonry units into an assemblage
which acts as an integral element, having desired functional
performance characteristics. Mortar consists of a mixture of
cementious material, aggregate, and water" (Tr. 224-225).
According to the testimony of Mitchell, which was not rebutted or
contradicted, Block Bond consists of portland cement, pulverized
limestone, and alpha glass fibers and
used in surface bonding
Mitchell testified that B-Bond (Block Bond) is a surface bonding
mortar mix that, when mixed with water, becomes a mortar.
According to Mitchell, the fact that there was a gap between the
concrete blocks and that it was possible to insert a gauge about

583

2 inches, indicates the presence of mortar between the joints, as
the only way that the gap could have occurred, was if rough
material or mortar had been placed between the blocks. This
opinion has not. been rebutted or contradicted by Petitioner~
Based on the above, I conclude that there was B-Bond
material in the joints between the concrete blocks, and that this
material was mortar.

c. The Middle row of Cement blocks as the
equivalent of Mandoseal.
It is Petitioner's position that the plan was not complied
with inasmuch as Respondent did not fill the gap between the two
eight inch thick walls of the seal with mandoseal, but instead
constructed an 8 inch thick concrete block wall in that gap. The
plan provides that the eight inch space between the walls is to
be " •.. filled with mandoseal or eqiv . . . . 11
Mitchell testified that 'mandoseal is a cementious material
as it is comprised of portland cement, pulverized limestone, and
vermiculite. He indicated that its compressive strength i.e.,
ability to withstand stresses, loads, and pressures, is between
100 and 350 pounds per square inch (psi). In contrast, a cement
block has a compressive strength between 2,500 and 3,500 psi, and
the compressive strength of Block Bond is between 3,000 and
3,500 psi. Accordingly, the middle wall in issue, comprised of
cement blocks and mortared with Block Bond~ had a compressive
strength approximately 10 times as much as the compressive
strength that would have been in effect had that area been filled
with mandoseal. Also, Mitchell testified that block bond has an
impulse load§ i.e. the ability to withstand the sudden load of an
explosion 10 to 30 times more than that of mandoseal.
I accept
the testimony of Mitchell with regard to the comparison of the
concrete wall constructed by Respondent 1 and mandoseal 1 as it has
not been either rebutted, contradicted, or impeached. I
therefore conclude that the gap between the two outer block walls
of the seals in question were filled with material more than the
equivalent of mandoseal. Hence, the plan was not violated in
th
regard"
D.

Dimensions of the Cement Blocks

Montgomery also asserted that the plan was violated inasmuch
as Respondent used cement blocks that were 6 inches high 8 inches
wide and 16 inches long. MB-631(B), relied on by Petitioner,
does not stipulate the size of blocks to be used in constructing
the seals. Specifically, the height of the blocks is not
depicted. A side view of the seal wall in question depicts
blocks 8 inches wide, which is the size utilized by Respondent
herein. Similarly, the first line on MB-631(8) calls for 11 2, 8 11
solid concrete block walls" which would appear to indicate the

584

depth of the wall, or width of the block, inasmuch as the
accompanying sketch
of the top view of the walls of the seal.
Mitchell indicated that in 1979, the year in which MB-631(8)
was revised, the term "8 inch solid block walls" "might" have
meant blocks of a dimension of 8 inches high, 8 inches wide, and
16 inches long (Tr. 254), but that he did not know what the
practice was in the Mid-Wes·t.
However, it was also his
testimony that, utilizing a block 6 inches in height, 8 inches in
width 16 inches long results in a "marked effect" on reducing
back and finger injuries, because these blocks weigh 20 pounds
less then those that are 8 inches high, 8 inches wide, and 16
inches long (Tr. 252). He also said that utilizing blocks 6
inches high instead of those 8 inches high does not reduce the
strength of the structure "in any manner" (Tr. 252).
Petitioner
did not contradict, rebut or impeach this testimony.
I thus
conclude that the 8 inch wide, 16 inches long, 6 inches high
blocks utilized by Respondent were not in violation of the plan.
E.

Concilii§ioh~

of Law

Therefore for all of the above reasons, I conclude that the
construction of the seals in question did not violate the terms
of the plan, and as a consequence Respondent did not violate
30 C.F.R. § 75.316 as charged. 4 Accordingly, Citation No.
3536483 should be dismissed, and the Section l04{b) Order No.
3536850 should also be dismissed.
ORDER

It is ORDERED that Docket Nos.
be DISMISSEDo

LAKE 91-416 and LAKE 91-720

Distribution:
Miguel Carmona, Esqo 1 Off
of the Solicitor, U.S. Department of
Labor, 230 South Dearborn Street, 8th Floor, Chicago, IL 60604
(Certified Mail)
Gregory S. Keltner, Esq., Old Ben Coal Company, 50 Jerome Lane,
Fairview Heights, IL 62208 (Certified Mail)
nb

4

I have considered to the arguments of counsel as set forth
in their briefs. To the extent that these arguments are not
consistent with my decision, they are rejected.

585

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

April 23, 1992
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEST 92-372-M
A. C. No. 45-03085-05504

v.
Portable crusher

WALLACE BROTHERS,
Respondent

ORDER OF DISMISSAL

Before:

Judge Merlin

on March 23, 1992, the Commission received a communication
dated March 17, 1992, from theoper&tor's counsel which was
styled as a petition for review of a proposed assessment.
The petition sets forth the following:
1.
On May 29, 1991, Wallace Brothers' portable crusher
received Citation Nos. 3640554, 3640551 and 3640552.
2.
On June 7, 1991, counsel wrote the MSHA District
Manager requesting a safety and health conference and asking that
all communications regarding these citations be sent to this
office.
[A copy of the June 7 letter was enclosed with the
petition.]
3.
MSHA did not provide the requested conference and
counsel was never notified or sent copies of any communications
regarding the citations.

4.
In January, 1992, counsel was given copies of the
Proposed Assessments by a representative of Wallace Brothers.
5.
On February 3v l992p counsel wrote the civil Penalty
Compliance Off ice requesting information and clarification about
the citations and complaining that the requested conference had
not been provided.
[A copy of the February 3 letter was attached.]

6.
On February 13, 1992, the Director of Assessments
advised counsel that the assessment was final because it was not
contested within 30 days and that if he wanted to know why the
request for a conference was not granted, he should write the
District Manager.
[A copy of the February 13 letter was attached.]
For purposes of considering the petition at this stage the
representations contained therein are accepted.

586

Section 105(a) of the Mine Act, 30 u.s.c. § 815(a), provides
that an operator has 30 days after receipt of the proposed
assessment to notify the Secretary that it wishes to contest the
assessment.
If a penalty is not contested within the allotted
time, the proposed assessment is deemed to be a final order of
the Commission not subject to review by any court or agency.
This provision is repeated in section 2700.25 of the Commission's
regulations, 29 C.F.R. § 2700.25 and section 100.7(b) and (c) of
the Secretary of Labor's regulations, 30 C.F.R. § 100.7(b) and
(c). Pursuant to section 105(d) of the Mine Act, 30 u.s.c.
§ Bl5{d), the Commission provides a hearing if the operator has
notified the Secretary within the 30 days that it wishes to
contest the proposed assessment.
According to the February 13 letter of the Director of
Assessments, the proposed assessments in this case were received
by the operator on October 29, 1991. 1 The operator took no
action during the following 30 days.
Indeed, it does not appear
that the operator or its attorney has ever requested a hearing by
sending back the return mailing card (commonly called the "blue
card") which is provided by MSHA to operators along with the
proposed assessment. Not until after the operator gave counsel
the notice of delinquent civil penalty did counsel inquire about
these citations in his letter of February 3, 1992.
The Act mandates that a penalty not contested within the
allotted period the proposed assessment shall be deemed a final
order of the Commission not subject to review by any court or
agency. Energy Fuels Mining Company, 12 FMSHRC 1484 (July 1990).
Northern Aggregates Inc., 2 FMSHRC 1062 (May 1980). Cf. J. P.
Burroughs and Sons. Inc., 3 FMSHRC 854 (April 1981); Old Ben Coal
Company, 7 FMSHRC 205 (February 1985); Local Union 2333, District
29, UMWA Vo Ranger Fuel Corporation, 10 FMSHRC 612, 618 (May
1988)' Peabody Coal Company, 11 FMSHRC 2068, 2092 1 2093 (October
1989)
0

In this connection it must also be noted that a long line of
cases going back to the Interior Board of Mine Operation Appeals
has held that cases contesting the issuance of a citation must be
brought within the statutory prescribed 30 days or be dismissedo
Freeman Coal Mining Corporation, l MSHC 1001 (1970); Consolidation Coal Co. 1 1 MSHC 1029 (1972)' Island Creek Coal Co. v. Mine
Workers, 1 MSHC 2143 (1979), aff'd by the Commission, 1 FMSHRC
989 (August 1979)' Amax Chemical Corp., 4 FMSHRC 1161 (June
1982); Rivco Dredging Corp., 10 FMSHRC 889 (July 1988); See Also,
Peabody Coal Coo, supra; and Big Horn Calcium, 12 FMSHRC 463
(March 1990). Accordingly, the time requirements for contesting
the issuance of a citation and for contesting the penalty assessment which appear together in section 105(a), must be viewed as
The letter also shows that Citation No. 3640554 was not
included in that assessment package. Therefore, this citation is
not a part of this case.

587

jurisdictional.
It is well settled that jurisdiction cannot be
waived and can be raised by the court sua sponte at any stage of
the proceedings.
Insurance Corporation of Ireland, LTD, et al.
v. Compagnie des Bauxites, 456 U.S. 694, 701-702 (1982); Athens
Community Hospital, Inc. v. Schweiker, 686 F.2d 989 (D.C. Cir.
1982).
Counsel did not contact MSHA until almost eight months after
he had requested a conference. Under 30 C.F.R. § 100.6(c) of the
Secretary's regulations the decision whether or not to grant a
conference is within the sole discretion of MSHA.
The jurisdiction of the Commission is defined and limited by the Act. An
administrative agency cannot exceed the jurisdictional authority
granted to it by Congress. As the Commission has pointed out,
several provisions of the Act grant subject matter jurisdiction
by establishing specific enforcement and contest proceedings and
other forms of actions over which the Commission presides.
Kaiser Coal Company, 10 FMSHRC 1165, 1169 (September 1988). The
Commission has been given no jurisdiction over MSHA's internal
practices and procedures.
Cf-:.·Mid-Continent Resources, 11 FMSHRC
1015 (June 1989). Under circumstances far more compelling than
those presented here, I have held that the Act and regulations
afford no basis to excuse tardiness because the operator mistakenly believed it could pursue avenues of relief with MSHA before
coming to this separate and independent Commission to challenge a
citation.
Prestige Coal Company, 13 FMSHRC 93 (January 1991).
Finally, operator's counsel alleges a denial of due process
because communications regarding the subject citations were not
sent to him as his June 7, 1991 letter to the District Manager
requested.
Counsel contends that his request complied with 30
CoFoR. § 41.30 which provides that operators may request service
to another appropriate address.
also 30 C.F.R. § 41.20.
Counsel however, overlooks 30 C.F.Ro § 100.S(b) which requires
that if an operator chooses to have proposed assessments mailed
to a different address the Off ice of Assessments must be notified
in writing of the new address.
Counsel failed to comply with
100.B(b) because he only wrote the District Manager rather than
the Office of Assessments.
Section 100.8 was designed to prevent
just such a situation as this. Counsel is chargeable with
knowledge of all applicable regulations. 2 Under the circumstances, service was proper and there is no basis for any extension.

2

It is noted that in his argument regarding the denial of
a conference, counsel demonstrates his awareness of other sections
of Part 100.

588

In light of the foregoing, I conclude that this case must be
dismissed due to the operator's failure to timely request a
hearing.
In light of the foregoing, it is ORDERED that this case be
DISMISSED.

Paul Merlin
Chief Administrative Law Judge
Distribution:
Bruce Simpson, Civil Penalty Compliance Office, MSHA U. S.
Department of Labor, Room 924 4015 Wilson Boulevard, Arlington,
VA 22203
(Certified Mail)
James A. Nelson, Esq., 205 Cowlitz, P.
98591 (Certified Mail)

o. Box 878, Toledo, WA

Douglas N. White, counsel, Trial Litigation, Office of the
Solicitor, u. s. Department of Labor, Room 414, 4015 Wilson
Boulevard, Arlington, VA 22203
-

/gl

589

1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.
20006

1 23, 1992

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEVA 91-301
A. C. No. 46-01455-03823

v.

Osage No. 3 Mine

CONSOLIDATION COAL COMPANY,
Respondent

.
DECISION

Appearances:

Charles Jackson, Esq., Office of the Solicitor, U.S. Department of Labor, Arlington
Virginia, for ~~titioner;
Walter J. Scheller, Esq., Consolidation Coal
Company, Pittsburgh, Pennsylvania, for
Respondent.

Before:

Judge Merlin

This case is a petition for the assessment of a civil penalty ~iled by the Secretary of Labor against Consolidation Coal
Company under section 110 of the Federal Mine Safety and Health
Act of 1977, 30 u.s.c. § 820. 1
Order No. 3314237 was issued under section 104(d) (2) of the
Actv 30 U.S.C. § 814(d) (2)u for an alleged violation of 30 C.F.R.
§ 75.303
A hearing was held on March 9u 1992 and the parties
have filed post hearing briefs.
30 C.F.R. § 75.303, which restates section 303(d) (1) of the
Act, 30 u.s.c. § 863(d) (1), provides in pertinent part:
(a) Within 3 hours immediately preceding the
beginning of any shift, and before any miner in such
shift enters the active workings of a coal mine, certified persons designated by the operator of the mine
shall examine such workings and any other underground
The penalty petition originally contained four proposed
assessments three of which involved excessive history of violations
and one which did not. By order dated November 25, 1991, the three
assessments involving excessive history were removed from this
docket and placed in a newly created Docket No. WEVA 91-301-A which
was stayed pending a decision by the Commission. The instant case
involves Order No. 3314237 which was not assessed pursu~nt to the
excessive history criteria.

590

area of the mine designated by the Secretary or his
authorized representative. Each such examiner shall
examine every working section in such workings and
shall * * * *

*

*

*

*

examine and test the roof, face, and rib conditions in
such working section * * * *

*

*

*

*

and examine for such other hazards and violations of
the mandatory health or safety standards, as an authorized representative of the Secretary may from time to
time require.

*

*

*

*

Such mine examiner shall place his initials and the
date and time at all places he examines.

*

*

*

*

Upon completing his examination, such mine examiner
shall report the results of his examination to a person, designated by the operator to receive such reports
at a designated station on the surface of the mine,
before other persons enter the underground areas of
such mine to work in such shift. Each such mine examiner shall also record the results of his examination
with ink or indelible pencil in a book approved by the
Secretary kept for such purpose in an area on the surof the mine chosen by the operator to minimize the
danger of destruction by fire or other hazard, and the
record shall be open for inspection by interested
persons.
) No person (other than certified persons
designated under this § 750303) shall enter any underground area, except during any shift, unless an examination of such area as prescribed in this § 75.303 has
been made within 8 hours immediately preceding this
entrance into such areao
30 CoF.R. § 75.2(g) (4) which restates section 318(g) (4) of
the Act, 30 u.s.c. § 878(g) (4), defines "active workings" as
follows:

Active workings means any place in a coal mine
where miners are normally required to work or travel.

591

The supject Order No. 3314237, dated September 7, 1990,
which is challenged herein, charged a violation for the following
alleged condition or practice:
Preshift examinatio~s ~r~ not being conducted
along the travelway of 5 Butt tailgate entry. Citation
3314222, dated 8-27-90, was issued due to a water build
up in this travelway, and according to mine management
and miners persons have been traveling into this entry
to install waterlines and hoses since this date.
Preshift examinations books do not indicate that there
have been examinations. No dates or initials can be
found throughout the area to prove that examinations
have been made. Citation 3314230 dated 9-5-90 was
issued along this travelway citing the hazards of slip,
trip, fall hazards. Citation 3314236 dated 9-07-90 was
issued for hazards related to the fall of roof at spad
8770 along this travelway.
Three workers and a·foreman were observed working along this travelway at approximately 1815 hours on
09-07-90. When questioned the foreman stated that he
had not made a preshift examination of the area. While
questioning other miners it was determined that at
least 7 workers have been exposed to the above mentioned hazards without benefit of a preshift examination.
The inspector found that the violation was significant and
substantial and that it resulted from an unwarrantable failure on
the part of the operator.
As appears aboveu the challenged order is premised upon
previously issued Citations Nos. 3314222, 3314230, and 33142360
Citation Noo 3314222 dated August 27u 1990 0 charged an S&S
violation of 30 C.F.R. § 75.305 for the following condition:
The weekly examination for hazardous conditions
for the longwall tailgate 0 5 Butt section dated 8-21-90
is inadequateo All along this entry, approximately
5,000 feet long, there are slip, trip and fall hazards.
Coal has sloughed into the walkway at several loca~ions.
Stopping Noo 43, water has accumulated one to
two feet deep for a distance approximately 100 feet
inby and for a distance of approximately 300 feet
outbyo The water is one to one and half feet deep
across the entry. At spad 868 the water is one to two
feet deep for a distance of one to two feet deep and at
spad 8626 one to two feet deep for approximately 200
feet.
In the event of an emergency, rapid escape along
this entry would be difficult. The inspection party
took over 60 minutes to walk this entry.

59 2

Citation No. 3314230 dated September 5, 1990, charged an S&S
violation of 30 C.F.R. § 75.305 for the following condition:
Hazards exist in the 5 Butt longwall section
tailgate entry that have no't been corrected immediate1 y. At marker number 42 + 80 there is a water hole rib
to rib approximately 80 feet long and from 1 to 2 feet
deep. The bottom is irregular with some mud and some
coal sloughage. The bottom cannot be seen through the
water and slip, trip, fall hazards exist. Weekly mine
examiners travel this entry weekly.
Finally, Citation No. 3314236 dated September 7, 1990,
charged an S&S violation of 30 C.F.R. § 75.202(a) for the following condition:
The roof at spad 8770 and the 5 Butt section
tailgate entry is not controlled to protect persons
from the hazards related to falls of the roof. Loose
drummy top has fallen out on both sides of the crib
provided exposing loose drummy roof. The boards provided with roof bolts have been bent from the weight of
the roof. Persons are working out by this area and
indications are that they travel under this roof enroute to work.
Prior to going on the record, the parties agreed to the
following stipulations (Tr. 3-4):
(1)

The operator is the owner and operator of the subject

mine;
~ion

{2)
the operator and the mine are subject to the jurisdicof the Federal Mine Safety and Health Act of 1977•

(3)

I have jurisdiction in this case;

(4) the inspector who issued the subject order was a duly
authorized representative of the Secretary~
(5)
a true and correct copy of the subject order was
properly served upon the operator;
(6) a copy of the subject order is authentic and may be
admitted into evidence for the purpose of establishing issuance
but not for the purpose of establishing the truthfulness or
relevancy of any of the statements asserted therein;
(7)
payment of any penalty will not affect the operator's
ability to continue in business;
(8)

the operator demonstrated good faith abatement;

59 3

(9) the operator has an average history of prior violations
for a mine -operator of its size;
(10} a section 104(d) chain has been established and is not
in issue;
(11) Citation Nos. 3314222, 3314236 and 3314230 were not
contested by the operator. They have been paid and are final
with respect to all matters contained therein.
The size of the operator was inadvertently overlooked at
the hearing.
In a post-hearing telephone conference call on
April 13, 1992, counsel for both parties agreed the operator's
size is large.
At the hearing the inspector described the conditions which
caused him to issue the three citations prior to the 104(d) (2)
order which is the subject of this action. He testified that on
August 27 he found several water holes in the tailgate entry as
described in the citation of,.that date {Tr. 31-33). Although the
tailgate entry was not a designated primary or alternate escapeway, the inspector said it was an escape route off the longwall
face in the event of a fire somewhere along the face which made
it impossible for miners to exit through the headgate (Tr. 3436). The water condition continued after August 27 (Tr. 36). On
September 5, as set forth in the second citation, the inspector
again found a violation due to a water hole, irregular bottom and
coal sloughage in the entry (Tr. 36-37). The water condition
changed at the various times and the area of water was smaller on
the 5th than it had been on the 27th (Tr. 61-62). Finally, on
September 7 the inspector issued a third citation which was for
bad roof and inadequate roof support (Tr. 58-59). As appears in
Stipulation Noo llv supra, these three citations were not contested and therefore, the conditions cited therein and the fact
that they were significant and substantial are accepted as true
for purposes of this case.
The inspector testified that he issued the subject citation
because he concluded that pre-shift examinations were not being
made in the tailgate entry where persons had been working
installing waterlines and pumping (Tr. 38). He cited the operator for the times persons were sent into the tailgate entry to
pump water without the benefit of a pre-shift examination (Tr.
65). The water conditions on the 7th when he issued the subject
order were similar to what they had been on the 5th (Tr. 62). He
believed the miners were subject to danger from both the bad roof
and from slipping and falling because the pre-shift examination
pursuant to which these hazards would have been observed and
reported, was not performed (Tr. 60-61).

594

Section 75.303, quoted supra, requires t~at there be a preshift examination in "active workings" of a mine. Section.
75.2(g) (4) also quoted above, defines "active workings" as any
place in a coal mine where men are normally required to work or
travel. The inspector took the position that the entire tailgate
entry was "active workings" because extensive water in that entry
which had existed for several days, created a substantial job for
workers who went in there to install pumps and waterlines, pump
water and move the compressor (Tr. 82-83). According to the
inspector this work, which mine management knew needed to be
done, had to be performed not just on an intermittent basis (Tr.
83). On the day the inspector issued the order people were in
the area working, pumping water or moving waterlines and pumps
(Tr. 66).
In the same vein is the testimony of a miner whose regular
job at the time was pumper {Tr. 120-131). He stated he had been
working in the area since the original violation for water was
issued on August 27 (Tr. 124). He was on the afternoon shift and
every day that he was present1·he worked in that area and had
numerous conversations, almost on a daily basis, with the mine
foreman about the water condition {Tr. 124-125, 127). He said
there was an average of two to five people pumping water and
moving pumps and lines (Tr. 125). He had never seen evidence of
a pre-shift examination (Tr. 130).
The mine foreman testified that he recalled putting men to
work in the area to abate ,the water condition but did not remember specific shifts or assignments (Tr. 182). He stated men were
not working on that problem every shift every day, but that men
were there off and on at different times (Tr. 193). The only
shift he could guess when they worked there regularly was the
midnight
ft (Tro 193). He could not say men were not down
there on occasion during other shifts (Tr. 194).
Based upon the foregoing, I find that the tailgate entry in
this case constituted "active workings" of the mine. As the
testimony of the inspector and the pumper makes clear, correction
of a long-standing water problem required miners to normally work
and travel in the area.
In additionv although the operator 1 s
mine foreman did not think men were in the area on every shift
and although he differed with the pumper with respect to which
shift was involved, his testimonyu like that of the others,
demonstrates that miners were in the tailgate entry on a regular
basis to eliminate the water.
In order for miners to normally
work or travel in an area they need not be there all the time.
I
agree with the inspector that a pre-shift examination was necessary to warn the miners before they entered the mine and went to
the area where there were slipping, falling and tripping hazards
created by the water (Tr. 65).
In sum therefore, I decide that
where there is an ongoing condition of several days duration
which is known to the operator and which poses dangers to miners

59 5

who are normally working and travelling in the area in order to
abate the condition, the area is "active workings" which must be
pre-shifted pursuant to 30 C.F.R. § 75.303.
This determination is consistent with the Commission's
decision in Southern Ohio Coal Company, 12 FMSHRC 1498 (August
1990). In that case it was held that an accumulation of loose
coal existed in "active workings" when it was located at the
intersection of the longwall face and the tailgate entry and
extended 18 feet down the tailgate. The Commission noted that
the tailgate entry was required to be examined weekly and that
because the entry was a designated escapeway it was in fact,
checked more often. Accepting evidence that miners did not
normally work in the area, the Commission pointed out that the
definition of "active workings" also applies to areas where
miners were required to travel. In this connection the presence
of a ventilation curtain maintained at the outby end of the
accumulation was deemed relevant because men were normally
required to travel in the area to move the curtain as the face
advanced. The evidence in the instant case is even stronger than
in Sou'thern Ohio in support of a finding that the tailgate entry
was an "active workings". Here miners were not only required to
engage in normal travel in the entry, but in addition it was
necessary for them to work there on a continuous basis to abate
the water condition.
A different conclusion, however, obtains with respect to the
roof condition concerning which the inspector also decided a preshift examination was required. Although this violation also
occurred in the tailgate "active workings", the time frame
applicable to it does not support the conclusion that a pre-shift
examination should have been done. The roof condition was cited
for the
time just 30 minutes before the subject 104(d) (2)
order was issued. The inspector testified that the roof condition he saw usually develops over a day or twou but he did not
see it when he was in the area two days previously on September 5
(Tr. 102, 118). The inspector admitted he did not know when the
roof became bad or how long it existed before he saw it (Tr. 103104)
It could have occurred in an hour or two and it was even
possible
occurred between the time the pre-shift would have
been done and the time the inspector saw it (Tr. 117-118).
Citing the operator for not performing a pre-shift with respect
to the roof condition was therefore, not warranted and that part
of the order concerning failure to pre-shift for the roof condition must be vacated.
Turning again to the water condition, it next must be determined whether the required pre-shift was performed in the tailgate entry with respect to that condition. The mine foreman
testified that he walked the tailgate toward the end of the shift
during the time a pre-shift would be performed (Tr. 184).
However, the purpose of his walk was not to pre-shift, but to see

596

what was needed to abate the water condition in a specific
location (Tr. 185, 187-188). As set forth, supra, one of the
requirements of § 75.303 is that upon completing his examination,
the pre-shift examiner report out the results of his examination
to a person on the surface desigpated.to receive such a report
before the oncoming shift enters the mine. The foreman admitted
he did not call out the results of his examination (Tr. 188).
His entry in the pre-shift book was made about 5 or 5:30 p.m.,
after the next shift had begun and after the inspector had looked
in the book and gone underground (Tr. 188-190). Therefore, the
mine foreman's actions cannot be accepted as a pre-shift within
the purview of § 75.303.
Another requirement of § 75.303 is that the pre-shift
examiner place his initials and the date and time at all places
he examines. The foreman testified that he placed dates, times
and initials at different locations along the tailgate entry, but
he could not remember where (Tr. 195-196). I reject the foreman's account, because I find far more persuasive the statements
of both the inspector and the... miner representative that they
looked for dates, times and initials, throughout the entry but
found none (Tr. 64, 139). The inspector described how he looked
on crib blocks, headers and other evident places (Tr. 55-56). He
said that although he was accompanied by an operator escort and
met the longwall foreman, no one showed him any dates, times or
initials to prove the entry had been examined (Tr. 107). Most
telling was the detailed account of the miner representative.
He accompanied the inspector and related that he and the operator
escort checked around one side of the crib while the inspector
checked the other side. They also looked in between the cribs
without finding any dates, times and initials for the day they
were looking (Tr. 140p 145-146). I also accept the miner
representativeus statement that it was standard practice for
everyone to look for dates§ times and initials and that the
operator escort
was looking (Tr. 141). The operator
escort&s allegation that he did not remember whether or not he
looked is far
direct and convincing than the recollections
of the miner representative (Tr. 154). The operator escort knew
the inspector was looking for datesu times and initials and he
must have realized that in order to avoid a violation they would
have to be found.
Consequently, it makes sense that§ as the
miner representative said, the operator escort looked for the
datesu times and initials along with the others. In accordance
with the great weight of the evidence 1 thereforeu I find that
there were no dates, times and initials for the pre-shift on
September 7 and that for this reason also the mine foreman's walk
through the entry also failed to satisfy § 75.303.
The onshift records indicated that the inby portion of the
tailgate extending approximately 200 feet from the end of the

597

longwall face to the check curtain was regularly examined during
the per~od when a pre-shift would have been performed (Op. Exh.
No. 1, "B" to "H"; Op. Exh. No. 2; Tr. 159-160). Cf. Southern
Ohio Coal Company, supra. The inspector acknowledged that
examinations in this limited portion of the tailgate were made
during the time a pre-shift would have been conducted (Tr. 210211).
But here again, the requirements of§ 75.303 were not met
because, as set forth above, there were no dates, times and
initials entered anywhere in the entry. Also there was no
calling out of the report to the surface in accordance with
§ 75.303.
Nor did the onshift activities of the section foreman
satisfy the requirements of § 75.303. He described how he walked
down the tailgate to the waterhole, made a couple of methane
checks, and checked the top (Tr. 174). He then went back up the
tailgate and the men started bringing the necessary supplies
across the longwall face down the tailgate to the waterhole (Tr.
175). The foreman himself admitted his activities did not
constitute a pre-shift because in order to do a pre-shift he
would have had to have been on the preceding day shift (Tr. 176177). Also, it is evident that the principal purpose of the
section foreman's onshift was to determine what equipment and
supplies were necessary to work on the water at the specific
location rather than to warn and protect the men in advance from
hazards present along the tailgate.
1

In light of the foregoing, I conclude that the operator
violated 30 C.F.R. § 75.303 by failing to conduct a pre-shift in
· accordance with the requirements of that mandatory standard with
respect to the water conditions in the tailgate entry. Quinland
Coals Inc., 9 FMSHRC 1614, 1619 (1987).
The next issue is whether the violation was nsignif icant and
substantialgi as that term has been defined by the Commission.
Mathies Coal companyg 6 FMSHRC 1 (January 1984). As already
noted, the findings in the prior citations that the water conditions presented a significant and substantial risk of slipping,
falling and trippingv are final and conclusive"
I conclude that
the failure to findv record and report these conditions pursuant
to a valid pre-shift examination also presented a reasonable
likelihood of serious injuryo I again find relevant the inspector1s testimony that because there had been no pre-shift the
miners were not warned of the slippingu falling and tripping
hazards presented by the water (Tro 65). The continual presence
of miners in the area to repair the situation and the changing
nature of the water conditions from hour to hour created a
reasonable likelihood of serious injury if the miners were not
informed before they went underground of the perils that awaited
them there.
I further conclude that the activities of the mine
foreman and the section foreman in the entry cannot serve to
reduce gravity below the level of significant and substantial.

598

As described above, the intent and scope of those activities were
limited and-in no way provided the level of protection afforded
by a pre-shift under § 75.303. The inspector's finding of
significant and substantial must be affirmed and the violation is
found to be very serious.
The final question is whether the violation resulted from
unwarrantable failure on the part of the operator. The Commission has defined unwarrantable failure as conduct not justifiable
and inexcusable and the result of more than inadvertence, thoughtlessness, or inattention. The term is construed to mean aggravated conduct constituting more than ordinary negligence.
Emery
Mining Corporation, 9 FMSHRC 1997, 2001 (December 1987). As set
forth above, the water condition had existed for several days and
was known to the operator during the entire period. Nevertheless, the operator persistently sent miners to work in the
affected area without affording them the protection and security
of pre-shift examinations. Because of the long duration of time
involved and the repeated instances where the operator's failure
to pre-shift knowingly exposed its ~en to danger, I find that the
operator's cited delinquency on September 7 was aggravated within
the meaning of Commission precedent and that, therefore, the
operator was guilty of unwarrantable failure.
The remaining criteria with respect to the amount of the
civil penalty to be,assessed have been stipulated to by the
parties.
I find that a penalty of $1,250 is appropriate.
The post-hearing briefs filed by the parties have been
reviewed. To the extent the briefs are inconsistent with this
decision, they are rejected.
ORDERS

ORDERED that Order Noo 3314237 be MODIFIED in that the
finding of a violation be VACATED with respect to the failure to
pre-shift for the roof condition and AFFIRMED for all the remaining aspects of the conditions cited.
It
further ORDERED that the findings of significant and
substantial and unwarrantable failure be AFFIRMED.

599

It is further ORDERED that a penalty of $1,250 be ASSESSED
and that th~ operator PAY $1,250 within 30 days of the date of
this decision.

Paul Merlin
Chief Administrative Law Judge

Distribution:
Charles M. Jackson, Esq., Office of the Solicitor, u. s. Department of Labor, 4015 Wilson Boulevard, Arlington, VA 22203
(Certified Mail)
Walter J. Scheller III, Esq., Consolidation Coal Company, 1800
Washington Road, Pittsburgh, PA 15241 (Certified Mail)
/gl

600

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

APR 2 41992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner
Vo

:
..
.
.
.
.

CIVIL PENALTY PROCEEDING
Docket No. CENT 91-176-M
A.C. No. 29-01433-05523
Grefco Plant and Quarry

$

GREFCO, INCORPORATED,
Respondent

.•

DECISION APPROVING SETTLEMENT
Before:

Judge Morris

This is a civil penalty proceeding initiated ~ Petitioner
against Respondent pursuant to the Federal Mine Safety and Health
Act of 1977, 30 u.s.c. § 801 et ~ The civil penalty sought
here is for the violation of a mandatory regulation promulgated
pursuant to the Act.
Prior to a hearing, the parties filed a motion and agreed
that the ~significant and substantial" allegations be strickeno
The parties further sul::mitted information relating to the statutory criteria for assessing civil penalties as contained in 30
LloSoCo § 820(i} o

In addition, the parties agreed to settle Citation No.
3448926u originally assessed for $192, for the smn of $200
I have reviewed the settlement and I find it is reasonable
and in the public interest. It should be approved.

Accordinglyv

I

enter the following:
ORDER

1.

The settlement is APPROVED.

2.

Citation No. 3448926 and the amended penalty are

AFFIRMED.

601

3.
Respondent is ORDERED TO PAY to the Secretary of
Labor the sum of $20 within 40 days of the date of this decision.

4. The hearing scheduled in Denver, Colorado, for May 22,
1992, is CANCELED.

ad...._J

~~fn~

Judge

Distributiom
Jack Fo Ostranderu Esqcu Office of the Solicitoru U.So Department
of Labor 0 525 Griffin Streetu Suite 50lv Dallasu TX 75202
{Certified Mail}
Michael Conleyu Associate Counsel, GENERAL REFRACTORIES COMPANY v 225 City Avenueu Bala Cynwyda 0 PA 19004 (Certified Mail)

Mr o

ek

602

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSlON
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE. 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

APR 271992
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. CENT 91-130-M
A. C. No. 14-00164-05511

v.
WALKER STONE COMPANY, INC.,
Respondent

.
.

Kansas Falls Quarry & Miil

.

DECISION
Appearances:

Before:

Robert J. Murphy, Esq., Office of the Solicitor,
U. S. Department of Labor, Denver, Colorado, for
Petitioner;
Mr. David s. Walker, President, Walker Stone
Company, Inc., Chapman, Kansas, for Respondent.

Judge Maurer
STATEMENT OF THE CASE

In this docket, the Secretary seeks a civil penalty of $112
for a single alleged violation of the mandatory safety standards.
Pursuant to notice 0 a hearing was held on the alleged violation
in Topekaq Kansas 0 on November 26u 1991. No provision was made
on the record for posthearing briefs and none were submitted. I
have considered the entire record of proceedings in this case and
the contentions of the parties, and I make the following
decision.
STIPULATIONS
The parties have agreed to the following stipulations, which
I

accept~

1. Walker Stone Company, Inc., is engaged in the mining and
selling of limestone in the United states, and its mining
operations affect interstate commerce.
2. Walker Stone Company, Inc. is the owner and operator of
Kansas Falls Quarry and Mill, MSHA I.D. No. 14-00164.
3. Walker Stone Company, Inc. is subject to the
jurisdiction of the Federal Mine Safety and Health Act of 1977,
30 u.s.c. §§ 801
seq. ("the Act").

60 3

4.
matter.

The Administrative Law Judge has jurisdiction in this

5. The subject citation was properly served by a duly
authorized representative of the Secretary upon an agent of
Walker Stone Company, Inc. on the date and place stated therein,
and may be admitted into evidence for the purpose of establishing
its issuance, and not for the truthfulness or relevancy of any
statements asserted therein.
6. The exhibits to be offered by Walker Stone Company, Inc.
and the Secretary are stipulated to be authentic but no
stipulation is made as to their relevance or the truth of the
matters asserted therein.
7. The proposed penalty will not affect Walker Stone
Company, Inc.'s ability to continue in business.
8. The operator demonstrated good faith in abating the
violation.
9. Walker stone Company, Inc. is a small size mine operator
with 67,187 hours worked in 1990.
10. The certified copy of the MSHA Assessed Violations
History accurately reflects the history of this mine for the
2 years prior to the date of the citation.
DISCUSSION

Section 104(a) Citation No. 3629335 was issued to the
operator on March 14q 1991, cites a violation of 30 C.F.R
§ 56.11001 and the condition or practice states as follows:
A safe means of access had not been provided for
the crusher operator to access the head pulley drive
assembly located at the top end of the inclined
stacking conveyor that extended southwest from the
primary crusher location. Access to this location is
necessary to lubricate the head pulley assembly.
Inspector Quartarof who issued the subject citation, was the
Secretary's sole witness at the hearing. He testified that upon
his arrival at the operator 1 s quarry on the morning of March 14,
199lp he observed the primary crusher operator coming down the
conveyor belt, walking on the belt line itself. This belt was
approximately 24-30 inches wide and 100 feet long from the head
pulley assembly to the place where the man would be able to get
off it. It is inclined at 18 degrees.

604

MSHA's policy is that it is permissible to use the conveyor
belt as an access to the head pulley assembly if there is a
handrail along the side for the worker to hang on to while he is
walking up and down it. In this particular instance, there were
no handrails installed on either side of the belt line. The
inspector opined that there was no protection whatsoever offered
to the person walking on the belt that would prevent him from
falling off the belt and sustaining a serious injury.
The operator, by and through its President, Mr. Walker,
admits the fact of the violation, and has since installed such a
handrail to abate the violation. However, the operator contests
the inspector's special finding of "significant and substantial"
(S&S).
A "significant and substantial" violation is described in
section 104(d) (1) of the Mine Act as a violation "of such nature
as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard."
30 C.F.R. § 814(d) (1). A vio'lation is properly designated
significant and substantial "if based upon the particular facts
surrounding the violation there exists a reasonable likelihood
that the hazard contributed to will result in an injury or
illness of a reasonably serious nature." Cement Division,
National Gypsum Co., 3 FMSHRC 825 {April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the
Commission explained its interpretation of the term "significant
and substantial" as follows:
In order to establish that a violation of a mandatory
safety standard is significant and substantial under
National Gypsum the Secretary of Labor must prove:
(1)
the underlying violation of a mandatory safety
standard<
(2)
a discrete safety hazard--that is 1 a
measure of danger to saf ety--contributed to by the
violation;
(3)
a reasonable likelihood that the
hazard contributed to will result in an injury; and (4)
a reasonable likelihood that the injury in question
will be of a reasonably serious nature.
In United States Steel Mining Company, Inc., 7 FMSHRC 1125,
1129 (August 1985)
the Commission stated further as follows:
We have explained further that the third element of the
Mathies formula 11 requires that the Secretary establish
a reasonable likelihood that the hazard contributed to
will result in an event in which there is an injury."
U.S. Steel Mining Co., 6 FMSHRC 1834, 1836 (August
1984). We have emphasized that, in accordance with the

605

language of section 104(d) (1), it is the contribution
of a violation to the cause and effect of a hazard that
must be significant and substantial. U.S. Steel Mining
company, Inc., 6 FMSHRC 1866, 1868 (August 1984);
U.S. Steel Mining Company, Inc., 6 FMSHRC 1573, 1574-75
(July 1984).
The inspector testified that if a person in the vicinity of
the head pulley assembly were to fall from the belt line at that
point, it would be approximately a 25 foot fall to the ground.
The distance above the ground decreases from there sloping
downward at 18 degrees until the point where a person could exit
off the belt. Also, the inspector focused on the fact that wind
conditions could adversely affect an individual walking up or
down an inclined belt line. A gust could blow him off or at
least cause him to lose his balance and fall off. Such an
accident occurred at this quarry in 1990, when an employee
standing on a stacker screen 8-10 feet high off the ground was
blown off by a gust of wind. He was knocked unconscious for a
short time, broke his collar -Bone and dislocated his shoulder.
The same result is easily foreseeable in the facts of this
case. The mere fact that it hasn't happened yet, does not mean
that it would not have occurred had the violative condition
remained unabated. I visited the mine site with the parties and
observed the cited inclined stacking conveyor. I concur with the
inspector that without a handrail installed, just as he saw it on
March 14, 1991, it was reasonably likely that a worker could have
lost his balance and fallen·. This could obviously have resulted
in serious injuries. Witness what happened previously at this
quarry in an 8-10 foot fall to the ground. I therefore conclude
that the violation was significant and substantial.
In light of the criteria in section llO(i) of the Mine Act,
conclude that $112, as originally proposed by the Secretary, is
an appropriate penalty for the violation and will be assessed
herein.
i

ORDER
Based on the above findings of fact and conclusions of law,
IT IS ORDERED THAT:
1. Citation No. 3629335 IS AFFIRMED, including the special
finding that the violation was significant and substantial.

606

2. The Walker Stone Company, Inc. pay a civil penalty of
$112 within 30 days of the date of this decision for the
violation found in Citation No. 3629335.

aurer
trative Law Judge
Distribution:
Robert J. Murphy, Esq., Office of the Solicitor, U. s. Department
of Labor, 1585 Federal Office Building, 1961 Stout Street,
Denver, co 80294 (Certified Mail)
Mr. Davids. Walker, President, Walker Stone Company, Inc.,
Box 563, Chapman, KS 67431 (Certified Mail)
dcp

607

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

APR 2 71992
METTIKI COAL CORPORATION,
Contestant

CONTEST PROCEEDING
Docket No. YORK 89-10-R
Citation No. 3110188; 11/1/88

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
· Respondent

Mettiki Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING

v.

Docket No. YORK 89-26
A. C. No. 18-00621-03659
Mettiki Mine

METTIKI COAL CORPORATION,
Respondent

ORDER OF DISMISSAL
The Secretary's motion to dismiss, being unopposed by
lVIettild is GRANTED, and these proceedings are DISMISSED.
,,~

UJtf;';::

Fauver
Administrative Law Judge

Distribution~

Susan E. Chetlin 1 Esq., Mettiki Coal Corporation, 2525
Harrodsburg Road, Suite 300, Lexington, KY 40504-3359 (Certified
Mail)
Timothy M. Biddle, Esq., Crowell & Moring, 1001 Pennsylvania
Avenue, N.W., Washington, D.C.
20004-2505 (Certified Mail)
Anita Eve Wright, Esq., Office of the Solicitor, u. s. Department
of Labor, 14480-Gateway Building, 3535 Market Street,
Philadelphia, PA 19104 (Certified Mail)
/fas

608

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 28 1992
DISCRIMINATION PROCEEDING

CHARLES T. SMITH,
Complainant

Docket No. KENT 90-30-D
BARB CD 89-27

v.
KEM COAL COMPANY,
Respondent

DECISION ON REMAND
Before:

Judge Fauver

The Commission has remanded this case "for further
credibility findings and for analysis and explanation of the
bases for [the judge's] ultimate conclusions regarding the nexus
between Smith's protected activity and his discharge by Kem
Coal."
The Commission directs the judge "to resolve the factual
issues we have raised and to determine anew, by applying the
Fasula/Robinette test, whether Smith has established a prima
facie case of discrimination" and if sou to "determine whether
Kem Coal has rebutted that case, or has affirmatively defended
against
by demonstrating that it would have discharged Smith,
in any event, for his unprotected activity alone. 11
In particular, the Commission directs the judge to "set
forth the evidentiary bases for the first three elements of
Halcomb Rs distorted account 1 vo as found by the judge. 1
1

The Commission describes the four elements of my finding
that Halcomb gave a distorted account of the facts to Cox as
follows~

vu ( 1) that, knowing Cox to be a practicing pastor, Halcomb
told him that Smith had used a religious epithet;

"(2) that Halcomb failed
immediately apologized;

to

tell

him

that

smith

that Halcomb told Cox that Smith swore at him in
front of the crew; and

"(3)
11 (

4)

that Halcomb failed to inform Cox that Smith had

609

The Commission states that there are "several possible
explanations" for Cox's mistaken belief that others were present
when Smith swore at Halcomb and, although it does "not secondguess the judge as to the most plausible explanation .•• , it is
necessary for purposes of 'meaningful review' to know the reasons
or bases for the judge's conclusion on this critical issue." The
Commission also states that the there are "critical differences
in the testimony of Smith and Cox" that should be resolved.
The parties have filed proposed findings of fact,
conclusions, and supporting briefs based on their understanding
of the remand issues raised by Commission.
It appears from the parties' submissions that they may be
assuming that the Commission exercises de novo review of the
factual findings ot an administrative law judge. It is therefore
important to clarify, at the outset, the standard for agency
review under this statute.
As stated by the Court Of Appeals in Simpson v. FMSHRC, 842
F.2d 453, 461 (D.C. Cir. 1988):
The Mine Act denies the Commission (and on
judicial review, this court) authority to
overturn an AL.J's fact determinations ••.
when those determinations are supported by
substantial evidence.
Thus, agency review of an administrative law judge's
decision under the Federal Mine Safety and Health Act is not de
novo. Hicks v. Cobra Mining, Inc., 13 FMSHRC 523, 533 (1991);
Simpson v. FMSHRC, 842 F.2d 453, 461 (D.C. Cir~ 1988); Donovan Vo
Phelps Dodge Corp.a 709 F.2d 86, 90-92 (D.C. Cir. 1983). A
Commission judge~s factual findings are binding if supported by
substantial evidence, and the Commission may not substitute a
competing version of the facts, "even if the Commission's own
view [also finds] support in the evidence. 11 709 F.2d at 92.
Findings covered by this rule include not only past actions, but
v~predictions about operator conduct 11 ( 842 F. 2d at 461) .
Demeanor Evidence
There are, of course, many things that a trial judge
observes that do not appear on the printed record. The
appearance of witnesses and their manner of testifying greatly
aid the judge in determining the credibility of witnesses and the
weight to be given to competing versions of the facts.
Beyond the printed words of a transcript, the value of
threatened to take his complaint to MSHA."

610

physical and behavioral clues should not be minimized. Printed
words, unaccompanied by observation of the witnesses, can be very
misleading. The truthfulness or deception of a witness may be
indicated by well recognized physical and behavioral clues, as
well as by changes in meaning due to phonetic emphasis, sarcasm,
or other nuances.
Such clues include changes and contradictory signs in facial
expressions, the eyes, the voice, and body language which may be
perceived by an observer at the subconscious as well as the
conscious level. They also include "microexpressions"-:
Some of the most reliable clues to emotion thus
come from the so-called "microexpression. 11 This is a
complete facial expression that correctly conveys the
underlying emotion, but only for a fleeting instant.
As soon as it appears it vanishes, replaced by some
other expression more nearly in accord with the emotion
the subject wishes to portray. Microexpressions, or
fragments thereof, do not always occur when someone is
trying to mask an emotion. But when they do, they are
extremely reliable. 2
As a general matter, it does not seem practical or desirable
for trial judges to try to specify the observations and
impressions of a witness' appearance or demeanor, or other
physical and behavioral clues to truth or deception that
influenced their factual findings.
Such findings are based on
observations at the subconscious {intuitive) as well as the
conscious level, and involve many impressions that could never be
fully articulated. However, since the Commission has pointed to
my finding of Cox 1 s sensitivity to the words "God damn" as
requiring more explanation, I discuss some of my observations of
Cox under the first issue below"
My findings and conclusions are included in the discussion
of each issue.
Cox's Mistaken Belief that Smith Used a Religious Epithet
My impressions and observations of Cox as a witness,
including his words, the inflection of his voice, changes in the
speed of his speaking, his facial expressions, posture, and his
general body language - - in short, the totality of his
impressions on me during his examination as a witness - persuade me that this plant superintendent who was also an active
ordained minister found particularly objectionable the words "God
damn." I observed him carefully as he testified, and I
2

Passions Within Reason, Robert H. Frank (W. W. Norton and
Company, Inc. NY 1988), 125-126.

611

particularly noted his voice tone, facial expressions and body
language as he used the initials "G.D." instead of repeating
Halcom.h's actual words and explained his use of initials by
saying, "I hope you'll respect me for that" (Tr. 71). I do not
find in any sense that Cox viewed these words as just "garden
variety" niiners' talk. Many aspects of his verbal and nonverbal behavior convinced me that Cox viewed those words as
blasphemous, and thus particularly insulting and offensive. I
find that the two and a half years' association between Cox and
Halcomb was ample time for Halcomb to have come to know this
aspect of Cox, and to believe, or reasonably expect, that Cox
would consider a miner's use of the words "God damn" highly
objectionable, especially in a public insult or rebuke of his
foreman.
I give full weight to Smith's testimony, as opposed to that
of Halcomb and Cox, as to what was said between Smith and Halcomb
and between smith and cox. There are no conflicts between the
testimony of Cox and that of Smith that I resolve in favor of
cox. 3 Indeed, when cox testified·that he thought Collins had
said he heard Smith swear at Halcomb (Tr. 64), I find that cox
was mistaken. The reliable evidence shows that Smith and Halcomb
were alone when Smith swore at Halcomb, and that no one else
heard them.
I do not find that Smith "admitted" to Cox that he had used
the words "God damn." If Cox thought that, I find this was a
miscommunication or one-sided interpretation by Cox and was not
so understood by Smith. I credit Smith's testimony that he had
not used those words (Tr. 182) and that the first time he learned
that the words "God damn" had been attributed to him was when he
saw the company report of his discharge after he was fired. Tr.
27-280
Cox's misunderstanding of Smith on this point does not
detract from the significance of Halcom.bis false account.
Halcomb added the words 18 God damnn to the remarks he attributed
to Smith. This false addition was detrimental to Smith. Its
effect on the discharge is discussed under "Nexus," below.
Coxns Mistaken Belief that Others were Present
When smith swore at Halcomb
cox believed, based solely on Halcomb 1 s account, that smith
had sworn at Halcomb, invoking God, in front of members of
Halcomb 1 s crew. Cox did not derive this belief from anything
said by Smith, because Cox had already decided, after talking to
Halcomb and to Cox 1 s supervisor before he saw Smith, that if
Halcomb's account of the incident were true, Cox "had no choice
3

I reconcile the difference in their testimony as to whether
Cox was told by Smith that Smith had apologized to Halcomb, under
the "Apology" issue, below.

612

but to let him go" (Tr. 44) and the reason for that decision was
that Smith had "called Henry [Halcomb] these names in front of
Henry's people that he had to manage and ••• it placed him in a
very bad position." Tr. 63. Cox testified that the only thing
left to do -- after he talked to Halcomb and Cox's supervisor -was to see if Smith denied Halcomb's account:
"if he denied it,
then we would have brought in the other guys and discussed the
situation" (Tr. 45). This plainly shows that Cox believed,
solely from Halcomb's account, that there were "other guys"
present when Smith swore at Halcomb. Also, Cox told Smith that
Smith's brother (who actually was nowhere in the area) heard
Smith swear at Halcomb. Tr. 28. since Halcomb was the only
witness Cox spoke to before he saw Smith, Cox had to have gotten
this false account from Halcomb.
Finally, Cox was asked these
simple and direct questions:
Q. 36

You went under the opinion that this argument that
transpired between Tom and Henry, when the words
were spoken, there were other people present at
that time?

A.

Yes

Q. 37

Is that what Henry told you?

A.

Later on, other people came to me and rehearsed to
me the seriousness of the situation, yes.
[Tr. 63-64.]

considering the way in which this last answer was delivered,
as well as the total impressions made by Cox as a witness, and
the record as a whole, I find that the "yes" in his answer refers
t.o Halcomb -- that is, Cox 1 s answer meant "Yes, Halcomb told me
Smith had cursed him in front of others. uu Cox never contended
otherwiseo Halcombus false account to Cox that others were
present when Smith swore at Halcomb was detrimental to Smith.
Halcomb•s Failure to Tell Cox that Smith stated He
Would Report Halcomb's Unsafe Practices to MSHA
In the safety dispute with Halcomb r. Smith told him he would
take his complaint to MSHA: "I told Henry that this putting me in
a(n] unsafe condition was going to stop, and he said it wasn't
unsafe. Thatus when I told him that I was going to have to let
the Mine Safety and Health Administration find out what he was
doing.an Tr. 35. Halcomb angrily told Smith not to threaten him.
In Halcomb's account to Cox, he omitted the fact that Smith
said he would report Halcomb's unsafe practices to MSHA.
Respondent contends that since Halcomb told Cox that Smith
had raised a safety complaint, there was no discriminatory motive

613

in this omission. However, a foreman's personal liability for
safety violations cannot be dismissed. Such penalties can be
substantial, and MSHA has prosecuted many cases against foremen
under § llO(c) of the Act. Halcomb's anger over Smith's
statement that he would report him to MSHA was an animus factor
that Cox did not know about in accepting Halcomb's account of the
facts. Concealing this factor had the effect of concealing from
cox an illegitimate motive for Halcomb's adverse actions, and of
trying to minimize the weight of Smith's safety complaint, which
was another illegitimate motivating factor. This omission
contributed to·Halcomb's overall "laundering" of his account to
Cox in order to achieve Smith's dismissal.
Halcomb•s Failure to Tell cox that Smith Apologized
Smith immediately apologized to Halcomb after swearing at
him, but Halcomb responded, "It's already been said now" (Tr.
29), and suspended Smith without pay with referral to Cox for
further discipline. Halcomb's report to Cox omitted the
important fact that Smith had·immediately apologized for his
outburst. Smith testified that he told Cox that he had
apologized to Halcomb (Tr. 36), but Cox did not recall hearing
this (Tr. 63). The testimony of both Smith and Cox on this point
is reconciled by the fact, which I find, that Smith made the
statement to Cox that he had apologized but his statement did not
register in Cox's attention or memory. Halcomb's omission of the
apology was detrimental to Smith.
The Nexus Between smith's Protected Activities
and His suspension Without Pay and Discharge
Under the Commission's Fasula/Robinette 4 test, a miner has
the burden to prove that he was engaged in protected activity and
the adverse action complained of was 01 moti vated in any part 11
by that activityo
smith 9 s safety complaints to Halcomb before July 15, 1989,
and on that date, including his statement that he would report
Halcombus unsafe practices to MSHA, were all protected
activities.
I find that Halcomb was angered at Smith's safety
complaints, and Smith's statement on July 15, 1989, that he would
report Halcomb 1 s unsafe practices (endangering Smith's life) to
MSHA. Halcomb angrily told Smith not to threaten him, before
4

Secretary o.b.o. Pasula v. Consolidation Coal Co., FMSHRC
2786,
2797-2800
(1980)
rev'd on other grounds sub nom.
Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3rd Cir. 1981);
Secretary o.b.o. Robinette v. United Castle Coal Co., 3 FMSHRC 81718

(1981).

614

smith swo.re at him. Halcomb first tried to dodge the truth of
the complaint with a "hearsay" device. When that failed, he
flatly contradicted Smith's truthfulness. In effect, Halcomb was
calling smith a liar; and Smith, knowing the truth of his
complaint, took great offense and swore at Halcomb, although he
immediately apologized. Halcomb refused to accept his apology.
This series of events was immediately and intimately connected
with Smith's safety complaint. 5
Halcomb had a disposition to bully, taunt and abuse
smith. 6 This showed a readiness to retaliate against Smith
should Smith anger him or challenge his orders or actions on any
basis.
I find that Halcomb was angered by smith's safety
complaints and his statement that he would take his safety
complaint about Halcomb to MSHA, as well as by Smith's swearing
at him. Because of his anger, Halcomb retaliated by suspending
Smith without pay and referring the matter to Cox for further
discipline. Halcomb's retaliation was motivated by Smith's
protected activities as well as by Smith's swearing at Halcomb.
5

Smith swore at Halcomb because Halcomb upset him by first
confounding Smith with a "hearsay" device to evade his safety
complaint and then flatly contradicting the truthfulness of the
complaint.
The heart of Smith's safety complaint was that Smith
had told Halcomb, through the radio operator, of his dangerous
situation (working under falling coal) but Halcomb ordered him,
through the radio operator, to "go ahead and run it" (Tr. 187) . On
July 15, 1989, Halcomb answered Smith's safety complaint by raising
a "hearsay" technicality to evade the complaint - - contending that
Halcomb's words conveyed through a radio operator were only
01
hearsayn and could not prove a safety complaint against him.
Smith countered with the point that it was not "hearsay" because
the radio operator had the job duty of transmitting orders from
Halcomb to Smitho Halcomb seemed to be troubled by Smith 1 s removal
of the "hearsay" claim, and decided to end the complaint by
contradicting Smith's truthfulness al together, saying, "No, it
didn't happen that way" (Tr. 24).
This was the final straw for
Smith, who blurted out, nyou 1 re a lying son of a bitch", and then
immediately apologized (Tr
24) .
But for Smith 1 s protected
activity of raising the safety complaint, and Halcomb 1 s conduct in
dodging the complaint and then flatly contradicting smith's
truthfulness ff it cannot be reasonably inf erred that the safety
dispute would have reached the point of Smith swearing at Halcomb.
o

6

Halcomb had a practice of bullying Smith and an abusive,
retaliatory attitude toward Him. He taunted and belittled Smith on
a frequent basis -- ordering him to make coffee, accusing him, a
married man with children, of flirting with a married cashier at a
grocery store and taking a young girl in his truck implying
·improper motives, depriving him of lunch breaks, ignoring his
safety complaints, and subjecting him to danger.

615

I find, from the totality of Halcomb's distortions of the
incident he reported to Cox, that he discriminated against Smith,
and this discrimination resulted in Smith's discharge. These
distortions were:
(1) that Smith used the words "God damn,"
(2)
not telling Cox that Smith had immediately apologized, (3) that
Smith swore at Halcomb in the presence of members of Halcomb's
crew, and (4) not telling Cox that Smith stated he would report
Halcomb's unsafe practices to MSHA.
Wholly apart from Halcomb's giving a discriminatory,
distorted account to Cox, I find that Halcomb discriminated 7
against Smith by suspending him without pay and referring the
matter to Cox for further discipline. These acts in themselves
were retaliatory, motivated in part by Smith's protected
activities, and they led to his discharge. By refusing to accept
Smith's apology and suspending him without pay with referral to
cox for further discipline, Halcomb acted from an animus toward
Smith motivated both by Smith's protected activities and by
smith's swearing at him. I do not accept Halcomb's testimony
that he was not motivated in'-any part by Smith's protected
activities.
I find that a preponderance of the substantial, reliable,
and probative evidence established a prima facie case of
discrimination by Respondent against Smith, in violation of §
105(c) of the Act, based on the following elements:
(1)
Motivated in part by Smith's protected activities, Halcomb
discriminated against smith {A) by suspending him without pay and
referring the matter to Cox for further discipline and {B) by
giving a distorted account to Cox of what had occurred between
Smith and Halcomb; (2) Halcomb's discriminatory acts led to
Smith's discharge~ (3) since Halcomb was a supervisor, his
discrimination is imputed to Respondent~ (4) wholly apart from
element (1) (B), above, Halcomb (and therefore Respondent)
discriminated against Smith by suspending him without pay and
referring the matter to Cox for further discipline, because these
acts were motivated by Smith's protected activities as well as by
Smith's swearing at Halcomb, and they led to Smith's discharge.
Respondent did not rebut Smith's prima facie case by any
reliable evidence that there was no protected activity or that
Halcomb's retaliatory actions were not motivated in any part by
Smith's protected activities.

7

"Discrimination" includes adverse action and any other
conduct detrimental to the miner's employment relationship, if
motivated in any part by protected activity. Hecla-Day Mine Corp.,
6 FMSHRC 1842 (1984).

616

Affirmative Defense

Under the Pasula/Robinette test, if the operator fails to
rebut a prima facie case, it may still affirmatively defend
against the prima facie case by proving that it was also
motivated by unprotected activity and would have taken the
adverse action in any event for the unprotected activity alone.
The Commission's test of an affirmative defense is adopted
from an NLRB construction that the Supreme Court has found to be
a permissible agency rule. NLRB v. Transportation Management
Corp., 462 U.S. 393 (1983); NLRB v. J. Weingarten, Inc., 420 U.S.
251 (1975). To establish the affirmative defense, the employer
has the burden of proving "by a preponderance of the evidence"
that "absent the improper motivation he would have acted in the
same manner for wholly legitimate reasons." NLRB v.
Transportation Management Corp., Inc., supra, 462 U.S. at 401.
In approving assigning the burden of proof to the employer,
the Supreme Court stated:
The employer is a wrongdoer; he has acted out of a
motive that is declared illegitimate by the statute.
It is fair that he bear the risk that the influence of
legal and illegal motives cannot be separated, because
he knowingly created the risk and because the risk was
created not by innocent activity but by his own
wrongdoing. [462 U.S. at 403.J
The affirmative defense adopted by the Commission, like the
NLRB test, is not required by the anti-discrimination provision
of the statute, but is a permissible agency rule. As the Supreme
Court stated concerning the NLRB rule~
We also assume that the Board might have considered a
showing by the employer that the adverse action would
have occurred in any event as not obviating a violation
adjudication but as going only to the permissible
remedy
The Board has instead chosen to
recognize •
what it designates as an affirmative
defense that the employer has the burden of sustaining.
We are unprepared to hold that this is an impermissible
construction of the Act. '[T]he Board's construction
here, while it may not be required by the Act, is at
least permissible under it . . . , 1 and in these
circumstances its position is entitled to deference.
[462 U.S. 402-403; citations omitted.]
o

•

o

o

o

•

The affirmative defense in Mine Act cases must be applied
with care, to ensure that it operates in harmony with the intent
of the Congress. Application of the defense must not undermine
either the miner's right to raise safety complaints freely,

617

without fear of reprisal, or the operator's right to discipline
for legitimate reasons.
In the case at hand, the swearing incident was immediately
and intimately connected with Smith's safety complaint and the
foreman's hostile reaction to it. Halcomb first tried to dodge
the safety complaint with a "hearsay" device. When that failed,
he flatly contradicted the truthfulness of Smith's complaint.
In
effect, he was calling Smith a liar. Smith became upset and
swore at Halcomb, and then immediately apologized. Halcomb
refused to accept the apology and retaliated because of mixed
motives - - discrimination against Smith for his safety
complaints and anger for Smith's act of swearing at him. 8 To
establish an affirmative defense, Respondent had the burden of
proving by a preponderance of the evidence that, "absent the
improper motivation [it] would have acted in the same manner for
wholly legitimate reasons. 11 NLRB v. Transportation Management
Corp., Inc., supra, .462 U.S. at 401. However, cox's testimony
shows that if Halcomb had told him the truth about what had
occurred between Smith and Halcomb, Smith would not have been
discharged. 9 This is the opposite of an affirmative defense.
Also, based on the evidence it cannot be reasonably assumed that
but for the safety complaint and Halcom.h's improper response to
it, Smith would have sworn at Halcomb. That is, Smith's act of
swearing cannot be reasonably isolated as an independent,
legitimate motive for the adverse action. 10 Respondent's
difficulty in trying to prove it would have fired Smith for a
"wholly legitimate" reason is due to Halcom.h's (and thus
Respondent's} own wrongdoing - - his discrimination and improper
response to the safety complaint. As the Supreme Court stated,
11
it is fair that he bear the risk that the influence of legal and
legal motives cannot be separated, because he knowingly created
the risk and because the risk was created not by innocent
act
but by
own wrongdoing" 00 462 U. s. at 403. On
balance 9 I find that Respondent did not meet its burden of
proving an affirmative defense.
8

The incident is discussed in more detail in Fn. 5, above.

9

Cox testified that if he had known that Complainant swore at
Mr. Halcomb when they were alone -- 11 just between him and Henry / it
could have probably been resolved, 01 that is, without discharging
Complainant (Tr" 65)
o

10

This is not to say that misconduct by a miner in a safety
dispute could not meet the test of an affirmative defense, e.g., if
a miner strikes a foreman out of anger because of the foreman's
improper response to his safety complaint.
However,
the
affirmative defense places the burden on the employer to separate
the legal from the illegal motive in a convincing way, by a
preponderance of the evidence.

618

ORDER

1.
To avoid duplication, my Decisions and Orders of
October 31, 1990, and January 31, 1991, in all parts not
inconsistent with this Decision on Remand, are hereby
incorporated by reference as if they were written in this Remand
Decision.
2.
Respondent is ORDERED to comply with this Order which
incorporates by reference the language of my prior Order to
reinstate Complainant (October 31, 1990} and my Order for
monetary relief (January 31, 1991).
3.
IT IS FURTHER ORDERED that the parties shall confer
within 15 days of the date of this Decision, in an effort to
stipulate the back pay, interest, attorney fee and other
litigation costs that have accrued since the computation period
in my Order of January 31, 1991. If they are unable to do so,
Complainant shall submit, within 20 days of the date of this
Decision, his statement of th~. amounts due. Respondent may
respond within 10 days thereafter.
4.
This Decision will not become final until a subsequent
order is issued awarding monetary relief and declaring this
Decision to be final.

Y·

,

~~

~
;;~&#'~

William Fauver
Administrative Law Judge
Distribution~

Michael s. Endicott, Esq. / L.E. 0 iuEd 11 Spencer and Associatesv 83
Main Street, P. 0. Box 1176D Paintsville, KY 42140 (Certified
Mail)
Timothy Joe Walkeru Esq. 0 Reece, Lang & Breeding, P.S.C., London
Bank & Trust Building, 400 South Main Street, P. o. Drawer 5087,
London, KY 40745-5087 (Certified Mail)
/fas

619

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

APR 2 81992

.

...

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

.

v.
AUSTIN POWDER COMPANY,
Respondent

CIVIL PENALTY PROCEEDING
Docket No. WEST 91-112-M
A.C. No. 04-03008-05501-E24

.
0

Docket No. WEST 91-200-M
A.C. No. 04-03008-05502-E24

:

Oro Grande Mine

DECISION
Appearances:

Catherine R. Iazuran, Esq., Office of the Solicitor
U.S. Department of Labor, San Francisco, Cs.lifornia,
for Peti tioneq
Walter J. Davis, Director, Safety, Compliance and
Transportation, Cleveland, Cilio,
for Respondent.

Before:

Judge Morris

The Secretary of Labor 0 on behalf of the Mine Safety and
Health Administration ("MSHA") charges Respondent Austin Powder
Company (~Austin~) with violating safety regulations pronru.lgated
under the Federal Mine Safety and Health Actv 30 UoSeCo § 801 et
~ { wthe Act 9v) o

A hearing on the merits was held in Ontario, california, on
January 22Q 19920
Petitioner filed a post-trial briefo Respondent 9 s representative Mro Davis addressed the issues in his closing argunento
THRESHOLD ISSUE
The threshold issue is whether MSHA has jurisdication over
Austino

620

SUMMARY OF THE EVIDENCE PERTAINING TO JURISDICTION
It is appropriate to consider the various actors involved in
these cases:
VINNELL MINING COMPANY ("Vinnell") owns the mining rights
at the Oro Grande Mine. Vinnell is subject to MSHA's jurisdiction
but was not cited for the powder magazine violations.
AUSTIN POWDER COMPANY ( 11 Austin 11 ) was cited for the magazine violations.
SOUTHWESTERN EXPLOSIVES ("SWE") is a subsidiary of Austin.
SPIRIT CONSTRUCTION AND BLASTING ("Spirit") by contract
performs the blasting for Vinnell.
EDMUNDO ARCHULETA, an MSHA inspector for over 1 7 years,
inspected Austin between May 31, 1990, and June 6, 1991. Austin
and SWE owned the magazines that were cited and located on
Vinnell's Property.
(Tr. 30, 31).
Vinnell produces silica and aggregate.
Its production
enters interstate commerce.
(Tr. 13, 14, 29; Ex. P-15).
Mr. Bean, a salesman for Austin, opened the magazines for
the inspector.
(Tr ;·-2-0-,--2-lL~ During the inspection, Mr. Archuleta observed two Austin employees moving detonators out of a
railroad car.
(Tr. 30) •
Davis Lucas was the general manager for either Austin or SWE.
Chuck Bean and Avis Lucas were also Austin representatives.
~Tr o 3 9) o
Mr o Archuleta was informed by Mr o Lucas that Austin was moving magazines to various locations outside of Vinnell 0 s property0
They were later returned to Vinnell's property.
(Tr. 32).

Inspector Archuleta agrees he did not see Austin or SWE
involved in the production of minerals at the mine; nor did he
see any written contracts for Austin or SWE to do any service
work for VinnelL
(Tr o 3 2) o

Mro Lucas told Mro Archuleta to issue any citations for any
violations by Spirit to Austin.
{Tr. 38)"
'!he inspector was
able to enter Spirit magazines because Mr. Lucas had the keys.
(Tr. 39)0 Citations were issued to SWE who, together with
Spirit, had storage magazines on Vinnell mine property.
CTr • 4 4 , 4 5 ) •

621

RONALD AINGE, a person experienced in mining, has been
an MSHA inspector for 14 years.
{Tr. 49).
On October 30, 1990, he was accompanied by the office administrator for SWE.
{Tr. 50). Mr. Ainge discussed the map (Ex.
P-14) and estimated the location of the various magazines in rela tion to the roadway.
C-Tr. 4 6). 'Ihe inspector could not gain
access to two magazines owned by Spirit.
(Tr. 55).
According to information received from Chuck Bean, manager
for SWE, Austin owned all of the magazines. Austin and SWE are
the same company.
(Tr. 57, 58).
Austin and Vinnell had entered into a lease agreernent whereby Austin could store its products on the mine site.
(Tr. 62).
Mr. Ainge understood that Spirit does the drilling and blasting.
Austin sells its explosives to Spirit.
(Tr. 64).
During the inspection, Mr. Ainge saw Austin ernployees taking
products out of the magazines,.for sale and the employees were
off-loading the products for storage.
(Tr. 58). The Austin employees were either at the railroad detonator magazine or at the
railroad detonator bunker.
(Tr. 58, 59; Ex. P-14). Mr. Ainge
did not obtain the names of the Austin employees.
(Tr. 59).
WILLIAM W. WILSON, and MSHA supervisor, inspected the
Oro Grande Mine once as an inspector and once again in response
to Mr. Davis's concerns in 1990.
(Tr. 65, 66). In June 1990,
SWE told MSHA that Austin, not SWE, was to be identified as
Independent Contractor No. E24.
(Tr. 67).
Chuck Deanu Davis Lucas, and Mr. McCray (manager for Vinnell) told Mro Wilson that Austin sold powder to Spirit as well
as to VinnelL
(Tro 68) o
On June 15Q 1990 0 Chuck Bean told
Mro Wilson that Austin sold eight loads of explosives during the
first six months of 1990.
(Tr. 69, 72). Austin had also assisted in the transportation from the explosives to the blasting site.
(Tr o 7 2) o
On June 11 0 Mro Davis~ Austinus corporate safety director(J
raised the issue of MSHAns jurisdiction (Tro 70) o Mr. Davis produced a lease between Austin and Vinnell.
(Tr. 71). He further
confirmed that Austin had supplied eight loads of explosives to
Vinnello

On June 15,, 1990u after leaving Austinas office, Mr. Wilson
went to the site and counted 11 magazines.
(Tr. 73). In his
opinion, since Austin owned the magazines, i t could readily abate
the violations and prevent their recurrence.
(Tr. 81).

622

The Austin magazines were intermingled with the Vinnell
mining activities.
The son of the local manager for Austin was
doing Vinnell's blasting with the company known as "Spirit."
(Tr. 8 2) •
To reach the detonator magazines, it was necessary to use
the only road to the mine. After trucks are loaded, they leave
the quarry, go past the magazines, and go to the plant. Any number of things could affect workers loading or unloading the explosives.
(Tr. 83). If the magazines had been located where
miners were not directly exposed, Mr. Wilson would have sided
with Austin's position.
(Tr. 83, 84). Mr. Wilson .believes
Austin is a large national corporation with assets in Texas,
Ohio, and California.
(Tr. 85).

Austin was moderately negligent and it should have known
MSHA's rules.
The violations were not reasonably likely to cause
a serious accident. Austin abated the violations and their cooperation was excellent.
(Tr. 86).
A memorandum of understanding exists between MSHA and the
Bureau of Alcohol, 'lbbacco, and Firearms (BATF).
(Tr. 86;
Ex. P-12).

If MSHA and BATF regulations conflict, then MSHA inspectors
are to enforce the regulations that provide for the greater
safety of the miners.
(Tr. 88).
The differences between MSHA
and BATF regulations were discussed.
(Tr. 88-96). Exhibit R-4
is an MSHA/OSHA Interagency agreement.
(Tr. 105, 106).
On June 11, 1990, Mr. Wilson asked Mr. Davis if Austin sold
or assisted Vinnell with explosives in the last six months.
Mro Davis replied that an average of eight sales loads were sold
to Vinn
to assist in its drillingo
(Tr. 78)a Chuck Bean also
said Austin assisted Spirit in transporting explosives fran the
magazines to the blast site at the quarry..
(Tr. 99).
Exhibit P-16 0 an MSHA form, contains Mr. Wilson's notes that
Austin sold eight loads of explosives to Vinnell to assist their
drillingo

{Tr. 111) o

AUSTIN EVIDENCE
WALTER DAVIS, Director of Safety and Compliance for
Austin, tesfified that the company entered the Southern California explosives market several years ago. At that time, Austin
leased five acres of land from Vinnell Mining Company and took
over some of Vinnell's existing powder magazines.

623

The written lease, for an annual consideration of $7000, was
entered into on June 1, 1988, between Austin and Vinnell.
The
lease describes the five acres of land. Also leased by the
agreement are a storage bunker, rail car, and portable magazines.
In addition, office space on the Vinnell property and fixtures
were leased by Austin.
(Ex. R-2).
On June 1, 1989, the lease agreement was amended. The
amendment provided for rent of the leased premises in the amount
of $5000 per year.
The lease described the term at four years,
until May 30, 1993.
(Ex. R-3). Austin also applied for a license from the Bureau of Alcohol, Tobacco, and Firearms. The
license approved the manufacture, distribution, and use of explosives.
The magazines were inspected by BATF.
(Tr. 114).
Austin believes its powder magazines were not subject to
MSHA enforcement. However, MSHA inspectors could enter Austin's
leased property to enforce BATF regulations as contained in
C.F.R. Part 27.
(Tr. 115). Austin and its subsidiary SWE were
were not involved in any operations-such as drilling, blasting,
loading, etc., at the Oro Grande Mine. Austin simply put powder
in the magazines and ra.noved it in the normal course of its
business.
(Tr. 117, 118) •
Mr~ Davis reviewed his notes of the conference with
Mr. Wilson and there was no conversation regarding billing of any
product to Vinnell. If he made such a statement, it was in error.
(Tr. 118) • Mr Davis, through his off ice computer and sales records, could not find the record of any billing from Austin to
Vinnell from 1991 to the end of 1989. Austin performed no services for Vinnell and had no contracts with the mining company.
(Tr o 118) o

Austin agrees it supplies materials to Spirit and that is
·their only :rela tionshi Po Austin is legal with ATF regulations.
t Tr o 11 9 0 121) o
Austin also consulted with the Tread Corporation, a manufacturer of magazineso
In its letter to Austinp Tread Corporation
concluded that their magazines complied with MSHA rules.
(Tro
12lu
2u Exo R-5).
Austinu on a nationwide basisu has 800
employeeso
(Tr. 124ul25)o
Austin°s home office is located in Cleveland, Chio, and its
65 distribution facilitiesQ such as at Rio Grande, are located
throughout the United States.
(Tr. 125).
There are mine storage magazines at the Oro Grande Mine.
Any additional magazines there would be moved from customer to
customer.
(Tr. 126, 127).

624

If someone would buy explosives at the Oro Grande Mine, then
Oro Grande would generate a delivery document called a "J-ticket.
The J-ticket lists the customer's name and the products sold.
DISCUSSION AND FURTHER FINDINGS
The evidence involves three critical credibility conflicts.
First, did Austin sell explosives and furnish services to Vinnell?
If that occurred, Austin was a subcontractor subject to the Mine Act
as in Otis Elevator Company, 11FMSHRC1896 (October 1989).
I credit the evidence of Inspector Wilson that Austin sold
explosives directly to Vinnell. Mr. Wilson's testimony and his
conference worksheet (Ex. P-16) reflects the June 1990 telephone
conferences. Among the questions noted on his worksheet were:
"Has Austin Powder sold/assisted Vinnell in the last six months
with powder, et a 1.? ihe answer was, "Yes - average eight sales
(loads) to Vinnell to assist in.their. drilling." While hearsay
has its limits, Mr. Wilson's testimony is also supported by the
hearsay statement of Chuck Bean that Austin sold eight loads
during the first six months of 1990. · (Tr. 69, 72). Austin also
assisted in the transportation of the explosives to the blasting
s i t e.
(Tr • 7 2 ) o

A further credibility issue concerns the authority of
Davis Lucas to speak for Austin. '!he evidence shows Mr. Lucas
instructed Mr. Archuleta to issue citations to Austin for any
Spirit violations.
(Tr. 38). '!he inspector was able to enter
Spirit magazines because Mr. Lucas had the keys.
(Tr. 39).
Chuck Deang Davis Lucas" and Mr o McRay also told Mr o Wilson
'Chat Austin sold powder to Spirit as well as to Vinnello (Tro
i58L

Chuck Dean and Inspector Archuleta told Mr. Wilson that
Mro Lucas was the general manager of SWE.
(Tre 149, 150).
In additiong Danny Wallace wrote MSHA on September 26~ 1989 0
changing Austin/SWEvs addresso 'lhis letter was prompted by a
telephone call from Mro Lucaso
(Tro 150; Exo P-lS)o Mr. Incas
wanted certain reports to go to Cleveland, Ohio. MSHA could not
comply with this request without a formal letter. (Tr. lSl)Q
Austin asserts Mr" Lucas was only a consultant for the company and did not have any authority to speak for it. Contrary to
Austin 1 s views, I find the above cited testimony to be very persuasive. In addition, nanny wallace's letter of September 26, 1989,

625

was also fowarded to W.Je Davis (Director of Safety), as well as
to Mr. Lucas, and Mro Day.
It was clearly Austin company business.
Finally, Davis Lucas's letter to Austin's home office, dated
January 18, 1988 (seeking to change the address on the ATF
license) was Austin/SWE business.
(Ex. P-17). The evidence
indicates that Mr., Lucas had authority to act for Austin.
The final credibility issue arises from the maps of the mine
area • .MSHA's testimony is that MSHA's map is superior to Austin's
map.
The company takes a contrary view.
The evidence indicates
MSHA's map was drawn the night before the hearing~ Austin's map
was submitted to BATFe Neither map is to scale.
The maps generally show storage magazines in close proximity to the single road
in the area as well as to the mining in the quarry. However,
neither map delineates the Austin leasehold. Basically, the area
maps do not assist the judge in making a determination of the
issues.
The record, as a whole, establishes that Austin was an independent contractor on the property. Austin• s activities in selling explosives and transporting such explosives for Vinnell at its
mine renders Austin subject to the Act.
EVIDENCE ON THE MERITS
The citations were amply supported by the uncontradicted
testimony of Inspectors Archuleta and Ainge. Austin offere:i no
contrary evidence on the merits.
The initial seven Citations
allege Austin violated 30 C$F.,R., § 56.,6020(e)" 1
Citation Noo 3648344 providesg

The trailer constrJcted of metal and used to
store powderu License Plate No., KY T-22-147v
and located South West of the Vinnell Oro
Grande Plant was not electrically bonded or
groundedo Explosives are stored in the

Trailera

l

(Ex. P-1)

Section 56a6020

o

Magazine Requirementso

.Magazines shall be-( e) Electronically bonded and grounded if constructed of metal;

626

Citation No. 3648346 provides:
The explosive storage magazine constructed of
metal No. 200 located s.w. of the Vinnell Oro
Grande Plant was not electrically bonded or
grounded. The Magazine had 2400 pounds of
Emuline explosives.
(Ex. P-2).
Citation No. 3648347 provides:
The Trailer Serial No. 3 INCAK used to store
explosives and constructed of metal and loca ted s.w. of the Vinnell Oro Grande Plant was
not electrically bonded or grounded. Explosi ves are stored in the trailer.
(Ex. P-3).
Citation No. 3648348 provides:
The explosive storage magazine Noo 190 SWE,
constructed of metal and located s.w. of the
Vinnell Oro Grande Plant, was not electrically
bonded or grounded. Explosives are stored in
magazine.
(Ex. P-4).
Citation No. 3648347 provides:
The detonator magazine No. 100 which is constructed out of metal was not electrically
bonded or grounded. Detonators were stored in
the magazine. {Ex. P-7>.
Citation Woo 3648438 providesg
The rail car detonator storage magazine constructed of metal was not electrically bond
and grounded. Detonators were stored in
e Rail

Citation Noo

r

0

(EX 0

P-8)

0

36484~0 provides~

The door on the Bunker Detonator storage magazine constructed of metal was not electrically
bonded and grounded" Detonators were stored in
the magazine"
(EXo P-9} o

627

§

Citation No. 3647277 alleges a violation of 30 C.F.R.
56. 6020 2 and provides:
The Cap Magazine Company nwnber 9129 was not
vented near the ceiling area. The magazine
did have vents near the floor. The only people
who enter this area is [sic] Austin Powder Co.
employs [sic] who are knowledgeable in storage
and handling of explosives. (Ex. P-10).
Citation No. 3648440 provides:
The explosive Magazine No. 190 SWE was not properly ventilated. A new wood exterior had been
installed of wood but vent holes had not been
drilled. Explosives are stored in the magazine.
(Ex. P-5) ..

§

Citation No. 3647278 alleges Austin violated 30 C.F.R.
56.6020(i). 3
'
There was [sic] two signs visible on the approach roadway to the storage magazine on the
south side of the property, if someone was to
shoot through either of these signs they could
strike one of several magazines in this area.
There is a full-time guard at the property and
the chance of this happening is unlikely.
CEx. P-11).

Section 56~6020 J.¥.iagazine ~equirementse
Magazines shall be-Provided with adequate and effectively
screened openings near the
oor and ceiling~
(g)

3

Section
Magazines sha

be--

(i) Posted with suitable danger signs so located
that a bullet passing through the face of a sign
will not strike the magazine;

628

§

Citation No. 3648350 alleges a violation of 30 C.F.R.
56.6005 4 and provides:
The bunker detonator storage magazine was not
cleared of dry vegetation for a distance of
25 feet in all directions. Vegetation was observed on top of the magazine and in front of
it. Detonators are being stored in this magazine.
(Ex. P-6).

On the uncontradicted evidence, the citations herein should
be affirmed.
MSHA VERSUS BATF REGULATIONS
Austin argues that MSHA 'can enforce BATF regulations but not
MSHA regulations on its leasehold property.
I disagree.
'lhe interagency agreement provides that MSHA will enforce the stricter
requirements whether it be MSHA or BATF regulations.
On this issue I credit Mr. Wilson's testimony that the MSHA
regulations are stricter that BATF. Facially, a comparison between the regulations supports Mr. Wilson's testimony.
As noted in assessing civil penalties MSHA no longer requires the grounding of metal magazines. However, the writer is
required to deal with the terms of the regulation in effect at
the time of the violation"
Grounding is obviously a more stringent requirement.

4

Section 56060050

Areas around storage facilities"

Areas surrounding magazines and facilities
for storage of blasting agents shall be kept
clear of rubbishu brush, dry grassq or trees
Cother than live trees 10 or more feet tall>u
for a distance not less than 25 feet in all
directions, and other unnecessary combustible
materials for a distance of not less than 50
feet.

629

Austin also asserts that OSHA's regulations should prevail
here. I disagree. This site is obviously a mine generally under
MSHA's enforcement jurisdiction.
I further reject the opinion of the Triad Corporation (Ex.
R-5). It is ultimately an issue for the Commission whether an
operator is in violation of a regulation.

CIVIL PENALTIES
Section llO(i) of the.Act mandates consideration of six
criteria in assessing appropriate civil penalties.
Austin is a large national company consisting of approximately 700 employees. (Tr. 85). 'lhe penalties set forth in the
order of this decision are appropriate and should not affect
Austin's ability to continue ~n business.
While Austin has been previously cited, there was no specific detailed evidence of such prior history. Austin was negligent as the violative conditions were open and obvious.
As noted, it is true that MSHA no longer r~uires that metal
magazines be grounded. 'Ibis would indicate the gravity as to the
ungrounded magazines was not as high as MSHA originally believed.
Austin immediately abated the violative conditions and fully
cooperated with MSHA. It is accordingly entitled to statutory
good fai tho
For the

egoing reasonsq I enter the following~
ORDER

j_ 0

tation Noo

364834~

is AFFIRMED and a civil penalty

of $10 is ASSESSEDo

Citation Noo 3648346 is AFFIRMED and a civil penalty
$10 is ASSESSEDo
2o

3o Citation No .. 3648347 is AFFIRMED and a civil penalty
of $10 is ASSESSED.
48 Citation No. 3648348 is AFFIRMED and a civil penalty
of $10 is ASSESSED.

630

5. Citation No. 3648437 is AFFIRMED and a civil penalty
of $10 is ASSESSED.

6. Ci ta ti on No. 3648438 is AFFIRMED and a civil penalty
of $10 is ASSESSED.

7. Citation No. 3648440 is AFFIRMED and a civil penalty
of $10 is ASSESSED.
8. Citation No. 3647277 is AFFIRMED and a civil penalty
of $20 is ASSESSED.

9. Citation No. 3648349 is AFFIRMED and a civil penalty
of $20 is ASSESSED.
10. Citation No. 3647278 is AFFIRMED and a civil penalty
of $20 is ASSESSED.
11. Citation No. 3648350 is AFFIRMED and a civil penalty
of $20 is ASSESSED.

ris
ra tive Law Judge

Distributiong
catherine Ro Lazuranu Esqo 0 Office of the Solicitoru UoSo Department
of Laboru 71 Stevenson Streetu Suite 1110 0 San Francisco, CA
94105-2999 (Certified Mail)

Mro 'Walter Jo Davis 0 Director of Safety and Compliance 6 AUSTIN
POWDER COMPANYq 25800 Science Park Drive, Cleveland, OH 44122
(Certified Mail}
ek

631

FEDERAL MINE SAFETY ANO HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

April 28, 1992

CONSOLIDATION COAL COMPANY,
Contestant
v.

CONTEST PROCEEDING
Docket No. WEVA 91-171-R
Order No. 3116965; 2/2/91

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Loveridge No. 22 Mine

SECRETARY OF LABOR,
MINE SAFETY. AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEVA 91-1996
A.C. No. 46-01433-03993

v.

Docket No. WEVA 92-232
A.C. No. 46-01433-04005

CONSOLIDATION COAL COMPANY,
Respondent

Loveridge No. 22 Mine
Docket No. WEVA 91-1834
A.C. No. 46-01452-03790
Docket No. WEVA 91-1985
A.C. No. 46-01452-03793
Arkwright No. 1 Mine
Docket No. WEVA 91-1924
A.C. No. 46-01968-03928
Docket No. WEVA 91-1967
A.C. No. 46-01968-03925
Docket No. WEVA 91-1969
A.C. No. 46-01968-03927
Docket No. WEVA 92-188
A.C. No. 46-01968-03944
Blacksville No. 2 Mine
Docket No. WEVA 91-1841
A.C. No. 46-01453-03966

632

Docket No. WEVA 91-2038
A.C. No. 46-01453-03973
Humphrey No. 7 Mine
Docket No. WEVA 91-1913
A.C. No. 46-01318-04010
Robinson Run No. 95 Mine

DECISION
AND

ORDER OF DISMISSAL

Appearances:

Before:

Caryl Casden, Esq., U.S. Department of Labor,
Office of the Solicitor, Arlington, Virginia,
for Petitioner;
Walter J. Schel.ler III, Esq., Consolidation Coal
Company, Pittsburgh, Pennsylvania, for
Respondent.

Judge Barbour

The captioned proceeding concerns one notice of contest and
eleven civil penalty petitions filed by the parties pursuant to
Sections 105(d) and llO(a) of the Federal Mine Safety and Health
Act of 1977, 30 u.s.c. §§ 815(d), 820(a). The proceedings were
noticed for hearing in Morgantown, West Virginia.
Prior to the
March 3, 1992 hearing, the parties stated that they had agreed to
settle all matters, except contest proceeding, Docket
No" WEVA 91-171-Ru and its corresponding civil penalty
proceeding 9 Docket Noc WEVA 92-2320
I advised the parties that I
would hear the
settlement motions on the record, at the close
of the contested cases.
I further advised them that rulings on
the proposed settlements would be incorporated into a decision on
the merits of the contested cases.
Docket No. WEVA 91-171-R
Docket No. WEVA 92-232
The contested cases were heard as scheduled. Subsequent to
the receipt by the parties of the transcript and to its review,
counsel for the Secretary of Labor ("Secretary") informed me that
she and counsel for Consolidation Coal Company ("Consol") had
agreed to settle the contested matters·, and, pursuant to
Commission Procedural Rule 30, 29 C.F.R. § 2700.30, counsel for

633

the Secretary moved me to approve the settlement.
At issue in
the contested proceedings is an alleged violation of 30 C.F.R. §
75.1106-3(a) (3), a mandatory safety standard involving the
storage of liquified and nonliquified compressed gas cylinders in
underground coal mines. The standard states in relevant part:
(a) Liquified and nonliquified compressed gas cylinders
stored in an underground coal mine shall be:

* * *

(3) Protected against damage .•. from contact
with .•• electrical equipment.
on February 2, 1991, Federal Mine Safety and Health
Administration ("MSHA") Inspector Homer W. Delovich issued an
order pursuant to Section l04(d) (2) of the Mine Act, 30 U.S.C. §
815(d) (2), alleging that two oxygen and two acetylene tanks were
stored improperly at the corner of a track entry and a crosscut
in active workings of Consol's Loveridge No. 22 Mine. According
to the inspector, the crosscut was being used as a travelway by
scoops bringing longwall shields from the longwall to the track
loading point. The inspector believed the proximity of the tanks
to the track and to the travelway subjected the tanks to damage
from track equipment and, more importantly, from mobile equipment
in the travelway.
The inspector further found that the violation was a
significant and substantial contribution to a mine safety hazard
(a "S&S" violation), that due to the failure to properly store
the tanks an injury resulting in lost workdays or restricted duty
was reasonably likely for up to seven miners and that the
violation was the result of unwarrantable failure and "high"
negligence on the part of mine management, whose foremen had
regularly traversed the area in which the violative conditions
existed" The inspector therefore issued to Consol Order of
Withdrawal Noo 31169650 Subsequentlyr Consol contested the
validity of the withdrawal order, as well as the civil penalty of
$1,100 proposed by the Secretary for the alleged violation of 30
C.F.Ro § 75.1106-3(a)(3)o
The Motion to Approve Settlement states that post-trial
review of the testimony and documentary evidence convince the
Secretary that while the fact of violation and the gravity of the
violation have been established, the allegations of unwarrantable
failure and "highn negligence alleged in the contested order and
upon which the proposes civil penalty was, in part, based cannot
be sustained.
In essence, counsel for the Secretary asserts
that, contrary to what the inspector believed, the evidence
establishes that the intersection of the crosscut and the track
entry had not been used repeatedly as a travelway because the
particular mining process being undertaken--the moving of the
longwall shields during recovery of the longwall--had only begun
on the date the inspector issued the order, that the foremen in

634

charge of the work neither had used nor intended to use the
subject intersection regularly, and that a scoop only once had
passed close to the tanks.
Accordingly, counsel states that MSHA has agreed to modify
the Section 104(d) (2) order to the Section 104(a) citation,
30 u.s.c. § 814(a), alleging an S&S violation due to moderate
negligence on Consol's part and that Consol has agreed to pay a
civil penalty of $700 for the violation.
I believe the settlement motion is well advised.
The
testimony of the inspector and of Consol's witnesses was in
direct conflict regarding the use of the subject area by scoops
removing shields from the longwall, as well as whether foreman
had or would regularly traverse the area. Without implying any
criticism of the inspector, who was acting in a forthright and
conscientious manner to protect miners from the undoubted hazards
presented by the improperly stored cylinders, the Secretary did
not establish, in my opinion, that the intersection had been or
would be subject to repeated Yse by the scoops as they shuttled
between the longwall and the track loading point and thus was an
area requiring repeated supervisory visits. Given this fact, I
agree with the Secretary that mine management officials did not
exhibit aggravated conduct in allowing the cylinders to be stored
in the subject area.
II.
At the close of the testimony with regard to Docket
Nos. WEVA 91-171-R and WEVA 92-232, counsel for the Secretary
moved me to approve settlements or to stay, in part, the
following civil penalty proceedings (Tr. 298-312):
Docket No. WEVA 91-1834

3306395
3105723
3307585

Date

30 C.F.R.

Pro:gosed
Assessment

Settlement

3/7/91
3/11/91
3/11/91

75.601
75.1105
75.520

$329
$305
$213

$329
0
0

Counsel for the Secretary stated that Consol has agreed to
pay in full the proposed civil penalty for Section 104(a}
Citation No. 330695.
Regarding Section 104(a) Citation No. 33105723, counsel for
the Secretary stated that the Secretary has agreed to vacate the
citation because, on further investigation, the Secretary has
found that there was no violation of the cited standard.
Likewise 1 regarding Citation No. 3307585, counsel for the
Secretary stated that upon further investigation it was
determined that the equipment was in compliance with the standard
and that there was no violation.

635

Docket No. WEVA 91-1985
citation No.
3315732

6/14/91

30 C.F.R.

Proposed
Assessment

Settlement

77.404(a)

$213

$20

Regarding Section 104(a) Citation No. 3315732, counsel for
the Secretary stated that subsequent to being assessed by MSHA,
the citation was modified by the inspector to delete the "S&S"
finding.
As modified, the proposed penalty would have been $20,
and Consol has agreed to pay a $20 penalty.
Docket No. WEVA 91-1967
Citation No.

Date

30 C.F.R.

Proposed
Assessment

Settlement

3315473
3315474

3/11/91
3/11/91

75.515
75.1405

$259
$259

$259
stayed

Counsel for the Secretary stated that Consol has agreed to
pay in full the proposed civil penalty for Section 104(a)
Citation No. 3315473.
Regarding Section 104(a) citation No. 315474, counsel for
both parties requested this matter be stayed.pending the decision
of Commission Administrative Law Judge Avram Weisberger in
Consolidation Coal Company, Docket No. WEVA 91-1833. Judge
Weisberger has scheduled that case for hearing on May 18, 1992.
The parties stated that the case contains several citations
alleging violations of 75.1405 and arising under factual
circumstances similar to the subject violation. They expect
Judge Weisberger 1 s decision to determine their resolution of the
subject citationo I accept the partiesi representations and, as
ordered belowf stay the proceeding.
Docket No. WEVA 91-1969
Citation No.

Date

30 C.F.R.

Proposed
Assessment

Settlement

3315486
3315487

3/20/91
3/20/91

77.512
77.505

$259
$259

$155
$155

Section 104(a) citations Nos. 3315486 and 3315487, which
respectively allege that t~e cover plate was missing from the
electrical junction box of an overhead fan and that insulated
wires were not in proper fittings in the metal junction box of an
hot water heater, were both found by the inspector to be
significant and substantial contributions to mine safety hazards.
Counsel for the Secretary stated that MSHA has agreed to modify
the citations to delete the S&S findings because the junction box
to the overhead fan was 15 feet off the ground and unlikely to be

636

contacted by anyone and the junction box for the hot water heater
was unlikely to be subject to any vibration causing wear or
stress to the insulated wires. Consol has agreed to pay civil
penalties of $155 for each violation.
Docket No. WEVA 91-1924
Citation No.

Date

3306261
3306262
3306264

10/15/90
10/15/90
10/10/90

30 C.F.R.

Pro2osed
Assessment

Settlement

75.512
75.511
75.518

$2,000
$319
$2,000

$210
0
$350

Regarding to Section 104(a) Citations Nos. 3306261 and
3306264, counsel for the Secretary stated that both violations
had been specially assessed because of MSHA's belief that both
violations contributed to an electrical short circuit accident
that occurred on October 12, 1990 and that burned a miner.
Counsel further stated the Secretary cannot prove the violations
actually contributed to the accident.
Counsel for the Secretary stated that because the Secretary
cannot establish the violation of Section 75.518 cited in Section
104(a) citation No. 3306264 was reasonably likely to result in
or contribute to a burn injury, MSHA has agreed to modify the
citation to delete the "S&S" finding.
Finally, counsel for the Secretary noted that Section 104(a)
Citation No. 3306262 was dismissed by Judge Weisberger on
December 20, 1990, when he sustained a contest of the citation on
the ground that the conditions cited did not constitute a
violation of Section 75.511. Consolidation Coal Co., 12 FMSHRC
2643v 2650 (December 1990) (ALJ Weisberger).
Docket No. WEVA 91-1841
Citation No.

Date

30 C.F.R.

3314463
3307587
3314473
3307588

3/11/91
3/13/91
3/13/91
3/14/91

75.302-4(a)
75.1704
75.520
77.401(b)

Pro2osed
Assessment
$192
$275
$20
$20

Settlement
$192
$155
$20
0

Regarding Section 104(a) Citations Nos. 3314463 and 3314473
the Secretary 1 s co~nsel stated that Consol has agreed to pay in
full the proposed civil penalties.
Section 104(a) Citation No. 3307587 alleges that a violation
of 75.1704 constituted a significant and substantial contribution
to a mine safety hazard in that a gasoline leak in the vicinity
of an emergency hoist (which served as an escapeway for active
working sections) was reasonable likely to result in an accident

637

causing lost or restricted workdays dates.
Counsel for the
Secretary stated that MSHA has agreed to modify the citation to
delete the S&S finding because it has been determined that the
gasoline leak was minuet, and Consol has agreed to pay a
resulting civil penalty of $192.
Section 104(a) Citation No. 3307588 alleges that a surface
shop grinder was not labeled with its RPM value as required by
Section 77.401(b).
Counsel for the Secretary stated that MSHA
has agreed to vacate the citation because the RPM values later
were found on the machine.
Docket No. WEVA 91-2038
citation No.
3316601

7/1/91

30 C.F.R.

Proposed
Assessment

Settlement

75.203(a)

$227

$50

Section 104(a) Citation No. 3316601 alleges a significant
and substantial violation of,75.203(a) in that miners were
exposed to hazards caused by faculty pillar recovery methods on a
longwall section. Counsel for the Secretary stated the Secretary
has concluded that extra precautions required by the roof control
plan (and, apparently, not considered by the inspector) made the
pillar recovery methods being followed decidedly less hazardous
than found by the inspector and that, as a consequence, MSHA has
agreed to modify the citation to delete the S&S finding.
In
turn, Consol has agreed to pay a civil penalty of $50.
Docket No. WEVA 91-1913
Citation Nao
3105284

1/17 /91

Proposed
Assessment

Settlement

$241

$241

Regarding Section 104(a) Citation Noo 3105284, Counsel for
the Secretary stated that Consol has agreed to pay in full the
proposed civil penaltyo
Docket No" WEVA 91-188
Citation No"

Date

3105195
3105196
3315493
3315236

3/20/91
3/20/91
3/26/91
5/31/91

30 CoFoRo
77ol6Q5(d)
77.410
77o404(a)
75.1405

PrOQOSed
Assessment

Settlement

$20
$259
$259
$192

$0
$259
$155
stayed

Regarding Section 104(a) Citations Nos. 3105195 and 3105196,
counsel for the Secretary stated that MSHA has vacated the first
citation and Consol has agreed to pay in full the proposed
assessment for the second.

638

Section l04(a) Citation No. 3315493 alleges that a broken
left front windshield, with inside and outside rough edges, on a
blade roller machine violated the cited standard and constituted
a significant and substantial contribution to a mine safety
hazard. Counsel for the Secretary stated that MSHA has agreed to
modify the citation to delete the S&S finding because the breaks
in the windshield were minor and did not obstruct or obscure the
equipment operator's vision. Counsel also stated that Consol has
agreed to pay a civil penalty of $155 or the violation.
Regarding Section 104(a) Citation No. 3315236, as with
Citation No. 3315474 in Docket No. WEVA 91-1967, the parties have
requested the matter be stayed pending the decision of Judge
Weisberger in Consolidation Coal Co., WEVA 91-1833. As ordered
below, I grant the parties' request.
Docket No. WEVA 91-1996
Citation No.

Date

3116462

5/22/91

c.F.R.

Proposed
Assessment

Settlement

77.1605{a)

$178

$126

'-JO

Regarding Section 104(a) Citation No. 3116462, counsel for
the Secretary stated that the Secretary has concluded Consol's
negligence in allowing the violation to exist was "low" rather
than "moderate", as found by the inspector, and that Consol has
agreed to pay a civil penalty of $126, the amount that would have
been proposed had "low" negligence been used in calculating the
assessment.
Conclusion
In view of the foregoing and after reviewing the pleadings
and arguments in support of the proposed settlements and requests
for stay 1 as well as the relevant civil penalty criteria, I
conclude that the settlements for which approval is sought are in
the public interest and, therefore, they are APPROVED.
In
addition, I conclude that stays should be granted for the cases
containing the two alleged violations of Section 75.1405 until
Judge Weisberger issues a decision in Consolidation Coal Co.,
WEVA 91-1833, or until that matter is otherwise resolved, and
they are STAYED.

639

III.

ORDER
Docket No. WEVA 91-171-R
Docket No. WEVA 92-232
Consol is ordered to pay a civil penalty of $700, and the
Secretary is ordered to modify Section 104(d) (2) .Order No.
3116965 to a section 104(a) citation.

Docket No. WEVA 91-1834
Consol is ordered to pay a civil penalty of $329 for
Citation No. 3306395, and the Secretary is ordered to vacate
Section 104(a) Citation Nos. 3105723 and 3307585, if she has not
already done so.

Docket No. WEVA 91-1985
Consol is ordered to pay a civil penalty of $20 for Citation
No. 3315732, and the Secretary is ordered to modify the citation
to delete the inspector's S&S finding, if she has not already
done· so.

Docket No. WEVA 91-1967
This matter is ordered stayed. Consol is ordered to pay a
civil penalty of $259 for Citation No. 3315473. Consideration of
citation No. 3315474 in this case is held in abeyance pending
Judge Weisberger's decision in Consolidation Coal Co.,
WEVA 91-1833, or until the case is otherwise resolved, and the
parties are requested to advise me on or before July 1, 1992, and
the first of each succeding month, of the status of this
citationo

Docket No. WEVA 91-1969
Consol is ordered to pay civil penalties of $155 each for ~
Citations Nose 3315486 and 3315487, and the Secretary is ordered
to modify each citation to delete the inspector's finding S&S
finding.

Docket No. WEVA 91-1924
Consol is ordered to pay civil penalties of $210 and $350
for Citations No. 3306261 and 3306264, and the Secretary is
ordered to modify citation No. 3306264 to delete the inspector's
S&S finding.

640

Docket No. WEVA 91-1841

Consol

ordered to pay civil penalties in the amounts of

$192 for Citation No. 3314463, $20 for Citation No. 3314473 and
$155 for Citation No. 3307587, and the Secretary is ordered to
modify Citation No. 3307587 to delete the inspector's S&S

finding.
Further, the Secretary is ordered to vacate Citation
No. 3307588, if she has not already done so.
Docket No. WEVA 91-2038

Consol is ordered to pay $50 for Citation No. 3316601, and
the Secretary is ordered to modify the citation to delete the
inspector's S&S findings.
Docket No. WEVA 91-1913

Consol is order to pay $241 for Citation No. 3105284.
Docket No. WEVA 92-188

This matter is ordered stayed.

Consol is ordered to pay

$259 for Citation No. 3105196 and $155 for Citation No. 3315493.
The Secretary is ordered to modify Citation No. 3315493 to delete
the inspector's S&S finding and to vacate Citation No. 3105195,

if she has not already done so.

Consideration of Citation No.

3315236 is held in abeyance pending Judge Weisberger's decision
in Consolidation Coal Co., WEVA 91-1833, or until that case is

otherwise resolved, and the parties are requested to advise me on
or before July 1, 1992, and the first of each succeeding month of
the status of this citation.
Docket NOo WEVA 91-1996

Consol is ordered to pay $126 for Citation Noo 31164620

As ordered above 7 payment is to be made to MSHA within
thirty (30) days of the date of this decision and order, and upon
receipt of payment all captioned civil penalty proceedings are
dismissed except Docket Noso WEVA 91-1967 and WEVA 92-188, which
are stayed.
In addition, in view of the settlement disposition
of the companion civil penalty case, Docket No. WEVA 92-232,
contest proceeding Docket No. WEVA 91-171-R is dismissed.

~,

-

-;)

/

_/ ~}:'-.. vrd~~ 6tJc,;rt__
David Barbour
Administrative Law Judge

641

Distribution:
Caryl Castlen, Esq., Office of the Solicitor, U.S. Department of
Labor, 4015 Wilson Boulevard, Room 516, Arlington, VA 22203
(Certified Mail)
Walter J. Scheller III, Esq., Consolidation Coal Company, 1800
Washington Road, Pittsburgh, PA 15241 (Certified Mail)
nb

642

1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

April 29, 1992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
:

Docket No. WEVA 91-2034
A. C. No. 46-01452-03795

v.

Arkwright No. 1 Mine

CONSOLIDATION COAL COMPANY,
Respondent
DECISION

Appearances:

Charles Jackson, Esq., Office of the Solicitor, U. s. Department of Labor, Arlington,
Virginia, for Petitioner:
Walter J. Scheller, Esq., Consolidation
Coal Company, Pittsburgh, Pennsylvania, for
Respondent.

Before~

Judge Merlin

This case is a petition for the assessment of a civil penalty filed by the Secretary of Labor against Consolidation Coal
Company under section 110 of the Federal Mine Safety and Health
Act of 1977, 30 u.s.c. § 820.
Order No. 3308056 was issued pursuant to section 104(d) (2)
of the Act, 30 U.S.Co § 814(d) (2), for an alleged violation of 30
C.F.R. § 750316.
A hearing was held on March 10, 1992, the
transcript was received and by April 20, 1992, the parties filed
their post hearing briefs.
30 C.F.R. § 75.316, which restates section 303(0) of the
Act, 30 u.s.c. § 863(0), provides:
A ventilation system and methane and dust control
plan and revisions thereof suitable to the conditions
and the mining system of the coal mine and approved by
the Secretary shall be adopted by the operator and set
out in printed form on or before June 28, 1970. The
plan shall show the type and location of mechanical
ventilation equipment installed and operated in the
mine, such additional or improved equipment as the
Secretary may require, the quantity and velocity of air
reaching each working face, and such other information
as the Secretary may require.
Such plan shall be
reviewed by the operator and the Secretary at least
every 6 months.
Order No. 3308056, dated October 18, 1990, and challenged

643

herein, charges a violation for the following alleged condition
or practice:
Measurements made with a magnehelic and pitot tube
in the second tube outby the face of the left crosscut
off No. 4 entry (2 Right Section) revealed that only
4930 CFM of air was present at that location and a
slider tube is used to keep within 10 feet of the
deepest point of penetration, which results in even
less air at the end of the tube. The approved ventilation methane and dust control plan requires that a
minimum of 6000 CFM of air be provided at a working
face.
16 tubes and 4 fittings were in place with
numerous leaks.
The inspector marked the citation significant and substantial and found that it was the result of unwarrantable failure on
the part of the operator.
Prior to going on the reeord, the parties agreed to the
following stipulations (Tr. 3-4):
(1)

The operator is the owner and operator of the subject

mine;
(2)
the operator and the mine are subject to the jurisdiction of the Federal Mine Safety and Health Act of 1977;
(3)

I have jurisdiction in this case;

(4}
the inspector who issued the subject order was a duly
authorized representative of the Secretary;
(5)
a true and correct copy of the subject order was
properly served upon the operator~
(6)
a copy of the subject order is authentic and can be
admitted into evidence for the purpose of establishing its
issuance but not for the purpose of establishing the truthfulness
or relevancy of any of the statements asserted therein;
(7)
payment of any penalty will not affect the operator 1 s
ability to continue in business;
(8)

the operator demonstrated good faith abatement;

(9)
the operator has an average history of prior violations for a mine operator of its size;
(10)

the operator is large in size.

The inspector testified that when he inspected the mine on

644

the morning of October 18, 1990, he measured only 4,930 CFM of
air at the face (Tr. 26). He cited a violation of 30 C.F.R.
§ 75.316 because the operator's ventilation plan required 6,000
CFM (Exh. R-2). The inspector also found the violation was
significant and substantial, and that it resulted from high
negligence on the part of the operator (Gov't. Exh. No. 2).
Equating high negligence with unwarrantable failure, the inspector issued an order under section 104{d) (2) of the Act.
In a post-hearing letter dated April 7, 1992, the operator
admitted the existence of the violation and that it was significant and substantial. The only issue remaining is whether the
operator was guilty of unwarrantable failure.
According to the inspector, the continuous mining machine
which was in the No. 4 entry was cutting left into the crosscut
going from the No. 4 to the No. 3 entry {Tr. 12; Exh. R-1). The
mining machine was approximately 20 feet into the crosscut and
the inspector believed the turn into the crosscut had been made
late on the preceding midnight shift (Tr. 70-71). Tubing ran
along the right hand side of the miner, high against the mine
roof and over against the coal rib (Tr. 27). This tubing extended from the face outby down the No. 4 entry to the next crosscut
where it turned right into the auxiliary exhaust fan (Tr. 13).
The inby end of the tubing was approximately 10 feet from the
face (Tr. 18-19). The purpose of the tubing and the fan was to
pull dusty or gassy polluted air away from the face (Tr. 14-15).
By carrying contaminated air away from the face, fresh air coming
up the No. 4 entry was allowed to come into the working place and
go across the continuous mining machine replacing the exhausted
air (Tr. 21-22).
On the morning in question, the inspector found that several
tubes were damaged with smashed areas or holes in them (Tr. 19)o
There were a dozen holes which had up to a maximum diameter of
1 inch (Tr. 20, 61). Also the joints between the sections of
tubing were not wrapped (Tr. 24). In the inspector's view, the
damaged tubing decreased the air flow provided by the fan.
The
reduced air flow from the tubes was due half to the damaged areas
(holes) and half to the joints (Tr. 61).
The inspector believed the operator was guilty of unwarrantable failure because the midnight shift foreman had not tested
for air and the day shift foreman was going to begin mining
without the requisite 6,000 CFM of air (Tr. 45-46). He stated
that the condition of the tubing and the decreased air flow was
obvious (Tr. 45). He thought the continuous mining machine had
made its left turn late on the midnight shift and possibly could
have bumped the tubing at that time (Tr. 57, 69-70, 71). However, since the damage was located all along the tubing he found it
unlikely that it all happened at the end of the midnight shift
(Tr. 71). He did not know when or how the conditions occurred

645

during the midnight shift, but felt that the midnight shift had
been in compliance for at least a portion of the time (Tr. 737 4) •

The section foreman for the day shift who was not the
regular section foreman, admitted he had the power put on the
machinery, but did not remember whether he attempted to check the
air flow (Tr. 133-134). The mine foreman said inadequate air at
the face could be felt when it hit the back of the neck and in
this way the inspector could have determined that there was
inadequate air when he came on.the section (Tr. 118, 119).
In
the mine foreman's opinion the person in charge on the section
should have sought out the cause of the inadequate air (Tr. 122,
123).

It is clear from the foregoing that the acting day shift
section foreman committed a serious error in failing to realize
that the volume of air at the face was inadequate and to take
appropriate action. However, every error of judgment or omission
of duty does not constitute unwarrantable failure.
The Commission has established a significant threshold for a finding of
unwarrantability.
It has held that unwarrantable failure is
conduct that is not justifiable, is inexcusable and is the result
of more than inadvertence, thoughtlessness, or inattention. The
term is construed to mean aggravated conduct constituting more
than ordinary negligence. Emery Mining Corporation, 9 FMSHRC
1997 (Dec. 1987).
In this case the facts do not support an unwarrantable
finding. The section foreman on the day in question was not the
regular section foreman but a fill-in (Tr. 113, 130). Although
this circumstance does not excuse his failure to apprehend the
situationu it indicates an absence of reckless disregard or
willful intent or other such factors which could be considered
suggestive of aggravated conduct.
The length of time a violative condition exists before
issuance of a citation or .order is relevant in determining
whether there is unwarrantable failure.
Emergy Mining Corporationu supra; Quinland Coals Inc.u 10 FMSHRC 705 (June 1988).
Hereu by the inspector 1 s own estimate, the operator had fallen
out of compliance with respect to the tubing sometime during the
prior shifto This relatively short period does not support a
finding of unwarrantability. We do not have here a situation
where the operator conducted normal operations shift after shift
despite inadequate air.
In addition, facts which existed before the order was
issued, but came to light only after it was abated, further
demonstrate there was no unwarrantable failure. Upon arriving at
the scene after the order had been issued, the mine foreman
immediately ordered the loading machine operator and his partner

646

to take apart the auxiliary exhaust fan to find out what was
causing the lack of air (Tr. 80, 111, 127). Because the fan was
new and powerful the mine foreman believed the inadequate air was
caused by more than just the damaged tubing (Tr. 80, 127, 128).
When the fan was examined, a rock dust bag was found up against
its screen and blower (Tr. 81, 112)~ The loading machine operator and the mine foreman expressed the opinion that instead of
properly disposing of the bag, a miner who was rock dusting at
the inby end of the tubing could have thrown the bag into.the
tubing where it was sucked up against the fan (Tr. 82, 112). The
bag greatly affected the operation of the fan and when it was
removed the change in ventilation was significant and there was
an enormous current of air at the face (Tr. 82, 88). Obviously,
the rock dust bag was a contributing, if not the major, cause of
the inadequate air which the inspector found.
The force of the
fan which was the most powerful one the loading machine operator
had ever seen, was such that the operator had never had to wrap
the holes in the tubing in order to establish sufficient air at
the face {Tr. 80, 88).
The existence of the rock dust bag casts no adverse reflection upon the inspector's finding of a violation. He found
inadequate air and properly cited it. However, the operator is
entitled to have the charge of unwarrantability evaluated in
light of the entire situation as it actually existed. For
purposes of determining the existence of unwarrantability it is
relevant to note that neither the loading machine operator nor
the mine foreman, nor anyone else for that matter, could say for
sure how the bag got into the fan (Tr. 81, 112). There is no
evidence that the bag had been against the fan for any appreciable period of time.
Indeed, the great force of the fan when it
was operating properly 1 militates against such a conclusion.
In sum therefore 1 the evidence fails to establish that
either the defective tubing or the misplaced rock dust bag had
existed for a length of time sufficient to charge the operator
with aggravated conduct. The operator committed only ordinary
negligence. Accordingly, the finding of unwarrantability must be
vacated and the 104(d) (2) order modified to a 104(a) citation.
One final note. Running through this case is an undercurrent of dissatisfaction by MSHA with how the operator checks for
adequate air velocity at the face.
If the operator is violating
a mandatory standard by how and when it checks such air velocity,
MSHA should so charge the operator and if necessary, have the
matter adjudicated before this Commission. If, on the other
hand, the mandatory standards are not clear or do not require
what MSHA wants, the standards should be amended through rulemaking. Otherwise MSHA should desist. What cannot be countenanced is an attempt by MSHA to raise the issue in an oblique
manner by citing the operator under a different standard and
charging it with unwarrantable failure.

647

As stated previously, the operator admitted that the violation was significant and substantial. The remaining criteria
with respect to the amount of the civil penalty to be assessed
have been stipulated to by the parties. Accordingly, I find that
a penalty of $750 is appropriate.
The post-hearing briefs filed by the parties have been
reviewed. To the extent the briefs are inconsistent with this
decision, they are rejected.
ORDER
It is ORDERED that the finding of unwarrantable failure for
Order No. 3308056 be VACATED.
It is further ORDERED that Order No. 3308056 be MODIFIED to
a 104(a) citation.
It is further ORDERED that a penalty of $750 be ASSESSED and
that the OPERATOR PAY $750 within 30 days of the date of this
decision.

Paul Merlin
Chief Administrative Law Judge
Distribution:
Charles M. Jackson, Esq. Office of the Solicitor, u. S. Depart::;::c Labor .c~Ol5
lson Boulevard, Room 516, Arlington? VA
Cert: if
Ma

men:~:

Walter J. Scheller 1 Esq., Consol Inc., Consol Plaza, 1800 Washington Road 1 Pittsburgh 1 PA 15241-1421
(Certified Mail)

I

648

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

APR 71992
IN RE:

CONTESTS OF RESPIRABLE
DUST SAMPLE ALTERATION
CITATIONS

)
)
)

Master Docket No. 91-1

)
)

SOUTHERN OHIO COAL COMPANY,
Contestant

v.

}
)

CONTEST PROCEEDINGS

)

Docket Nos. LAKE 91-454-R
through LAKE 91-472-R

)
)

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

)
)
)
)

Docket Nos. WEVA 91-1244-R
through WEVA 91-1258-R

)
)

WINDSOR COAL COMPANY,
Contestant

)
)

Docket Nos. WEVA .91-1259-R
through WEVA 91-1260-R

)

v.

)
)

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent

)
)
)
)
)
)

GREAT WESTERN COAL (Kentucky),
INC.,
Contestant

)
)
)

Docket Nos. KENT 91-867-R
through KENT 91-871-R

)

v.

)
)

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

)
)
)
)
)
)

GREAT WESTERN COAL, INC.,
Contestant

)
)
)

v.

)
)

SECRETARY OF LABOR,

)

649

Docket Nos. KENT 91-859-R
through KENT 91-863-R

MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent
HARLAN FUEL CO.,
Contestant
v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

)
)

)
)
)

)
}

Docket Nos. KENT 91-864-R
through KENT 91-866-R

)
)
)·
)
)

)
}
)
}

}

PENALTY PROCEEDING

)

)
)

Docket Nos. WEST 91-475 and
WEST 91-476

)
)

v.
ENERGY FUELS COAL, INC.,
Respondent

)
}
)

ORDER GRANTING LEAVE TO FILE OUT OF TIME
ORDER DENYING MOTION TO STRIKE AND DIRECTING
SECRETARY TO RESPOND TO MOTION TO VACATE

On March 3, 1992, Contestants Southern Ohio Coal Company and
Windsor Coal Company (Contestants) filed a motion for an order
vacating the 36 citations issued by the Secretary of Labor
(Secretary) on April 4, 1991, to Contestants. Each citation
alleged a violation of 30 C.F.R 70.209(b) because the respirable
dust sample submitted by Contestants had been altered by removing
a portion of the dust from the sample. The motion was
accompanied by a memorandum in support of the motion and 30
attached exhibits. On March 18, 1992, the Secretary filed a
motion to strike Contestants' motion to vacate together with its
supporting memorandum and the associated exhibits, on the ground
that the motion to vacate "relies in significant part" on
inappropriate documents and materials.
On March 30, 1992, Contestants filed an opposition to the
Secretary's motion to strike. On March 30, 1992, the Secretary
filed a motion for leave to file out of time her previously filed
motion to strike Contestants' motion to vacate citations.
On March 25, 1992, Energy Fuels Coal, Inc. (Energy Fuels)
filed a motion to vacate the nine citations issued to it on April

650

4, 1991.
Energy Fuels incorporates by reference the memorandum
in support of the motion to vacate citations filed by
contestants. On March 31, 1992, the Secretary filed a motion to
strike energy Fuels' motion to vacate.
On April 1, 1992, Great Western Coal (Kentucky), Inc., Great
Western coal, Inc., and Harlan Fuel Co., filed a motion to Join
the Contestants' motion to vacate citations and memorandum in
support of the motion.
I

The Secretary's motion to strike, considered as a response
to the motion to vacate, was admittedly filed five days out of
time.
The reason advanced in her motion for leave to file out of
time is that her counsel, because of the high volume of paper
involved in this case, inadvertently failed to notice that the
motion to vacate was served by hand delivery, and therefore she
was not entitled to add five days to the time her response would
be due under Commission Rules·8(b) and lO(b). The Secret-ary
asserts that the issue raised in the motion to strike is of great
importance, and that Contestants have not shown any prejudice
because of the late filing.
The reason advanced for the late
filing is somewhat lame.
I agree that the issue is very
important, but so is the necessity for timeliness, as the
Secretary has asserted more than once in these proceedings.
Nevertheless, I will grant the Secretary's motion for leave to
file out of time and I receive the motion to strike with its
supporting memorandum for filing.
II

Contestants have moved to vacate the citations contested in
these proceedings on the ground that they were not filed with
reasonable promptness as required by § 104(a} of the Federal Mine
Safety and Health Act of 1977 (Mine Act), 30 u.s.c. § 814(a).
If
the citations are vacated they, of course, cannot support a
penalty petition, and the contest proceedings become moot. Thus,
the motion is one for summary decision and, as the Secretary
notes 7
potential
dispositive of the entire master docket,
No. 91-L
Commission Rule 64(b) (modelled on Fed. R. Civ. P. 56)
provides that a motion for summary decision may be granted only
if the entire record "including the pleadings, depositions,
answers to interrogatories, admissions, and affidavits" shows
that there is no genuine issue as to any materia~ fact, and the
movant is entitled to summary decision as a matter of law.
The motion to vacate refers to and relies upon the dates the
cited dust samples were taken (contained in the citations) ; the
dates the cited samples were received by Robert Thaxton

651

(contained in the custody sheets supplied by the Secretary); the
deposition testimony of Thaxton that he alone was authorized to
determine that a filter with an abnormal white center was a
violation; the deposition testimony of Thaxton that he began
classifying filters as tampered-with in March, 1989 (Peabody
filters), and in August, 1989 (other mine operator filters); and
the deposition testimony of Thaxton, Edward Hugler and Robert
Nesbit that MSHA delayed voiding the AWC samples and withheld the
issuance of citations to avoid alerting the industry to the
pending investigation, and at the request of the U.S. Attorney's
office. Contestants assert that the delay prejudiced them in
that failure to notify them after the August 19, 1989 samples
that MSHA deemed them violations prevented them from taking
potentially corrective action to avoid future AWCs; and that
important and potentially exculpatory physical evidence, e.g.,
non-cited samples taken at the same time as the cited samples and
cassette parts of the cited samples, was not preserved. The
motion does not refer to exhibits to support these assertions,
but Contestants' opposition to the Secretary's motion to strike
refers to the Secretary's response to Contestants'
interrogatories, Set II, where she admits that she no longer has
and cannot produce the plastic cases in which the cited filters
were enclosed, the plugs inserted in the orifices of the plastic
cases, the tape sealing the plastic cases, ahd the foil backing
of the filters. The motion also refers to the "Lee Report," an
expert opinion study and report prepared by Contestants' experts,
and argues that it shows that the Secretary's premise that AWCs
can result from tampering and from no other cause "was flat
wrong" and that had the foil backings and cassette assemblies
been preserved, the Lee group could have demonstrated that AWCs
resulted from a cassette manufacturing anomaly rather than
tampering. The motion further states that potential witnesses
have become unavailable and recollections have grown dim with the
passage of time.
It relies on an affidavit of the Safety and
Health Director of Contestantsu parent company to show that three
supervisors who oversaw the dust sample collection and eight
sampled miners in the mines are no longer employed by
Contestants, and that with respect to about half of the cited
samples, Contestants are unable to identify the individual miner
who was sampled.
III

The Secretary 1 s response to the motion to vacate, treated as
a motion for summary decision, is a motion, under Commission Rule
10 and presumably under Fed. R. Civ. P. 12(f), to strike
Contestants' motion to vacate on the ground that it relies in
part on references to materials that are not appropriate to
consider for disposition of a motion for summary decision.
Specifically, the Secretary states that Contestants' motion
relies on the opinion testimony of Donald Tuchman of the U.S.
Bureau of Mines and of Sharon Ainsworth of MSHA to show that the

652

citations were unreasonably delayed. It further asserts that the
motion relies on the Lee Report, an expert opinion report, to
show that Contestants were prejudiced by the delay.
A motion for summary decision is improper, or at least may
not be granted, if there is a genuine issue as to any material
fact.
Rule 64(b).
Factual issues, factual disputes, or
differences of opinion may not be resolved on such a motion.
Contestants argue that the Tuchman and Ainsworth testimony is
relied upon to show that the Secretary had adopted the position
that AWCs constituted violations long before the citations were
issued. They assert that the opinions of Tuchman and Ainsworth
are irrelevant and are not relied upon. Contestants argue that
the Lee Report was referenced, not to establish the validity of
its conclusion that AWCs are not necessarily the result of
tampering, but to show prejudice resulting from Contestants'
inability to examine the plastic cases, plugs, tapes, and foil
backings of the cited filters.
Although the motion to vacate to some extent argues the
merits of the citations, I do not find that it relies on opinion
evidence for its contention that the entire record shows no
genuine issue of material fact related to the question whether
the citations were issued with reasonable promptness. Both
parties have argued their positions on the merits of the motion
for summary decision, that is, whether there is a genuine issue
as to any material fact. The question before me at this time,
however, is raised by the motion to strike: whether the motion
for summary decision was properly framed and relies upon "the
entire record, including depositions, answers to interrogatories,
admissions, and affidavits, 11 in an attempt to show.that there is
no genuine issue as to any material fact. Without indicating any
conclusion as to the validity of the motion to vacate, I am
persuaded that
not defective as a motion. Therefore, it
must be responded to. Any references in the motion or its
supporting memorandum to other than factual matters supported by
the record will be disregarded.

IV
The Secretary requests 30 days from the date of the issuance
of an order on the motion, in which to file her statement in
opposition 11 because of the complex· nature of this matter, as well
as its great importance to the Secretary in her enforcement of
the Mine Act in this and other cases. 11 Contestants object to
giving her additional time, pointing out that the motion to
vacate was filed and served almost a month hence, and giving the
Secretary an additional 30 days means that she will have had 60 ·
days to oppose the motion.
If the Secretary exaggerates the complex nature of this
matter, it is without question a matter of great importance.

653

For

that reason, in order that I may have full and fair argument, I
will require the Secretary to respond to the motion to vacate
within 20 days of the date of this order.
Contestants shall have
ten days thereafter to reply.
ORDER

Accordingly, IT IS ORDERED
1.
The Secretary's motion for leave to file her motion to
strike out of time is GRANTED;
2.
The Secretary's motion to strike Contestants' motion to
vacate is DENIED;
3.
The Secretary shall within 20 days of the date of this
order file with me and serve upon Contestants a response to the
motion to vacate.

4.
Contestants shall have 10 days from the dat~ the
Secretary's response is filed and served to reply to it.

Distribution:
Douglas N. White, Esq., Jerald S. Feingold, Esq., Office of the
Solicitor, U. s. Department of Labor, 4015 Wilson Boulevard,
Arlington, VA 22203 (Certified Mail)
Timothy M. Biddle, Esq., Thomas c. Means, Esq., J. Michael Klise,
Esq., Crowell & Moring, 1001 Pennsylvania Avenue, N.W.,
Washington, D.C.
20004 (Certified Mail)
David A. Laing, Esq., Porter, Wright, Morris & Arthur, 41
Street, Columbus, OH 43215 (Certified Mail)

s. High

Phillip D. Barber, Esq. 1 Welborn Dufford Brown & Tooley, P.C.,
1700 Broadway, Suite 1700 1 Denver, CO 80290-1701 (Certified
Mail)
Lynda L. Homerding, Esq., Williams & Connolly, 839 17th Street,
N.W., Washington, D.C.
20006 (Certified Mail)
All others Regular Mail
/fas

654

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

April 30, 1992

DISCRIMINATING PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of
JERRY LEE DOTSON,
Complainant

Docket No. SE 92-181-D
Mine No. 50

v.
LAD MINING INC., LARRY FLYNN,
AND RONALD CALHOUN,
Respondent

.

.•

ORDER

on February 10, 1992 the Secretary of Labor ("Secretary")
filed a complaint of discrimination on behalf of Jerry Lee Dotson.
("Complainant") pursuant to Section 105(c) (2) of the Federal Mine
Safety and Health Act of 1977 (The "Mine Act"), 30 u.s.c. §
815(c) (2), alleging that Lad Mining Inc., Larry Flynn and Ronald
Calhoun {"Respondents") had discharged unlawfully and refused to
rehire Dotson. Respondents filed a timely answer, and initiated
discoveryu serving the Complainant with interrogatories and
requests for production of documents. The Secretary, acting on
behalf of the Complainantv refused to divulge some of the
information sought by the Respondents on the grounds of privilege
The Respondent 1 s now seek to compel its disclosure.
The pertinent interrogatories and responses involved in this
dispute are as follows~
The Respondents have requested Complainant to identify all
persons having knowledge of Complainant 1 s claims and the
substance of their knowledge [Interrogatory 2]. Complainant has
answered, in part 1 by naming himself and Alfred Meeks, a former
contractor/operator of the mine, as having knowledge of orders to
discharge Complainant for allegedly protected activity and by
naming Alfred Meeks as having knowledge of Respondent Calhoun's
control over the daily operations of the mine and of Calhoun's
attitude toward compliance with health and safety laws, but
Complainant has declined to produce the names of potential miner

655

witnesses pursuant to Commission Procedural Rule 59. 1
The Respondents have requested that Complainant identify
each witness and summarize the testimony of each witness
[Interrogatories 3 & 4]. Complainant has responded that Dotson
and Meeks can be expected to testify and that two days prior to
the hearing, and in accordance with Commission rules,
Complainant will produce the nam~s of miner witnesses. Further,
Complainant has stated that he will testify to statements from
other operators to the effect that Calhoun "blacklisted" him and
statements that he will never work again as a coal miner in the
area and that Meeks will testify regarding Calhoun's control of
mine operations, his orders to fire Complainant and Complainant's
work record, skills and reputation.
The Respondents have requested that Complainant identify
persons with knowledge of the facts and circumstances regarding
the allegedly common practice of "rehiring" every previously
employed miner when the operations of the mine change hands
[Interrogatory 13). Complainant has responded that he will rely
on statements from himself and other miner witnesses whose names
he will not disclose "at this time."
The Respondents have requested that Complainant identify all
persons with knowledge of the Respondents' alleged refusal to
rehire Complainant because of his asserted protected safety
activity [Interrogatory 14]. Complainant has responded that he
will rely on circumstantial evidence, as well as statements from
mine witnesses, and that the names of the witnesses will not be
disclosed "at this time."
The Respondents have requested identification of all persons
having knowledge of the facts and circumstances concerning
Complainant 1 s application for employment with Larry Flynn and/or
Lad Mining, Inco [Interrogatory 2l]o Complainant has identified
Dotsonu Flynn and Calhoun, and miner witnesses whose names will
not be disclosed "at this time."
Following Complainant 1 s response to the interrogatories, the
59 states~
Judge shall not, until 2 days before a hearing,
disclose or order a person to disclose to an operator
or his agent the name of a miner who is expected by the
Judge to testify or whom a party expects to summon or
call as a witness. A Judge shall not, except in
extraordinary circumstances, disclose or order a person
to disclose to an operator or his agent the name of an
informant who is a miner.
1Rule

A

29

C.F.R.

§ 2700.59

656

Respondents moved for an order compelling the Secretary to
furnish the names of operators and/or miners who the Complainant
will quote in his testimony but who the Secretary will not call
as witnesses and to furnish a summary of the alleged statements
of these operators and/or miners. Respondents state they
recognize that the Secretary is not required to disclose the
names and testimony summaries of miner witnesses expected to be
called until two days prior to the hearing but argue they seek
instead the names of operators and/or miners who will be quoted
by the Complainant but who will not be called to testify.
The Secretary, on behalf of Complainant, has responded that
although Complainant will testify regarding conversations with
coal mine operators and miners concerning his alleged
"blacklisting" by Calhoun and its effect on his ability to work
in the mining industry, the Secretary opposes disclosure of the
names of such individuals based on the informer's privilege
(Commission Rule 59) and that counsel for the Secretary has
assured Complainant that the names of individuals who have spoken
with him regarding his blackli~ting will not be disclosed
pursuant to the privilege. The Secretary states that the
informer's privilege clearly encompasses protection of the
identities of individuals who provide information during the
course of a governmental investigation regardless of whether or
not the person is ultimately called to testify as a witness at
trial, and that a ruling requiring the Secretary to disclosure
the names of all individuals who provided information regarding
Complainant's blacklisting will hinder MSHA's ability to conduct
thorough investigations and obtain information regarding future
Mine Act violations, as well as render meaningless MSHA's
assurances of confidentiality. The Secretary also argues that
Respondents have not made the showing necessary to overcome the
informer 1 s privilegeo
Under Commission Procedural Rule 55(c)v 29 C.F.R.
2700.55 (c)v and Rule 26(b) (1) of the Federal Rules of Civil
Procedure, all relevant material not privileged is subject to
discovery. The Commission and the Federal Courts have broadly
construed the discovery rule to include relevant material, and
converselyv have narrowly construed the claim of privilege.
Hichman v. Taylor, 329 U.S. 495(1947); Secretary on behalf of
Logan v. Bright Coal Co. Inc., 6 FMSHRC 2520 (1984). The burden
is on the party claiming that relevant material is not subject to
discovery because of privilege.
§

The Respondents, recognizing that privilege exists with
regard to individuals who will appear as witnesses, have, in
effect, narrowed their request for information to the
identification of those who will not testify but who will be
quoted or paraphrased by Complainant in his testimony and to
summaries of what Complainant will say they said as it relates to
his complaint of discrimination. As set forth below, I will

657

grant the Motion to Compel to the extent that it relates to such
operators and/or miners who have spoken or otherwise communicated
with Complainant but not with an MSHA investigator or other
government official or agent.
The privilege to withhold from disclosure the identity and
statements of persons who may have furnished information
regarding violations or possible violations of the Mine Act is a
qualified privilege that balances the public interest in
protecting the free flow of information to MSHA's enforcement
staff and the right of those who give information to be protected
from possible retaliation against a respondent's need for the
information to prepare his or her defense. Bright Coal Company,
Inc., 6 FMSHRC at 2522-2523. See also: Wirtz v. Continental
Finance & Loan Co. of West End, 326 F.2d 561 (5th Cir. 1964);
Brennan v. Engineered Products, Inc., 506 F.2d 299 (8th Cir.
1974).

As noted by the Commission in Bright, 6 FMSHRC at 2524, the
privilege, codified in Commission Rule 59, reflects .Congressional
concern, set forth in the Mine Act and its legislative history,
about the possibility of retaliation against miners who
participate in the enforcement of the Act and the desire to
protect the identity of those who contact the Secretary regarding
violations of the Act. Responding to this concern, the
commission, when interpreting the privilege, has sought to
"maximize the lines of communication with the Secretary
concerning violations of the Mine Act." 6 FMSHRC at 2524
(emphasis added). However, claims of privilege are to be
narrowly construed, and the Commission has been careful to
provide its judges with a framework for application of the
privilege. It has defined the term "informer" and instructed
that application of the informer 1 s privilege should be based upon
that definition" Brightp 6 FMSHRC at 2525.
An °1 informer 11 is 11 a person who has furnished information to
a government official relating to or assisting in the
~
government's investigation of a possible violation of the Mine
Actp 00 Bright, 6 FMSHRC at 2525 (emphasis added). Under the
Commission 1 s procedural framework, a judge must first determine
if the information sought is relevant and discoverable. 6 FMSHRC
at 2523. Next, the judge must determine whether, based upon the
definition of "informer", the information is privilege. 6 FMSHRC
at 2525"
Here, the Respondents seek to compel the Secretary to
disclose the names of operators and/or miners who will be quoted
or paraphrased by Complainant and to provide summaries of their
statements regarding Complainant's claims, in particular, alleged
blacklisting and alleged refusal of Respondents to rehire
Complainant. This information bears directly on Complainant's

658

allegations of discrimination and is relevant and discoverable. 2
The next step is to determine whether the information is
privileged. Bright, 6 FMSHRC at 2525. This determination must
first be based upon the definition of "informer". It is here
that the Secretary's inclusive opposition to disclosure fails,
because "informers," for the purpose of Rule 59, are those
persons who have furnished information to a government official
or agent relating to or assisting in the government's
investigation of a possible violation of the Mine Act. Bright, 6
FMSHRC at 2525.
The Secretary, in her response to the Motion to Compel, is
clear that she opposes production of the names and summaries of
the testimony of operators and/or miners who have engaged in
conversations with Complainant regarding his allegations of
discrimination, but conversations with Complainant are not the
same as furnishing information to an MSHA investigator or other
government official so as to assist in the government's
investigation of a possible Mi.ne Act violation.
Complainant,
although the subject and potential beneficiary of a government
investigation and although a party who may be represented by the
government, is not an official or agent charged with enforcing
the law. Nor is it conceivable to me that the informer's
privilege was ever meant to extend to conversations with those
other than such officials or agents.
If such were the case, it
would undercut the very nature of the privilege--furtherance and
protection of the public interest in effective law enforcement
through recognition that prescribing anonymity encourages
citizens to communicate their knowledge the violations of the law
to those charged with enforcin~ the law.
v. United
States, 353 U.S. 53 59 (1957).
2While

the Commission in Bright suggested
camera
inspection of information sought in order to determine its
relevance, 6 FMSHRC at 2523, in this instance the relevant nature
of the material sought is apparent on the face of the Secretary's
pleadings.
3

Howeveru I agree with the Secretary that the fact that
those who may be quoted by the Complainant will not be called to
testify does not, in and of itself 1 render the informer 1 s
privilege inapplicable" Many who provide information to the
government during the course of an investigation are not called
to testify and for a variety of valid reasons.
Nonetheless, the
information they provide and their willingness to come forward is
vital to the effectiveness of an investigation. Their
participation should be encouraged. Restricting the protections
from retaliation inherent in the informer's privilege only to
those who ultimately testify would, in my opinion, hinder the
efficacy of governmental enforcement.

6 59

Thus, I hold, as both parties seem to recognize, that
Complainant need not produce to Respondents the names of
potential miner witnesses until two days prior to trial. Nor
need Complainant produce to Respondents the names and summaries
of the testimony of operators and/or miners who communicated with
MSHA investigators or other government officials or agents
charged with enforcing the law regarding the substance of
Complainant's allegations of discrimination. However, and with
regard to such operators and/or miners who Complainant will quote
or paraphrase in his testimony and who will not be themselves
called to testify and who have spoken with Complainant but not
communicated with MSHA investigators or other government law
enforcement officials, complainant must produce to Respondents
their names and a summary of the words Complainant will attribute
to them.
Accordingly, Complainant is ORDERED to produce the names and
summaries in question as outlined above, and in further response
to Interrogatories 3, 4, 13, 14, and 21, within ten days of this
order.
'·,/J .

,.

;,<''?.

,t"'

__f,/ :'-''l c(_(/_),;i-t.,_.oai--'...-.._-~·
David Barbour
Administrative Law Judge
(703) 756-6200
Distribution:
Gretchen M. Lucken, Esq., Office of the Solicitor, U.S.
Department of Labor, 4015 Wilson Boulevard, 4th Floor, Arlington,
VA 22203 (Certified Mail)
Michael Wo Boehmv Esq,v Spears, Moore, Rebman & Williams, 801
Pine Streetv 8th Flooru Blue Cross Building, PoOo Box 1749u
Chattanoogau TN 37401-1749 (Certified Mail)
nb

660

